         Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 1 of 123




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION
                                                           )
In re:                                                     ) Chapter 11
                                                           )
WHITING PETROLEUM CORPORATION,                             ) Case No. 20-32021 (DRJ)
et al., 1                                                  )
                                                           )
                                    Debtors.               ) (Jointly Administered)
                                                           )

    GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGIES,
    AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF ASSETS
        AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        The Schedules of Assets and Liabilities (collectively with attachments, the “Schedules”)
and the Statements of Financial Affairs (collectively with attachments, the “Statements,” and
together with the Schedules, the “Schedules and Statements”), filed by the above-captioned
debtors and debtors in possession (collectively, the “Debtors”), were prepared pursuant to
section 521 of title 11 of the United States Code (the “Bankruptcy Code”) and rule 1007 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) by the Debtors’ management,
with the assistance of the Debtors’ advisors, and are unaudited.

       These Global Notes and Statement of Limitations, Methodologies, and Disclaimers
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes”) are incorporated by reference in, and comprise an integral part of, each
Debtor’s respective Schedules and Statements, and should be referred to and considered in
connection with any review of the Schedules and Statements.

        While the Debtors’ management has made reasonable efforts to ensure that the Schedules
and Statements are as accurate and complete as possible under the circumstances, based on
information that was available at the time of preparation, inadvertent errors, inaccuracies, or
omissions may have occurred or the Debtors may discover subsequent information that requires
material changes to the Schedules and Statements. Because the Schedules and Statements contain
unaudited information, which is subject to further review, verification, and potential adjustment,
there can be no assurance that the Schedules and Statements are complete.

       The Schedules and Statements have been signed by Correne S. Loeffler, Chief Financial
Officer of Debtors Whiting Petroleum Corporation and Whiting Oil and Gas Corporation.

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Whiting Canadian Holding Company Unlimited Liability Corporation (3662); Whiting Petroleum
    Corporation (8515); Whiting US Holding Company (2900); Whiting Oil and Gas Corporation (8829); and
    Whiting Resources Corporation (1218). The location of the debtors’ service address is: 1700 Lincoln Street, Suite
    4700, Denver, Colorado 80203.
      Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 2 of 123




Accordingly, in reviewing and signing the Schedules and Statements, Ms. Loeffler necessarily
relied upon the efforts, statements, and representations of the Debtors’ other personnel and
advisors. Ms. Loeffler has not (and could not have) personally verified the accuracy of each such
statement and representation, including, but not limited to, statements and representations
concerning amounts owed to creditors, classification of such amounts, and respective creditor
addresses.

       The Global Notes supplement and are in addition to any specific notes contained in each
Debtor’s respective Schedules or Statements. Furthermore, the fact that the Debtors have prepared
Global Notes or specific notes with respect to each of the individual Debtor’s Schedules and
Statements and not to those of another should not be interpreted as a decision by the Debtors to
exclude the applicability of such Global Notes or specific notes to any of the Debtors’ other
Schedules and Statements, as appropriate.

      Disclosure of information in one or more Schedules, one or more Statements, or one or
more exhibits or attachments to the Schedules or Statements, even if incorrectly placed, shall be
deemed to be disclosed in the correct Schedules, Statements, exhibits, or attachments.

1.     Description of Cases. On April 1, 2020 (the “Petition Date”), the Debtors filed voluntary
       petitions for relief under chapter 11 of the Bankruptcy Code in the United States
       Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”). The
       Debtors’ chapter 11 cases are jointly administered for procedural purposes only under the
       lead case caption In re Whiting Petroleum Corporation., et al., Case No. 20-32021 (DRJ)
       (Bankr. S.D. Tex.) [Docket No. 15]. The Debtors continue to operate their businesses and
       manage their properties as debtors-in-possession pursuant to sections 1107(a) and 1108 of
       the Bankruptcy Code. On April 10, 2020, the United States Trustee for the Southern
       District of Texas appointed a statutory committee of unsecured creditors pursuant to
       section 1102(a)(1) of the Bankruptcy Code [Docket No. 127].

2.     “As Of” Information Date. To the best of the Debtors’ knowledge, the information
       provided herein represents the asset data, including available cash, of the Debtors as of the
       Petition Date. All other information including trade liabilities and principal and accrued
       interest on funded debt are provided as of the Petition Date. Amounts ultimately realized
       may vary from net book value (or whatever value was ascribed) and such variance may be
       material. Accordingly, the Debtors reserve all of their rights to amend or adjust the value
       of each asset set forth herein. In addition, the amounts shown for total liabilities exclude
       items identified as “unknown,” “disputed,” “contingent,” “unliquidated,” or
       “undetermined,” and, thus, ultimate liabilities may differ materially from those stated in
       the Schedules and Statements.

3.     General Reservation of Rights. Reasonable efforts have been made to prepare and file
       complete and accurate Schedules and Statements; however, inadvertent errors or omissions
       may exist. The Debtors reserve all rights to amend or supplement the Schedules and
       Statements from time to time, in all respects, as may be necessary or appropriate, including:
       the right to amend the Schedules and Statements with respect to any claim (each a “Claim”)
       description, designation, or Debtor against which the Claim is asserted; dispute or
       otherwise assert offsets or defenses to any Claim reflected in the Schedules and Statements

                                                2
     Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 3 of 123




     as to amount, liability, priority, status, or classification; subsequently designate any Claim
     as “disputed,” “contingent,” or “unliquidated;” or object to the extent, validity,
     enforceability, priority, or avoidability of any Claim. Any failure to designate a Claim in
     the Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not
     constitute an admission by the Debtors that such Claim or amount is not “disputed,”
     “contingent,” or “unliquidated.” Listing a Claim does not constitute an admission of
     (a) liability or (b) amounts due or owed, if any, by the Debtor against which the Claim is
     listed or against any of the Debtors. Furthermore, nothing contained in the Schedules and
     Statements shall constitute a waiver of rights with respect to these chapter 11 cases,
     including issues involving Claims, substantive consolidation, defenses, equitable
     subordination, or causes of action arising under the provisions of chapter 5 of the
     Bankruptcy Code or any other relevant nonbankruptcy laws to recover assets or avoid
     transfers. Any specific reservation of rights contained elsewhere in the Global Notes does
     not limit in any respect the general reservation of rights contained in this paragraph.

4.   Basis of Presentation. For financial reporting purposes, prior to the Petition Date, the
     Debtors prepared financial statements on a consolidated basis, which were audited
     annually. Combining the assets and liabilities set forth in the Schedules and Statements
     would result in amounts that could be substantially different from financial information
     that would be prepared on a consolidated basis under Generally Accepted Accounting
     Principles (“GAAP”). Therefore, the Schedules and Statements do not purport to represent
     financial statements prepared in accordance with GAAP nor are they intended to reconcile
     fully with any consolidated financial statements prepared by the Debtors. Unlike the
     consolidated financial statements, the Schedules and Statements reflect the assets and
     liabilities of each separate Debtor, except where otherwise indicated. Information
     contained in the Schedules and Statements has been derived from the Debtors’ books and
     records and historical financial statements. Moreover, given, among other things, the
     uncertainty surrounding the collection and ownership of certain assets and the valuation
     and nature of certain liabilities, to the extent that a Debtor shows more assets than
     liabilities, this is not an admission that the Debtor was solvent as of the Petition Date or at
     any time before the Petition Date. Likewise, to the extent a Debtor shows more liabilities
     than assets, this is not an admission that the Debtor was insolvent at the Petition Date or
     any time before the Petition Date.

5.   Confidential or Sensitive Information. There may be instances in which certain
     information in the Schedules and Statements intentionally has been redacted due to, among
     other things, concerns for the privacy of an individual. In addition, the very existence of
     certain agreements is (by the terms of such agreements) confidential. These agreements
     have been noted, however, as “Confidential” in the Schedules and Statements, where
     applicable. The alterations or redactions are limited only to what the Debtors believe is
     necessary to protect the Debtor or the applicable third-party.

6.   Causes of Action. Despite their reasonable efforts to identify all known assets, the Debtors
     may not have listed all of their causes of action or potential causes of action against
     third-parties as assets in the Schedules and Statements. The Debtors reserve all of their
     rights with respect to any Claims or causes of action (including avoidance actions),
     controversy, right of setoff, cross claim, counterclaim, or recoupment and any claim on

                                               3
     Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 4 of 123




     contracts or for breaches of duties imposed by law or in equity, demand, right, action, lien,
     indemnity, guaranty, suit, obligation, liability, damage, judgment, account, defense, power,
     privilege, license, and franchise of any kind or character whatsoever, known, unknown,
     fixed or contingent, matured or unmatured, suspected or unsuspected, liquidated or
     unliquidated, disputed or undisputed, secured or unsecured, assertable directly or
     derivatively, whether arising before, on, or after the Petition Date, in contract or in tort, in
     law or in equity, or pursuant to any other theory of law (collectively, “Causes of Action”)
     they may have, and neither the Global Notes nor the Schedules and Statements shall be
     deemed a waiver of any Claims or Causes of Action or in any way prejudice or impair the
     assertion of such Claims or Causes of Action.

     In the ordinary course of their business, from time to time, the Debtors become involved
     in litigation and informal disputes among third parties because the Debtors may hold funds
     on account of mineral or other interests that are the subject of the dispute. When such
     litigation or informal disputes arise, the Debtors hold the relevant funds in suspense. Upon
     the conclusion or settlement of the litigation matter or informal dispute, as evidenced by
     entry of a court order or execution of a settlement agreement or similar evidence of properly
     cured title, or mutual informal agreement, the Debtors release the funds in question to the
     appropriate third party. Because these funds may not be property of their estates, the
     Debtors do not believe they have any liability on account of such litigation, and such
     informal disputes are not included in the Schedules and Statements.

     There are certain parties who may hold potential escheatment claims or claims for funds
     held in suspense against the Debtors. These parties received notice of the Schedules,
     commencement of these chapter 11 cases, and the claims bar date. However, such claims
     are not disclosed in the Schedules to the extent that the Debtors lack sufficient information
     about the escheatment.

7.   Recharacterization. The Debtors have made reasonable efforts to correctly characterize,
     classify, categorize, and designate the Claims, assets, executory contracts, unexpired
     leases, interests, and other items reported in the Schedules and Statements. Nevertheless,
     the Debtors may not have accurately characterized, classified, categorized, or designated
     certain items. The Debtors reserve all of their rights to recharacterize, reclassify,
     recategorize, or redesignate items reported in the Schedules and Statements at a later time
     as necessary or appropriate.

8.   Court Orders. Pursuant to certain orders of the Bankruptcy Court entered in these
     chapter 11 cases (the “First Day Orders”), the Debtors were authorized (but not directed)
     to pay, among other things, certain prepetition Claims of employees, royalty holders,
     potential lien holders and taxing authorities. Accordingly, these liabilities may have been
     or may be satisfied in accordance with such orders and, therefore, generally are not listed
     in the Schedules and Statements. Regardless of whether such Claims are listed in the
     Schedules and Statements, to the extent such Claims are paid pursuant to an order of the
     Bankruptcy Court (including the First Day Orders), the Debtors reserve all rights to amend
     or supplement the Schedules and Statements as is necessary or appropriate, or to take other
     action as is necessary and appropriate to avoid over-payment of, or duplicate payments for,
     any such liabilities.

                                                4
      Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 5 of 123




9.    Liabilities. The Debtors have sought to allocate liabilities between the prepetition and
      postpetition periods based on the information and research that was conducted in
      connection with the preparation of the Schedules and Statements. As additional
      information becomes available and further research is conducted, the allocation of
      liabilities between prepetition and postpetition periods may change. The Debtors reserve
      the right to amend the Schedules and Statements as they deem appropriate in this regard.

10.   Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets
      and liabilities from the Schedules and Statements and certain accrued expenses.
      The Debtors also have excluded rejection damage Claims of counterparties to executory
      contracts and unexpired leases that may be rejected (if any), to the extent such damage
      Claims exist. In addition, certain immaterial or de minimis assets and liabilities may have
      been excluded. Finally, certain liabilities authorized to be paid pursuant to the First Day
      Orders are excluded from the Schedules and Statements.

11.   Intellectual Property Rights. Exclusion of certain intellectual property shall not be
      construed to be an admission that such intellectual property rights have been abandoned,
      have been terminated, otherwise have expired by their terms, or have been assigned or
      otherwise transferred pursuant to a sale, acquisition, or other transaction. Conversely,
      inclusion of certain intellectual property shall not be construed to be an admission that such
      intellectual property rights have not been abandoned, have not been terminated, otherwise
      have not expired by their terms, or have not been assigned or otherwise.

12.   Property and Equipment. Unless otherwise indicated, owned property (including real
      property) and equipment are stated at net book value. The Debtors may lease furniture,
      fixtures, and equipment from certain third-party lessors. Any such leases are set forth in
      the Schedules and Statements. Nothing in the Schedules and Statements is or shall be
      construed as an admission as to the determination as to the legal status of any lease
      (including whether any lease is a true lease or a financing arrangement), and the Debtors
      reserve all of their rights with respect thereto.

13.   Intercompany Payables and Receivables. The listing by the Debtors of any account
      between a Debtor and another Debtor is a statement of what appears in a particular Debtor’s
      books and records and does not reflect any admission or conclusion of the Debtors
      regarding the allowance, classification, characterization, validity, or priority of such
      account. The Debtors take no position in these Schedules and Statements as to whether
      such accounts would be allowed as a Claim, an Interest, or not allowed at all. The Debtors
      and all parties in interest reserve all rights with respect to such accounts.

14.   Estimates. To prepare and file the Schedules and Statements in accordance with the
      deadline established in these chapter 11 cases, management was required to make certain
      estimates and assumptions that affected the reported amounts of these assets and liabilities.
      The Debtors reserve all rights to amend the reported amounts of assets and liabilities to
      reflect changes in those estimates or assumptions.

15.   Fiscal Year. Each Debtor’s fiscal year ends on December 31.


                                                5
      Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 6 of 123




16.   Currency. All amounts are reflected in U.S. dollars.

17.   Executory Contracts. Although the Debtors have made diligent attempts to properly
      identify the Debtor counterparty(ies) to each executory contract on Schedule G, it is
      possible that more Debtor entities are a counterparty to certain executory contracts on
      Schedule G than listed herein. The Debtors reserve all of their rights with respect to the
      named parties of any and all executory contracts, including the right to amend Schedule G.
      In addition, although the Debtors have made diligent attempts to properly identify
      executory contracts and unexpired leases, the inclusion of a contract or lease on Schedule G
      does not constitute an admission as to the executory or unexpired nature (or non-executory
      or expired nature) of the contract or lease, or an admission as to the existence or validity of
      any Claims held by the any counterparty to such contract or lease. Furthermore, while the
      Debtors have made diligent attempts to properly identify all executory contracts and
      unexpired leases, inadvertent errors, omissions, or over inclusion may have occurred.

18.   Leases. The Debtors have not included the future obligations of any capital or operating
      leases in the Schedules and Statements. To the extent that there was an amount outstanding
      as of the Petition Date, the creditor has been included on Schedule E/F of the Schedules.

      In the ordinary course of business, certain of the Debtors may enter into agreements titled
      as leases for property, minerals, or other property interests and equipment from third-party
      lessors for use in the daily operation of their business. Any known prepetition obligations
      of the Debtors’ pursuant to the same have been listed on Schedule F, the underlying lease
      agreements are listed on Schedule G, or, if the leases are in the nature of real property
      interests under applicable state laws, on Schedule A. Nothing in the Schedules or
      Statements is, or shall be construed to be, an admission as to the determination of the legal
      status of any lease (including whether any lease is a true lease, a financing arrangement or
      a real property interest), and the Debtors reserve all rights with respect to such issues.

19.   Insiders. The Debtors have attempted to include all payments made on or within
      12 months before the Petition Date to any individual or entity deemed an “insider.” As to
      each Debtor, an individual or entity is designated as an “insider” if such individual or entity,
      based on the totality of the circumstances, has at least a controlling interest in, or exercises
      sufficient authority over, the Debtor so as to unqualifiably dictate corporate policy and the
      disposition of corporate assets.

      The listing or omission of a party as an insider for purposes of the Schedules and Statements
      is for informational purposes and is not intended to be, nor should it be, construed as an
      admission that those parties are insiders for purpose of section 101(31) of the Bankruptcy
      Code. Information regarding the individuals or entities listed as insiders in the Schedules
      and Statements may not be used for: (a) the purposes of determining (i) control of the
      Debtors; (ii) the extent to which any individual or entity exercised management
      responsibilities or functions; (iii) corporate decision-making authority over the Debtors; or
      (iv) whether such individual or entity could successfully argue that it is not an insider under
      applicable law, including the Bankruptcy Code and federal securities laws, or with respect
      to any theories of liability or (b) any other purpose.


                                                 6
      Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 7 of 123




      Furthermore, certain of the individuals or entities identified as insiders may not have been
      insiders for the entirety of the 12-month period, but the Debtors have included them herein
      out of an abundance of caution. The Debtors reserve all rights with respect thereto.

20.   Totals. All totals that are included in the Schedules and Statements represent totals of all
      known amounts included in the Schedules and Statements. To the extent there are
      unknown, disputed, contingent, unliquidated, or otherwise undetermined amounts, the
      actual total may be different than the listed total.

21.   Unliquidated Claim Amounts. Claim amounts that could not be quantified by the Debtors
      are scheduled as “unliquidated.”

22.   Undetermined Amounts. The description of an amount as “unknown,” “disputed,”
      “contingent,” “unliquidated,” or “undetermined” is not intended to reflect upon the
      materiality of such amount.

23.   Setoffs. The Debtors routinely incur setoffs and net payments in the ordinary course of
      business. Such setoffs and nettings may occur due to a variety of transactions or disputes
      including, but not limited to, intercompany transactions, counterparty settlements, pricing
      discrepancies, credits, rebates, returns, refunds, negotiations, and/or disputes between the
      Debtors and their customers and/or suppliers. These normal, ordinary course setoffs and
      nettings are common to the industry. Due to the voluminous nature of setoffs and nettings,
      it would be unduly burdensome and costly for the Debtors to list each such transaction.
      Therefore, although such setoffs and other similar rights may have been accounted for
      when scheduling certain amounts, these ordinary course setoffs are not independently
      accounted for, and as such, are or may be excluded from the Debtors’ Schedules and
      Statements. In addition, some amounts listed in the Schedules and Statements may have
      been affected by setoffs or nettings by third parties of which the Debtors are not yet aware
      and/or of which the Debtors have approved to effectuate in the claims process of their
      chapter 11 cases. The Debtors reserve all rights to challenge any setoff and/or recoupment
      rights that may be asserted.

24.   Credits and Adjustments. The claims of individual creditors for, among other things,
      goods, products or services are listed as amounts entered on the Debtors’ books and records
      and may not reflect credits, allowances or other adjustments due from such creditors to the
      Debtors. The Debtors reserve all of their rights respecting such credits, allowances and
      other adjustments.

25.   Payments. Prior to the Petition Date, the Debtors maintained a cash management and
      disbursement system in the ordinary course of their businesses (the “Cash Management
      System”) (as more fully described in the Debtors’ Emergency Motion for Entry of Interim
      and Final Orders (I) Authorizing the Debtors to (A) Continue to Operate Their Cash
      Management System and Maintain Existing Bank Accounts and (B) Continue to Perform
      Intercompany Transactions and (II) Granting Related Relief (the “Cash Management
      Motion”) [Docket No. 8]). Although efforts have been made to attribute open payable
      amounts to the correct legal entity, the Debtors reserve the right to modify or amend their


                                               7
      Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 8 of 123




      Schedules and Statements to attribute any payments to a different legal entity, if
      appropriate.

26.   Restricted Stock Awards and Restricted Stock Units. In the ordinary course of business,
      the Debtors award certain restricted stock awards and restricted stock units to employees
      as part of such employees’ compensation. Because these awards represent interests in the
      Debtors, not claims, the Debtors have not listed such restricted stock awards or restricted
      stock units in the Schedules and Statements.

27.   Guaranties and Other Secondary Liability Claims. The Debtors have used their best
      efforts to locate and identify guaranties and other secondary liability claims (collectively,
      the “Guaranties”) in their executory contracts, unexpired leases, debt instruments, and
      other such agreements; however, a review of these agreements, specifically the Debtors’
      leases and contracts, is ongoing. Where such Guaranties have been identified, they have
      been included in the relevant Schedule for the Debtor or Debtors affected by such
      Guaranties. The Debtors have reflected the Guaranty obligations for both the primary
      obligor and the guarantor with respect to their financings and debt instruments on
      Schedule G. The Debtors believe that certain Guaranties embedded in the Debtors’
      executory contracts, unexpired leases, other secured financing, debt instruments, and
      similar agreements may exist and, to the extent they do, will be identified upon further
      review. Therefore, the Debtors reserve their rights to amend the Schedules to the extent
      additional Guaranties are identified.

28.   Consolidated Identification of Interests. As set forth above, the Schedules and
      Statements, in various instances, call for information that, if provided, would disclose the
      identities and personal contact information of certain individuals. The Debtors elected to
      present such sensitive information as consolidated line items of similar interests.
      The Debtors believe that producing information in this manner is necessary to both
      maintain valuable customer and vendor relationships and to protect the Debtors’ propriety
      information.

29.   Mechanics’ Liens. The property and equipment listed in the Schedules are presented
      without consideration of any mechanics’, materialmans’, or other similar statutory liens.
      Such liens may apply, and the Debtors reserve their right to dispute or challenge the
      validity, perfection, or immunity from avoidance of any lien purported to be perfected by
      a creditor.

30.   Global Notes Control. In the event that the Schedules and Statements differ from the
      Global Notes, the Global Notes shall control.

                   Specific Disclosures with Respect to the Debtors’ Schedules

31.   Schedule A/B. Real property is reported at book value, net of accumulated depreciation
      on buildings and improvements. The Debtors may have listed certain assets as real
      property when such assets are in fact personal property, or the Debtors may have listed
      certain assets as personal property when such assets are in fact real property. The Debtors


                                               8
      Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 9 of 123




      reserve all of their rights to recategorize or recharacterize such asset holdings to the extent
      the Debtors determine that such holdings were listed incorrectly.

      Under applicable state law, certain oil and gas leases, royalty interests, overriding royalty
      interests, non-executive mineral interests, non-participating royalty interests, rights of way,
      and easements are real property interests in law. The Debtors have included information
      about the instruments governing such interests on Schedule A, but have not duplicated such
      leases on Schedule G regardless of whether such instruments may be considered executory
      contracts within the meaning of section 365 of the Bankruptcy Code.

      Certain of the instruments reflected on Schedule A may contain renewal options,
      guarantees of payments, options to purchase, rights of first refusal, rights to lease additional
      lands, and other miscellaneous rights. Such rights, powers, duties, and obligations are not
      separately set forth on Schedule A. The Debtors hereby expressly reserve the right to assert
      that any instrument listed on Schedule A is an executory contract within the meaning of
      section 365 of the Bankruptcy Code. The Debtors reserve all of their rights, claims, and
      causes of action with respect to claims associated with any contracts and agreements listed
      on Schedule A or Schedule G, including their right to dispute or challenge the
      characterization or the structure of any transaction, document, or instrument (including any
      intercompany agreement) related to a creditors’ claim.

      The Debtors’ failure to list any rights in real property on Schedule A/B should not be
      construed as a waiver of any such rights that may exist, whether known or unknown at this
      time.

      Despite their reasonable efforts to identify all known assets, the Debtors may not have
      listed all of their Causes of Action or potential Causes of Action against third parties as
      assets in the Schedules and Statements. The Debtors reserve all of their rights with respect
      to any Causes of Action that they may have, and neither these Global Notes nor the
      Schedules and Statements shall be deemed a waiver of any such claims, causes of action,
      or avoidance actions or in any way prejudice or impair the assertion of such claims.

      There are certain parties who may hold potential escheatment claims or claims for funds
      held in suspense against the Debtors. These parties received notice of the Schedules,
      commencement of these chapter 11 cases, and the claims bar date. However, such claims
      are not disclosed in the Schedules to the extent that the Debtors lack sufficient information
      about the escheatment.

32.   Schedule A/B 3. Amounts listed reflect the bank balance not the net book value. Bank
      account balances listed in Part 1 represent the balance as of March 31, 2020.

33.   Schedule A/B 11. In the ordinary course of the Debtors’ businesses, cash settlements must
      occur after the completion of an accounting settlement cycle, which typically takes 60 days
      following the end of a production month for revenue and 90 to 120 days following the end
      of a production month for joint interest billing. The timeframe to calculate a net proceed
      for a given production month requires the following steps: (1) invoicing of joint interest
      partners and purchasers, (2) payment of capital and operating expenses, (3) receipt of gross

                                                 9
      Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 10 of 123




       sales revenues, (4) receipt of gross gathering, processing, and transportation expense
       payments, (5) receipt of joint interest billing payments, and (6) disbursement of payments
       to mineral and other interest owners. Accordingly, there is a significant amount of accounts
       receivable owed to the Debtors as of the Petition Date which will be recouped or
       reimbursed in the ordinary course of business.

34.    Schedule A/B 55. In instances where the Debtors were unable to determine which Debtor
       is the owner, lessor, or lessee of a building, other improved real estate, or land, the Debtors
       have listed such building, other improved real estate, or land on Schedule A/B for Debtor
       Whiting Oil and Gas Corporation.

35.    Schedule A/B 72. The Debtors file federal taxes on a consolidated basis. Net operating
       losses (“NOLs”) and general business credit carryforwards are available to offset taxable
       income or reduce the tax liability of the consolidated group, of which Whiting Petroleum
       Corporation is the parent. Amounts listed for federal NOLs and general business credit
       carryforwards are based on the Debtors’ reasonable estimates.

36.    Schedule A/B 77. Certain of the Debtors, list an aggregate value of oil and natural gas
       properties held by the applicable Debtor. Oil and gas properties are comprised of both
       proved and unproved properties. Due to the voluminous nature of the numerous assets
       associated with these properties, including, but not limited to, leases, materials, and
       equipment, the Debtors have not provided an enumerated list of the individual assets, other
       than leases, which are set forth in Schedule A/B 55.

37.    Schedule D. Except as otherwise agreed pursuant to a stipulation, or agreed order, or
       general order entered by the Bankruptcy Court that is or becomes final, the Debtors and
       their estates reserve their rights to dispute or challenge the validity, perfection, or immunity
       from avoidance of any lien purported to be granted or perfected in any specific asset to a
       creditor listed on Schedule D of any Debtor. Moreover, although the Debtors may have
       scheduled claims of various creditors as secured claims, the Debtors reserve all rights to
       dispute or challenge the secured nature of any such creditor’s claim or the characterization
       of the structure of any such transaction or any document or instrument related to such
       creditor’s claim. Further, while the Debtors have included the results of Uniform
       Commercial Code searches, the listing of such results is not nor shall it be deemed an
       admission as to the validity of any such lien. Conversely, the Debtors made reasonable,
       good faith efforts to include all liens on Schedule D, but may have inadvertently omitted
       an existing lien because of, among other things, the possibility that a lien may have been
       imposed after the Uniform Commercial Code searches were performed or a vendor may
       not have filed the requisite perfection documentation. Moreover, the Debtors have not
       included on Schedule D parties that may believe their Claims are secured through setoff
       rights or inchoate statutory lien rights.

       The amounts reflected outstanding under the Debtors’ prepetition funded indebtedness
       reflect approximate principal and accrued interest as of the Petition Date. Although there
       are multiple parties that hold a portion of the debt included in the Debtors’ prepetition
       secured credit facility and other funded secured indebtedness, only the administrative
       agents or indenture trustees have been listed for purposes of Schedule D.

                                                 10
      Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 11 of 123




       Schedule D does not include parties who have filed notices of perfection of liens pursuant
       to section 546(b) of the Bankruptcy Code.

       In certain instances, a Debtor may be a co-obligor, co-mortgagor, or guarantor with respect
       to scheduled claims of another Debtor, and no claim set forth on Scheduled D of any Debtor
       is intended to acknowledge claims of creditors that are otherwise satisfied or discharged
       by other entities. The descriptions provided in Schedule D are intended only as a summary.
       Reference to the applicable loan agreements and related documents is necessary for a
       complete description of the collateral and the nature, extent, and priority of any liens.
       Nothing in the Global Notes or the Schedules and Statements shall be deemed a
       modification or interpretation of the terms of such agreements.

38.    Schedule E/F, Part 1: Creditors Holding Priority Unsecured Claims. The listing of any
       claim on Schedule E/F does not constitute an admission by the Debtors that such claim is
       entitled to priority treatment under section 507 of the Bankruptcy Code. The Debtors
       reserve all of their rights to dispute the amount and the priority status of any claim on any
       basis at any time. All claims listed on the Debtors’ Schedule E/F are claims arising from
       tax, wage, or wage-related obligations to which the Debtors may potentially be liable.
       Certain of such claims, however, may be subject to ongoing audits and the Debtors are
       otherwise unable to determine with certainty the amount of many, if not all, of the
       remaining claims listed on Schedule E/F. Accordingly, the Debtors have listed all such
       claims as unknown in amount, pending final resolution of ongoing audits or other
       outstanding issues. Additionally, as more fully set forth in the Debtors’ Emergency Motion
       for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Pay Prepetition
       Wages, Salaries, Other Compensation, and Reimbursable Expenses and (B) Continue
       Employee Benefits Programs and (II) Granting Related Relief [Docket No. 6], claims
       against the Debtors on account of wage or wage-related obligations to independent
       contractors may maintain priority under section 507 of the Bankruptcy Code, but are
       subject to the priority cap imposed under subsections (a)(4) and (a)(5) of section 507 of the
       Bankruptcy Code. Further, to the extent such claims have been paid or may be paid
       pursuant to a court order, they may not be included on Schedule E.

39.    Schedule E/F, Part 2: Creditors Holding Non-Priority Unsecured Claims.

       The Debtors have used their reasonable best efforts to list all general unsecured claims
       against the Debtors on Schedule E/F based upon the Debtors’ existing books and records.

       The Debtors have attempted to relate all liabilities to each particular Debtor. However, in
       the ordinary course of business the Debtors do not allocate accounts payable liabilities by
       the legal entity who incurred the debt. All accounts payable liabilities are reported on
       Schedule E/F at the Debtor Whiting Oil and Gas Corporation, which is also the Debtor that
       performs the distributions. Certain creditors listed on Schedule E/F may owe amounts to
       the Debtors and, as such, the Debtors may have valid setoff or recoupment rights with
       respect to such amounts. The amounts listed on Schedule E/F do not reflect any such right
       of setoff or recoupment and the Debtors reserve all rights to assert any such setoff or
       recoupment rights. Additionally, certain creditors may assert mechanics’, materialmans’,
       or other similar liens against the Debtors for amounts listed on Schedule E/F. The Debtors

                                                11
Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 12 of 123




 reserve their right to dispute or challenge the validity, perfection, or immunity from
 avoidance of any lien purported to be perfected by a creditor listed on Schedule E/F of any
 Debtor.

 Schedule E/F does not include certain deferred credits, deferred charges, deferred
 liabilities, accruals, or general reserves. Such amounts are general estimates of liabilities
 and do not represent specific claims as of the Petition Date; however, such amounts are
 reflected on the Debtors’ books and records as required in accordance with GAAP. Such
 accruals are general estimates of liabilities and do not represent specific claims as of the
 Petition Date.

 Schedule E/F does not include certain reserves for potential unliquidated contingencies that
 historically were carried on the Debtors’ books as of the Petition Date; such reserves were
 for potential liabilities only and do not represent actual liabilities as of the Petition Date.

 The claims listed in Schedule E/F arose or were incurred on various dates. In certain
 instances, the date on which a claim arose is an open issue of fact. Determining the date
 upon which each claim in Schedule E/F was incurred or arose would be unduly
 burdensome and cost prohibitive and, therefore, the Debtors do not list a date for each claim
 listed on Schedule E/F.

 Schedule E/F contains information regarding pending litigation involving the Debtors. In
 certain instances, the Debtor or related co-defendants that are the subject of the litigation
 may be unclear or undetermined. To the extent that litigation involving a particular Debtor
 or related co-defendant has been identified, such information is contained in the Schedule
 for that Debtor. Additionally, to the extent the identification of contingent co-defendants
 is unknown or unclear, the Debtors have listed only the underlying litigation. The amounts
 for these potential claims are listed as unknown and marked as contingent, unliquidated,
 and disputed in the Schedules.

 Schedule E/F reflects the prepetition amounts owing to counterparties to executory
 contracts and unexpired leases. Such prepetition amounts, however, may be paid in whole
 or in part in connection with the assumption, or assumption and assignment, of an
 executory contract or unexpired lease. In addition, Schedule E/F does not include rejection
 damage claims of the counterparties to the executory contracts or unexpired leases that
 have been or may be rejected, to the extent such damage claims exist.

 The Debtors have made reasonable efforts to locate and identify Guaranties in each of the
 executory contracts, unexpired leases, secured financings, debt instruments and other such
 agreements to which any Debtor is a party. Where Guaranties have been identified, they
 have been included in the relevant Schedules for the Debtor or Debtors affected by such
 Guaranties as a contingent and unliquidated obligation. The Debtors have placed the
 Guaranties on Schedule H for both the primary obligor and the guarantor of the relevant
 obligation. Guaranties were additionally placed on Schedule D or F for each guarantor,
 except to the extent they are associated with obligations under an executory contract or
 unexpired lease identified on Schedule G. It is possible that certain Guaranties embedded
 in the Debtors’ executory contracts, unexpired leases, secured financings, debt instruments

                                           12
      Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 13 of 123




       and other such agreements may have been inadvertently omitted. The Debtors reserve their
       rights to amend the Schedules to the extent additional Guaranties are identified or such
       Guaranties are discovered to have expired or be unenforceable. In addition, the Debtors
       reserve the right to amend the Schedules and SOFAs and to re-characterize or reclassify
       any such contract or claim, whether by amending the Schedules and SOFAs or in another
       appropriate filing. Additionally, failure to list any Guaranties in the Schedules and SOFAs,
       including in any future amendments to the Schedules and SOFAs, shall not affect the
       enforceability of any Guaranties not listed.

       In addition, certain claims listed on Schedule E/F may be entitled to priority under
       section 503(b)(9) of the Bankruptcy Code.

       Additionally, as discussed in the Debtors’ Emergency Motion for Entry of Interim and
       Final Orders (I) Authorizing Payment of Mineral Obligations and (II) Granting Related
       Relief [Docket No. 18] (the “Mineral Interests Motion”), the Debtors maintain certain
       “suspended funds.” The suspended funds represent amounts on account of the Royalties
       (as defined in the Mineral Interests Motion) that are due but are otherwise unpayable for a
       variety of reasons, including incorrect contact information, unmarketable title, and ongoing
       disputes over ownership of the underlying interest. Subject to applicable laws, when and
       to the extent the Debtors are provided evidence or sufficient notice that the issue preventing
       payment of the suspended funds to the correct party is resolved, the Debtors release the
       applicable suspended funds in question. Accordingly, Schedule F does not list parties with
       potential interests in the suspended funds other than parties to litigation with respect to
       such suspended funds.

       The Debtors are obligated under various agreements to market the oil and gas production
       of certain owners of working interests to potential purchasers and remit the amounts due
       to the appropriate parties. Specifically, following the sale of production and the receipt of
       proceeds attributable thereto, the Debtors are obligated to remit the net amount of those
       proceeds belonging to the owner of the working interest, net of all applicable mineral
       interests, gathering costs, processing and transportation expenses, and production taxes, as
       applicable. Certain agreements require the Debtors to process and forward to the
       appropriate parties, from funds otherwise belonging to third parties, the amounts due on
       account of such interests and expenses. The foregoing amounts were authorized to be paid
       under applicable First Day Orders, may not be property of the Debtors’ estates, and are not
       included in Schedule E/F.

40.    Schedule G. While the Debtors’ existing books, records, and financial systems have been
       relied upon to identify and schedule executory contracts at each of the Debtors, and
       although reasonable efforts have been made to ensure the accuracy of Schedule G,
       inadvertent errors, omissions, or inclusions may have occurred. The Debtors do not make,
       and specifically disclaim, any representation or warranty as to the completeness or
       accuracy of the information set forth on Schedule G. The Debtors hereby reserve all of
       their rights to dispute the validity, status, or enforceability of any contract, agreement, or
       lease set forth in Schedule G and to amend or supplement Schedule G as necessary. The
       contracts, agreements, and leases listed on Schedule G may have expired or may have been
       modified, amended, or supplemented from time to time by various amendments,

                                                13
Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 14 of 123




 restatements, waivers, estoppel certificates, letters, memoranda, and other documents,
 instruments, and agreements that may not be listed therein despite the Debtors’ use of
 reasonable efforts to identify such documents. Further, unless otherwise specified on
 Schedule G, each executory contract or unexpired lease listed thereon shall include all
 exhibits, schedules, riders, modifications, declarations, amendments, supplements,
 attachments, restatements, or other agreements made directly or indirectly by any
 agreement, instrument, or other document that in any manner affects such executory
 contract or unexpired lease, without respect to whether such agreement, instrument, or
 other document is listed thereon.

 In some cases, the same supplier or provider appears multiple times in Schedule G. This
 multiple listing is intended to reflect distinct agreements between the applicable Debtor
 and such supplier or provider.

 In the ordinary course of business, the Debtors may have issued numerous purchase orders
 for goods, supplies, product, services, and related items which, to the extent that such
 purchase orders constitute executory contracts, are not listed individually on Schedule G.
 To the extent that goods, supplies, or product were delivered or services performed under
 purchase orders before the Petition Date, vendors’ claims with respect to such delivered
 goods, supplies, or product and performed services are included on Schedule E/F. In the
 ordinary course of business, the Debtors may have issued numerous service orders or work
 orders pursuant to a master consulting agreement or master service agreement, which
 service orders or work orders are not listed individually on Schedule G. Each master
 consulting agreement or master service agreement listed on Schedule G shall include all
 service orders or work orders entered into pursuant to such master agreement unless
 otherwise noted.

 As a general matter, certain of the Debtors’ executory contracts and unexpired leases could
 be included in more than one category. In those instances, one category has been chosen
 to avoid duplication. Further, the designation of a category is not meant to be wholly
 inclusive or descriptive of the entirety of the rights or obligations represented by such
 contract.

 Certain of the executory contracts and unexpired leases listed on Schedule G may contain
 certain renewal options, guarantees of payment, options to purchase, rights of first refusal,
 right to lease additional space, and other miscellaneous rights. Such rights, powers, duties,
 and obligations are not set forth separately on Schedule G. In addition, the Debtors may
 have entered into various other types of agreements in the ordinary course of their business,
 such as easements, rights of way, subordination, nondisturbance, and atonement
 agreements, supplemental agreements, amendments/letter agreements, title agreements,
 and division order agreements. Such documents also are not set forth in Schedule G.

 The Debtors hereby reserve all of their rights, claims, and causes of action with respect to
 the contracts and agreements listed on Schedule G, including the right to dispute or
 challenge the characterization or the structure of any transaction, document, or instrument
 related to a creditor’s claim, to dispute the validity, status, or enforceability of any contract,
 agreement, or lease set forth in Schedule G, and to amend or supplement Schedule G as

                                            14
      Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 15 of 123




       necessary. The inclusion of a contract or lease on Schedule G does not constitute an
       admission as to the executory or unexpired nature (or non-executory or expired nature) of
       the contract or lease, or an admission as to the existence or validity of any Claims held by
       the counterparty to such contract or lease, and the Debtors reserve all rights in that regard,
       including, without limitation, that any agreement is not executory, has expired pursuant to
       its terms, or was terminated prepetition.

       Certain of the executory contracts and unexpired leases listed in Schedule G may have been
       assigned to, assumed by, or otherwise transferred to certain of the Debtors in connection
       with, among other things, acquisitions by the Debtors. The Debtors have attempted to list
       the appropriate Debtor parties to each contract, agreement, and lease on Schedule G;
       however, there may be instances in which other Debtor entities that are not parties to the
       contracts, agreements, and leases have been the primary entities conducting business in
       connection with these contracts, agreements, and leases. Accordingly, the Debtors have
       listed certain contracts, agreements, and leases on Schedule G of the Debtor entity
       corresponding to the applicable contracting entity which may, upon further review, differ
       from the primary entity conducting business with the counterparty to that particular
       contract, agreement, or lease. In instances where the Debtors were unable to determine
       which Debtor is the party to a contract, agreement, or lease, the Debtors have listed such
       contracts, agreements, or leases on Schedule G for Debtor Whiting Oil and Gas
       Corporation.

       In the ordinary course of business, the Debtors may have entered into confidentiality
       agreements which, to the extent that such confidentiality agreements constitute executory
       contracts, are not listed individually on Schedule G.

       In addition, Schedule G does not include rejection damage claims of the counterparties to
       the executory contracts and unexpired leases that have been or may be rejected, to the
       extent such damage claims exist.

41.    Schedule H. The Debtors have not listed any litigation-related co-Debtors on Schedule H.
       Instead, such listings can be found on the Debtors’ Schedules E/F. In addition, the Debtors
       have not listed intercompany guarantees between the Debtors.

                    Specific Disclosures with Respect to the Debtors’ Statements

1.     Statement 3. Payments to the Debtors’ bankruptcy professionals and insiders, and
       payments on account of intercompany transactions, wage garnishments, and donations are
       not included in the payments to creditors. Payments to the aforementioned parties are
       included in the following locations within the Statements: bankruptcy professionals
       (Statement 11), insiders (Statement 4), donations (Statement 9), and intercompany
       transactions (Statement 4). The listing of any individual or entity as an insider does not
       constitute an admission or determination that any such individual is or is not an insider.

2.     Statement 4. The value of restricted stock listed on Statement 4 reflects realized income
       on date of vest.


                                                15
     Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 16 of 123




      Statement 4 accounts for a respective Debtor’s intercompany transactions, as well as other
      transfers to insiders, as applicable. As described in the Cash Management Motion, in the
      ordinary course of business certain of the Debtor and non-Debtor entities and business
      divisions maintain business relationships with each other, resulting in intercompany
      receivables and payables (the “Intercompany Claims”). Any payments to another Debtor
      or non-Debtor on account of Intercompany Claims are reflective of the difference between
      the opening balance and ending balance between inception and the Petition Date. With
      respect to the Intercompany Claims between Debtors, Statement 4 reflects the book value
      adjustment of such transfers rather than an actual transfer of funds from one Debtor entity
      to another.

3.    Statement 6. For a discussion of setoff and nettings incurred by the Debtors, refer to
      paragraph 23 of these Global Notes.

4.    Statement 7. The Debtors have not included workers’ compensation claims in response to
      this question because the Debtors maintain that this disclosure would be in violation of
      certain laws, including the Health Insurance Portability and Accountability Act of 1996
      (“HIPAA”).

5.    Statement 13. Any values listed in the description of the property transferred are estimates
      and included for illustrative purposes only, as many transactions include adjustments to the
      purchase price post-closing. Further, the value of each transfer reflects an aggregate
      transaction value across all of the associated Debtor entities.

6.    Statement 21. In connection with their oil and gas assets, the Debtors are obligated,
      pursuant to their oil and gas leases and other agreements, to remit to the lessors of the oil
      and gas leases and potentially other parties their share of revenue from the producing wells
      located on the respective leases pursuant to the terms of their oil and gas lease. In addition,
      overriding royalties must be remitted to the owners of those interests, and the holders of
      non-executive mineral interests, as well as the holders of nonparticipating royalty interests,
      must receive the proceeds due to them pursuant to the applicable agreement. The foregoing
      amounts were authorized to be paid under applicable First Day Orders, may not be property
      of the Debtors’ estates, and are not included in Statement 21.

      The Debtors are obligated under various agreements to market the oil and gas production
      of certain owners of working interests to potential purchasers and remit the amounts due
      to the appropriate parties. Specifically, following the sale of production and the receipt of
      proceeds attributable thereto, the Debtors are obligated to remit the net amount of those
      proceeds belonging to the owner of the working interest, net of all applicable mineral
      interests, gathering costs, processing and transportation expenses, and production taxes, as
      applicable. Certain agreements require the Debtors to process and forward to the
      appropriate parties, from funds otherwise belonging to third parties, the amounts due on
      account of such interests and expenses. The foregoing amounts were authorized to be paid
      under applicable First Day Orders, may not be property of the Debtors’ estates, and are not
      included in Statement 21.

      The Debtors jointly own certain surplus inventory that was originally obtained on behalf

                                                16
     Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 17 of 123




      of the applicable joint interest owner for the drilling, maintenance or operation of an oil
      and gas property. If these materials are ultimately not needed at the subject property they
      may be stored as surplus inventory either at an oil and gas property site or a storage yard.

7.    Statements 22-24. The Debtors historically have operated over a substantial period of time
      and periodically have: (a) been party to judicial and administrative proceedings under
      environmental laws, (b) received notification from governmental units of potential liability
      under, or violations of, environmental laws, and (c) notified governmental units of releases
      of hazardous materials. The Debtors may no longer have active operations in a particular
      jurisdiction and may no longer have relevant records, or the records may no longer be
      complete or reasonably accessible or reviewable. In some cases, statutory document
      retention periods have passed. Further, some individuals who once possessed responsive
      information are no longer employed by the Debtors. For all these reasons, it may not be
      reasonably possible to identify and supply all of the requested information that is
      responsive to Statements 22-24. The Debtors have made commercially reasonable efforts
      to provide responsive information for matters and issues that have arisen and/or that the
      Debtors consider to have been resolved between January 2015 and April 2020. The
      Debtors acknowledge the possibility that information related to proceedings, governmental
      notices, and reported releases of hazardous materials responsive to Statements 22-24 may
      be discovered subsequent to the filing of the Schedules and Statements. The Debtors
      reserve the right to supplement or amend this response in the future if additional
      information becomes available.

      This response covers proceedings, governmental notices, and reported releases of
      hazardous materials related to the primary applicable environmental laws and does not
      include proceedings, governmental notices, or reported releases related to non-
      environmental laws, such as occupational safety and health laws or general transportation
      laws. This response is also limited to identifying circumstances in which governmental
      agencies have alleged in writing that particular operations of the Debtors are in violation
      of environmental laws and proceedings that have resulted from alleged violations of
      environmental laws. This response does not cover: (a) periodic information requests,
      investigations, or inspections from governmental units concerning compliance with
      environmental laws; or (b) routine reports and submissions concerning permitted
      discharges resulting from routine operations where such reports and submissions were
      made in compliance with regulatory requirements, such as monthly discharge monitoring
      reports, quarterly and annual air emissions reports, quarterly and annual groundwater
      monitoring reports, deviation/exceedance reports, and annual toxic release inventory
      reports. In addition, Statement 7 may identify information that is also responsive to
      Statement 22.

8.     Statement 26D. Pursuant to the requirements of the Securities Exchange Act of 1934, as
      amended, Whiting Petroleum Corporation, has filed with the U.S. Securities and Exchange
      Commission (the “SEC”) reports on Form 8-K, Form 10-Q, and Form 10-K. These SEC
      filings contain consolidated financial information relating to the Debtors. Additionally,
      consolidated financial information for the Debtors is posted on the company’s website at
      http://whiting.com/investor-relations/sec-filings/. Because the SEC filings and the website
      are of public record, the Debtors do not maintain records of the parties that requested or

                                              17
Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 18 of 123




 obtained copies of any of the SEC filings from the SEC or the Debtors. In addition, in the
 ordinary course of business, the Debtors provide financial statements that may not be part
 of a public filing to certain parties, such as financial institutions, investment banks,
 debtholders, auditors, potential investors, vendors, and financial advisors. The Debtors do
 not maintain complete lists to track such disclosures. As such, the Debtors have not
 provided lists of these parties in response to this question.

                                  *       *      *




                                         18
       Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 19 of 123


Whiting Petroleum Corporation

                     Southern             Texas

           20-32021 (DRJ)




                                                                                     0.00



                                                                       6,077,224,921.22
                                                                   + undetermined amounts



                                                                       6,077,224,921.22
                                                                   + undetermined amounts




                                                                       1,071,966,400.00
                                                                   + undetermined amounts




                                5a                                                   0.00
                                                                   + undetermined amounts



                                                                       2,476,423,038.00
                                     5b                            + undetermined amounts




                                                                       3,548,389,438.00
                                                                   + undetermined amounts
    Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 20 of 123



    Whiting Petroleum Corporation

                          Southern   Texas

               20-32021 (DRJ)




X




                                                                          0.00




X
           Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 21 of 123


           Whiting Petroleum Corporation                       20-32021 (DRJ)




                                                                                                  0.00




X




                                                                                                 0.00




X




    None                                                                                           0.00




    See Attached Rider                                                                             0.00
                                                                                  + undetermined amounts




    None                                                                                           0.00




                                                                                                 0.00
                                                                                + undetermined amounts
     Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 22 of 123


    Whiting Petroleum Corporation                        20-32021 (DRJ)




X




                                                                           0.00




X
     Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 23 of 123



    Whiting Petroleum Corporation                        20-32021 (DRJ)




                                                                            0.00




X




                                                                           0.00
     Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 24 of 123



    Whiting Petroleum Corporation                         20-32021 (DRJ)




X




                                                                           0.00
             Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 25 of 123


           Whiting Petroleum Corporation                           20-32021 (DRJ)




X




                                                                                                     0.00




X




See Attached Rider                                       0.00                                        0.00
                                                                                    + undetermined amounts


Internet Domains and Websites                     Undetermined   N/A                       Undetermined


Licenses                                          Undetermined   N/A                       Undetermined


Customer Lists                                    Undetermined   N/A                       Undetermined


Other Intangibles                                 Undetermined   N/A                       Undetermined


None                                                                                                 0.00


                                                                                                     0.00
                                                                                    + undetermined amounts
           Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 26 of 123



          Whiting Petroleum Corporation                                     20-32021 (DRJ)




X




X




X




X




None                                                                                                          0.00




See Attached Rider
                                                                                                              0.00
                                                                                             + undetermined amounts




See Attached Rider                                                                                            0.00
                                                                                             + undetermined amounts




None                                                                                                          0.00




Whiting Petroleum Corporation v. Jamex Marketing, LLC and James Ballengee                           Undetermined

                            Counterclaim

                                 Undetermined



None                                                                                                          0.00




See Attached Rider                                                                              6,077,224,921.22




                                                                                                6,077,224,921.22
                                                                                             + undetermined amounts



X
  Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 27 of 123



Whiting Petroleum Corporation                                   20-32021 (DRJ)




                                                     0.00


                                                     0.00



                                                     0.00


                                                     0.00
                                       + undetermined amounts

                                                     0.00


                                                     0.00



                                                     0.00


                                                     0.00


                                                                         0.00


                                                     0.00
                                       + undetermined amounts

                                         6,077,224,921.22
                                       + undetermined amounts

                                          6,077,224,921.22               0.00
                                   + undetermined amounts




                                                                                    6,077,224,921.22
                                                                                 + undetermined amounts
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 28 of 123


Debtor Name: Whiting Petroleum Corporation                                                              Case Number: 20-32021 (DRJ)

                                                      Assets - Real and Personal Property

   Part 4, Question 15: Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
                                                            partnership, or joint venture


                                                                                      Valuation method used for      Current value of debtor's
Name of Entity                                  % of ownership
                                                                                      current value                  interest
Whiting Oil and Gas Corporation                                               100% N/A                                                 Undetermined

Whiting US Holding Company                                                    100% N/A                                                 Undetermined

                                                                                                            TOTAL                          $0.00
                                                                                                                          + undetermined amounts




                                                                     Page 1 of 1
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 29 of 123


Debtor Name: Whiting Petroleum Corporation                                                          Case Number: 20-32021 (DRJ)

                                                  Assets - Real and Personal Property

                                  Part 10, Question 60: Patents, copyrights, trademarks, and trade secrets



                                             Net book value of debtor's           Valuation method used for    Current value of debtor's
General description
                                             interest                             current value                interest
Copyrights                                                        Undetermined N/A                                             Undetermined

Trade Secrets                                                     Undetermined N/A                                             Undetermined

Trademarks                                                        Undetermined N/A                                             Undetermined

                                                                                                       TOTAL                         $0.00
                                                                                                                    + undetermined amounts




                                                                 Page 1 of 1
                 Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 30 of 123


  Debtor Name: Whiting Petroleum Corporation                                                        Case Number: 20-32021 (DRJ)

                                                       Assets - Real and Personal Property

                                    Part 11, Question 72: Tax refunds and unused net operating losses (NOLs)




Description                                                      Tax year                                      Current value of debtor's interest
Arkansas Department of Revenue Net Operating Loss - (Est.       Various                                                            Undetermined
$4.66mm)
California Department of Revenue Net Operating Loss - (Est.     Various                                                            Undetermined
$1.04mm)
California Franchise Tax Board 2018 State Income Tax Refund -   Various                                                            Undetermined
$673.00
Colorado Department of Revenue Net Operating Loss - (Est.       Various                                                            Undetermined
$325.92mm)
Internal Revenue Service 2018 Withholding Tax Refund -          Various                                                            Undetermined
$9,226.29
Internal Revenue Service 2019 Withholding Tax Refund -          Various                                                            Undetermined
$101,424.91
Internal Revenue Service Federal Credit Carryforward - (Est.    Various                                                            Undetermined
$7.95m)
Internal Revenue Service Federal Loss Carryforward - (Est.      Various                                                            Undetermined
$4.30mm)
Internal Revenue Service Federal Net Operating Loss - (Est.     Various                                                            Undetermined
$4.07b)
Montana Department of Revenue Net Operating Loss - (Est.        Various                                                            Undetermined
$79.57mm)
Nebraska Department of Revenue Net Operating Loss - (Est.       Various                                                            Undetermined
$0.72mm)
New Mexico Department of Revenue Net Operating Loss - (Est.     Various                                                            Undetermined
$1.82mm)
New Mexico Taxation and Revenue Department 2018 State           Various                                                            Undetermined
Income Tax Refund - $100.00
North Dakota Department of Revenue Net Operating Loss - (Est. Various                                                              Undetermined
$1.84b)
North Dakota Office of State Tax Commissioner 2019              Various                                                            Undetermined
Withholding Tax Refund - $10,781.84
Oklahoma Tax Commission 2018 State Income Tax Refund -          Various                                                            Undetermined
$1,210.00
Utah Department of Revenue Net Operating Loss - (Est.           Various                                                            Undetermined
$33.91mm)
                                                                                                    TOTAL                               $0.00
                                                                                                                       + undetermined amounts




                                                                 Page 1 of 1
              Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 31 of 123


Debtor Name: Whiting Petroleum Corporation                                                            Case Number: 20-32021 (DRJ)

                                                   Assets - Real and Personal Property

                                      Part 11, Question 73: Interests in insurance policies or annuities



                                                                                                                 Current value of debtor's
Description                                  Policy type                           Policy number
                                                                                                                 interest
LIBERTY MUTUAL FIRE INSURANCE CO.            BUSINESS AUTOMOBILE                   AS2-641-005096-049                            Undetermined

ZURICH AMERICAN INSURANCE COMPANY COMMERCIAL CRIME POLICY                          FID 6010702-01                                Undetermined

ST PAUL FIRE & MARINE INSURANCE CO.          COMMERCIAL GENERAL                    ZLP-12P16408-19-N4                            Undetermined
(TRAVELERS)                                  LIABILITY AND UMBRELLA
BERKLEY INSURANCE COMPANY                    DIRECTORS AND OFFICERS                BPRO8044457                                   Undetermined
                                             (SIDE A)
                                             (INCLUDES 6 YEAR TAIL)
GREAT AMERICAN INSURANCE COMPANY DIRECTORS AND OFFICERS                            DFX1491120                                    Undetermined
                                 (SIDE A)
                                 (INCLUDES 6 YEAR TAIL)
ACE AMERICAN INSURANCE COMPANY               DIRECTORS AND OFFICERS                DOX G46883810 001                             Undetermined
(CHUBB)                                      (SIDE A)
                                             (INCLUDES 6 YEAR TAIL)
TWIN CITY FIRE INSURANCE COMPANY             DIRECTORS AND OFFICERS                34 DA 0298856 19                              Undetermined
(HARTFORD)                                   (SIDE A)
                                             (INCLUDES 6 YEAR TAIL)
U.S. SPECIALTY INSURANCE COMPANY             DIRECTORS, OFFICERS AND               14-MGU-19-A48183                              Undetermined
                                             CORPORATE LIABILITY
                                             INSURANCE
                                             (INCLUDES 6 YEAR TAIL)
OLD REPUBLIC INSURANCE COMPANY               DIRECTORS, OFFICERS AND               ORPRO 43568                                   Undetermined
                                             CORPORATE LIABILITY
                                             INSURANCE
                                             (INCLUDES 6 YEAR TAIL)
XL SPECIALTY INSURANCE COMPANY               DIRECTORS, OFFICERS AND               ELU164885-19                                  Undetermined
                                             CORPORATE LIABILITY
                                             INSURANCE
                                             (INCLUDES 6 YEAR TAIL)
ZURICH AMERICAN INSURANCE COMPANY DIRECTORS, OFFICERS AND                          DOC 0139691-05                                Undetermined
                                  CORPORATE LIABILITY
                                  INSURANCE
                                  (INCLUDES 6 YEAR TAIL)
ENDURANCE AMERICAN INSURANCE                 DIRECTORS, OFFICERS AND               DOX30000831501                                Undetermined
COMPANY (SOMPO)                              CORPORATE LIABILITY
                                             INSURANCE
                                             (INCLUDES 6 YEAR TAIL)
TWIN CITY FIRE INSURANCE COMPANY             EMPLOYMENT PRACTICES                  34 GT 0299510-19                              Undetermined
(HARTFORD)                                   LIABILITY
UNDERWRITERS AT LLOYD'S LONDON &             ENERGY PACKAGE (CONTROL OF 11009                                                    Undetermined
COMPANIES                                    WELL, ONSHORE, OFFSHORE,
                                             CHARTERER'S LEGAL LIABILITY,
                                             OFFSHORE CONSTRUCTION,
                                             EQUIPMENT & CARGO FLOATER)
UNDERWRITERS AT LLOYD'S LONDON &             ENERGY PACKAGE (CONTROL OF ME1900937                                                Undetermined
COMPANIES                                    WELL, ONSHORE, OFFSHORE,
                                             CHARTERER'S LEGAL LIABILITY,
                                             OFFSHORE CONSTRUCTION,
                                             EQUIPMENT & CARGO FLOATER)
UNDERWRITERS AT LLOYD'S LONDON &             ENERGY PACKAGE (CONTROL OF ME1900937A                                               Undetermined
COMPANIES                                    WELL, ONSHORE, OFFSHORE,
                                             CHARTERER'S LEGAL LIABILITY,
                                             OFFSHORE CONSTRUCTION,
                                             EQUIPMENT & CARGO FLOATER)



                                                                  Page 1 of 2
              Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 32 of 123


Debtor Name: Whiting Petroleum Corporation                                                            Case Number: 20-32021 (DRJ)

                                                   Assets - Real and Personal Property

                                      Part 11, Question 73: Interests in insurance policies or annuities



                                                                                                                   Current value of debtor's
Description                                  Policy type                           Policy number
                                                                                                                   interest
IRONSHORE SPECIALTY INSURANCE                ENVIRONMENTAL EXCESS                  002604904                                       Undetermined
COMPANY                                      LIABILITY
SYNDICATE TRV 5000 AT LLOYD'S                FIRST EXCESS LIABILITY                B0702GL308160n                                  Undetermined

TWIN CITY FIRE INSURANCE COMPANY             PENSION AND BENEFIT PLAN              34 IA 0299513-19                                Undetermined
(HARTFORD)                                   FIDUCIARY LIABILITY
FEDERAL INSURANCE COMPANY (CHUBB) PROPERTY                                         3585-75-87 DAL                                  Undetermined

STARSTONE SPECIALTY INSURANCE                SECOND EXCESS LIABILITY               AJ8205A19MAA                                    Undetermined
COMPANY, VALIDUS SPECIALTY
INSURANCE ON BEHALF OF LLOYDS
SYNDICATE 1183
STARSTONE SPECIALTY INSURANCE                SECOND EXCESS LIABILITY               CRF250841C19                                    Undetermined
COMPANY, VALIDUS SPECIALTY
INSURANCE ON BEHALF OF LLOYDS
SYNDICATE 1183
IRONSHORE SPECIALTY INSURANCE                SITE POLLUTION INCIDENT               002604704                                       Undetermined
COMPANY                                      LEGAL LIABILITY SELECT
UNDERWRITERS AT LLOYD'S                      TERRORISM                             ME1902152                                       Undetermined

QBE INTERNATIONAL MARKETS, ASCOT             THIRD EXCESS LIABILITY                L19XS4N12708                                    Undetermined
PLACEMENT, GOTHAM INSURANCE
COMPANY
QBE INTERNATIONAL MARKETS, ASCOT             THIRD EXCESS LIABILITY                EL19LT954W3X                                    Undetermined
PLACEMENT, GOTHAM INSURANCE
COMPANY
QBE INTERNATIONAL MARKETS, ASCOT             THIRD EXCESS LIABILITY                ML2019MEE00110                                  Undetermined
PLACEMENT, GOTHAM INSURANCE
COMPANY
LIBERTY MUTUAL FIRE INSURANCE CO.            WORKERS COMPENSATION AND WCC-641-05096-039                                            Undetermined
(LIBERTY MUTUAL GROUP)                       EMPLOYERS LIABILITY
                                                                                                           TOTAL                         $0.00
                                                                                                                        + undetermined amounts




                                                                  Page 2 of 2
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 33 of 123


Debtor Name:          Whiting Petroleum Corporation                                                   Case Number:      20-32021 (DRJ)

                                                      Assets - Real and Personal Property

                                       Part 11, Question 77: Other property of any kind not already listed




Description                                                                        Current value of debtor's interest

Intercompany Receiveable - Whiting Resources Corporation                                                                     $4,234,824.42

Intercompany Receiveable - Whiting Oil and Gas Corporation                                                               $6,072,990,096.80

                                                                           TOTAL                                         $6,077,224,921.22




                                                             Page 1 of 1
            Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 34 of 123



         Whiting Petroleum Corporation
                                 Southern                        Texas

                     20-32021 (DRJ)




X




JPMORGAN CHASE BANK, N.A., MID-CORP         As provided in the UCC Financing Statement No. 2019
LOAN ADMINISTRATION                         4270778 dated: 06/21/2019                                 1,071,966,400.00       Undetermined

                                            Describe the lien
10 SOUTH DEARBORN                           Guarantor to Senior Secured Revolving Credit Facility
FLOOR L2S
ATTN: MALCOM BROWN
CHICAGO, IL 60603-2003


                                             X

                         04/12/2018
                                             X



X                                            X
                                             X




VEEAM PAYMENT SOLUTIONS                     As provided in the UCC Financing Statement No. 2018
                                                                                                          Undetermined       Undetermined
                                            9004710 dated: 12/27/2018
                                            Describe the lien
2005 MARKET STREET                          UCC Financing Statement No. 2018 9004710 dated:
14TH FLOOR                                  12/27/2018
PHILADELPHIA, PA 19103


                                             X

                         Undetermined
                                             X




 X                                           X
                                             X
                                             X




                           N

                                                                                                        1,071,966,400.00
                                                                                                    + undetermined amounts


                                                                                                                                  2
                 Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 35 of 123

Debtor         Whiting Petroleum Corporation                                                      Case number (if known) 20-32021 (DRJ)
              Name




Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.

If no other need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                               On which line in Part 1     Last 4 digits of
         Name and address                                                                                      did you enter the           account number
                                                                                                               related creditor?           for this entity


    None




Official Form 206D              Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                              Page 2 of 2
           Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 36 of 123



          Whiting Petroleum Corporation
                                 Southern                    Texas

           20-32021 (DRJ)




X




                                                                               Undetermined   Undetermined
COLORADO DEPARTMENT OF REVENUE
P.O. BOX 17087                              X
DENVER, CO 80217                            X
                                            X

                                            2016-2018 Income Tax Audit Claim
Undetermined




                                                                                                       19
          Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 37 of 123


         Whiting Petroleum Corporation                                              20-32021 (DRJ)




ADMIRAL INSURANCE CO.                                                                                    Undetermined
GARLINGTON LOHN & ROBINSON, PLLP                        X
ATTN: EMMA MEDIAK                                       X
CHARLES MCNEIL                                          X
PO BOX 7909
MISSOULA, MT 59807                                          Co-Defendant - Case #: DV 15-15

                                         Undetermined




                                                                                                         Undetermined
ALFORD FARMS, LLC
RESEARCHING ADDRESS                                     X
                                                        X
                                                        X

                                                            Co-Defendant - Case #: DV 15-15

                                         Undetermined




ANTHONY J. ALFORD FARMS, LLC                                                                             Undetermined
RESEARCHING ADDRESS                                     X
                                                        X
                                                        X
                                                            Co-Defendant - Case #: DV 15-15

                                         Undetermined




                                                                                                         Undetermined
BEPCO, L.P.
C/O RACHEL MARIE SCARAFIA                               X
400 POYDRAS TOWER, 400 POYDRAS ST                       X
#1812                                                   X
NEW ORLEANS, LA 70130
                                                            Co-Defendant - Case #: 2:18-cv-00690

                                         Undetermined




                                                                                                         Undetermined
BEPCO, L.P.
C/O RACHEL MARIE SCARAFIA                               X
400 POYDRAS TOWER, 400 POYDRAS ST                       X
#1812                                                   X
NEW ORLEANS, LA 70130
                                                            Co-Defendant - Case #: 2:16-CV-00536-PM-KK

                                         Undetermined




BILL L. CADMAN                                                                                           Undetermined
ADDRESS ON FILE                                         X
                                                        X

                                                            Indemnification Claim

                                         Undetermined




                                                                                                         page 2 of 19
                  Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 38 of 123

Debtor          Whiting Petroleum Corporation                                                  Case number (if known) 20-32021 (DRJ)
                Name




Part 2:       Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                                                                                                                          Amount of claim
If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

3.7       Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         BRADLEY J. HOLLY                                                As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred 11/01/2017                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.8       Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         BRUCE HIGGINS                                                   As of the petition filing date, the claim is:
         C/O HENNESSY LAW OFFICE, P.C.                                   Check all that apply.
         ATTN: GREG HENNESSY
         417 1ST AVE EAST                                                 X
         WILLISTON, ND 58802                                              X
                                                                          X

                                                                         Basis for the claim: Litigation - Case #: 53-2017-CV-00033

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.9       Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         BRUCE R. DEBOER                                                 As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.10      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         CARIN S. KNICKEL                                                As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred 07/27/2015                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.11      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         CARON TRANSPORTATION SYSTEMS USA, INC.                          As of the petition filing date, the claim is:
         RESEARCHING ADDRESS                                             Check all that apply.
                                                                          X
                                                                          X
                                                                          X

                                                                         Basis for the claim: Co-Defendant - Case #: DV 15-15

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 3 of 19
                  Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 39 of 123

Debtor          Whiting Petroleum Corporation                                                  Case number (if known) 20-32021 (DRJ)
                Name




Part 2:       Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                                                                                                                          Amount of claim
If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

3.12      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         CHARLES J. RIMER                                                As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred 11/15/2018                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.13      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         CHRISTOPHER L. EDWARDS                                          As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred 11/02/2018                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.14      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         COLORADO DEPARTMENT OF PUBLIC HEALTH & ENVIRONMENT              As of the petition filing date, the claim is:
         4300 CHERRY CREEK S DR.                                         Check all that apply.
         DENVER, CO 80246
                                                                          X
                                                                          X
                                                                          X

                                                                         Basis for the claim: Regulatory Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.15      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         CONTINENTAL RESOURCES, INC.                                     As of the petition filing date, the claim is:
         HOLLAND & HART, LLP                                             Check all that apply.
         ATTN: W. SCOTT MITCHELL
         401 NO. 31ST STREET                                              X
         # 1500                                                           X
         BILLINGS, MT 59101                                               X

                                                                         Basis for the claim: Co-Defendant - Case #: DV 15-15

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.16      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         CONTINENTAL RESOURCES, INC.                                     As of the petition filing date, the claim is:
         FREDRICKSON & BYRON P.A.                                        Check all that apply.
         LAWRENCE BENDER
         SPENCER PTACEK                                                   X
         1133 COLLEGE DRIVE                                               X
         # 1000                                                           X
         BISMARCK, ND 58501
                                                                         Basis for the claim: Co-Defendant - Case #: 53-2017-CV-00033

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 4 of 19
                  Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 40 of 123

Debtor          Whiting Petroleum Corporation                                                  Case number (if known) 20-32021 (DRJ)
                Name




Part 2:       Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                                                                                                                          Amount of claim
If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

3.17      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         CORRENE S. LOEFFLER                                             As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred 08/01/2019                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.18      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         DON EIDE                                                        As of the petition filing date, the claim is:
         C/O MCGEE, HANKLA, BACKES & DOBROVOLNY, PC                      Check all that apply.
         ATTN: BRYAN LEE VAN GRINSVEN
         2400 E BURDICK EXPY                                              X
         #100                                                             X
         MINOT, ND 58701                                                  X

                                                                         Basis for the claim: Co-Defendant - Case #: 53-2017-CV-00033

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.19      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         DOUGLAS L. WALTON                                               As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.20      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         DUAL TRUCKING & TRANSPORT, L.L.C                                As of the petition filing date, the claim is:
         TOOLE & FEEDBACK, PLLC                                          Check all that apply.
         702 MAIN STREET
         PO BOX 907                                                       X
         LINCOLN, MT 59639                                                X
                                                                          X

                                                                         Basis for the claim: Co-Defendant - Case #: DV 15-15

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.21      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         DUAL TRUCKING OF MONTANA, L.L.C.                                As of the petition filing date, the claim is:
         TOOLE & FEEDBACK, PLLC                                          Check all that apply.
         702 MAIN STREET
         PO BOX 907                                                       X
         LINCOLN, MT 59639                                                X
                                                                          X

                                                                         Basis for the claim: Co-Defendant - Case #: DV 15-15

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 5 of 19
                  Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 41 of 123

Debtor          Whiting Petroleum Corporation                                                  Case number (if known) 20-32021 (DRJ)
                Name




Part 2:       Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                                                                                                                          Amount of claim
If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

3.22      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         DUAL TRUCKING, INC.                                             As of the petition filing date, the claim is:
         CRIST KROGH & NORD                                              Check all that apply.
         ATTN: JOHN CRIST
         2708 FIRST AVENUE NORTH                                          X
         # 300                                                            X
         BILLINGS, MT 59101                                               X

                                                                         Basis for the claim: Co-Defendant - Case #: DV 15-15

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.23      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         ENDURANCE AMERICAN SPEACIALTY INS. CO.                          As of the petition filing date, the claim is:
         SALLEY HITE MERCER & RESOR, LLC                                 Check all that apply.
         ATTN: DAVID SALLEY
         KOURTNEY TWENHAFEL                                               X
         365 CANAL STREET                                                 X
         ONE CANAL PLACE                                                  X
         # 1710
                                                                         Basis for the claim: Co-Defendant - Case #: DV 15-15

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.24      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         ERIC K. HAGEN                                                   As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.25      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         GARTH L. HARMON                                                 As of the petition filing date, the claim is:
         C/O JONES GILLASPIA LOYD LLP                                    Check all that apply.
         ATTN: BRUSE LOYD
         4400 POST OAK PARKWAY                                            X
         #2360                                                            X
         HOUSTON, TX 77027                                                X

                                                                         Basis for the claim: Litigation - Case #: DV 15-15

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.26      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         HEATHER M. DUNCAN                                               As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 6 of 19
                  Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 42 of 123

Debtor          Whiting Petroleum Corporation                                                  Case number (if known) 20-32021 (DRJ)
                Name




Part 2:       Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                                                                                                                          Amount of claim
If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

3.27      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         JAMES E. CATLIN                                                 As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred 12/08/2014                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.28      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         JAMES M. DESMOND                                                As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred 02/01/2018                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.29      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         JAMEX MARKETING, LLC                                            As of the petition filing date, the claim is:
         C/O JOEL W. REESE                                               Check all that apply.
         750 N. ST. PAUL STREET
         #600                                                             X
         DALLAS, TX 75201                                                 X
                                                                          X

                                                                         Basis for the claim: Litigation - Case #: DC-18-04574

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.30      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         JASON FINCH                                                     As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred 11/01/2018                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.31      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         JEFFREY SCOT DEASON                                             As of the petition filing date, the claim is:
         D/B/A D.O.G. INTERESTS                                          Check all that apply.
         JEFFREY SCOT DEASON
         PO BOX 1320                                                      X
         PORT ARANSS, TX 78373                                            X
                                                                          X

                                                                         Basis for the claim: Co-Defendant - Case #: 19-10-24,979

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 7 of 19
                  Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 43 of 123

Debtor          Whiting Petroleum Corporation                                                  Case number (if known) 20-32021 (DRJ)
                Name




Part 2:       Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                                                                                                                          Amount of claim
If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

3.32      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         JOHN BRADLEY MARVIN, JR.                                        As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred 01/07/2019                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.33      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         KEVIN A. KELLY                                                  As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred 11/12/2018                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.34      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         KJERSTI EIDE                                                    As of the petition filing date, the claim is:
         C/O MCGEE, HANKLA, BACKES & DOBROVOLNY, PC                      Check all that apply.
         ATTN: BRYAN LEE VAN GRINSVEN
         2400 E BURDICK EXPY                                              X
         #100                                                             X
         MINOT, ND 58701                                                  X

                                                                         Basis for the claim: Co-Defendant - Case #: 53-2017-CV-00033

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.35      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         KJK TRUCKING, LLC                                               As of the petition filing date, the claim is:
         RESEARCHING ADDRESS                                             Check all that apply.
                                                                          X
                                                                          X
                                                                          X

                                                                         Basis for the claim: Co-Defendant - Case #: DV 15-15

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.36      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         LYNE B. ANDRICH                                                 As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred 09/01/2019                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 8 of 19
                  Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 44 of 123

Debtor          Whiting Petroleum Corporation                                                  Case number (if known) 20-32021 (DRJ)
                Name




Part 2:       Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                                                                                                                          Amount of claim
If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

3.37      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         MAYNARD LUND                                                    As of the petition filing date, the claim is:
         C/O MCGEE, HANKLA, BACKES & DOBROVOLNY, PC                      Check all that apply.
         ATTN: BRYAN LEE VAN GRINSVEN
         2400 E BURDICK EXPY                                              X
         #100                                                             X
         MINOT, ND 58701                                                  X

                                                                         Basis for the claim: Co-Defendant - Case #: 53-2017-CV-00033

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.38      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         MICHAEL B. WALEN                                                As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred 05/06/2013                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.39      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         MICHAEL G. HUTCHINSON                                           As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred 09/01/2019                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.40      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         MICHAEL J. STEVENS                                              As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.41      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         MONTANA DEPARTMENT OF ENVIRONMENTAL QUALITY                     As of the petition filing date, the claim is:
         1520 E 6TH AVE                                                  Check all that apply.
         HELENA, MT 59601
                                                                          X
                                                                          X
                                                                          X

                                                                         Basis for the claim: Regulatory Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 9 of 19
                  Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 45 of 123

Debtor          Whiting Petroleum Corporation                                                  Case number (if known) 20-32021 (DRJ)
                Name




Part 2:       Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                                                                                                                          Amount of claim
If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

3.42      Nonpriority creditor's name and mailing address                                                                                    $ Undetermined

         ONEOK FIELD SERVICES COMPANY, L.L.C.                            As of the petition filing date, the claim is:
         ONEOK, INC.                                                     Check all that apply.
         100 W. 5TH STREET 8-5
         ATTN: CREDIT DEPT.                                               X
         TULSA, OK 74103                                                  X


                                                                         Basis for the claim: Guarantee dated 4/2/2020

         Date or dates debt was incurred 04/02/2020                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.43      Nonpriority creditor's name and mailing address                                                                                    $ Undetermined

         ONEOK ROCKIES MIDSTREAM, L.L.C.                                 As of the petition filing date, the claim is:
         ONEOK, INC.                                                     Check all that apply.
         100 W. 5TH STREET 8-5
         ATTN: CREDIT DEPT.                                               X
         TULSA, OK 74103                                                  X


                                                                         Basis for the claim: Guarantee dated 4/2/2020

         Date or dates debt was incurred 04/02/2020                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.44      Nonpriority creditor's name and mailing address                                                                                    $ Undetermined

         PETER W. HAGIST                                                 As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.45      Nonpriority creditor's name and mailing address                                                                                    $ Undetermined

         PETRO-HUNT, LLC,                                                As of the petition filing date, the claim is:
         ZENERGY OPERATING COMPANY, CETCO ENERGY SERVCES                 Check all that apply.
         COMPANY, LLC, HESS CORPORATION, PURITY OILFIELD SERVICES
         BROWNING KALECZYE BERRY & HOVEN P.C.                             X
         ATTN: CATHERING LAUGHTER                                         X
         W. JOHN TIETZ                                                    X
         801 WEST MAIN
                                                                         Basis for the claim: Co-Defendant - Case #: DV 15-15

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.46      Nonpriority creditor's name and mailing address                                                                                    $ Undetermined

         PHILIP E. DOTY                                                  As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred 08/11/2010                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 10 of 19
                  Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 46 of 123

Debtor          Whiting Petroleum Corporation                                                  Case number (if known) 20-32021 (DRJ)
                Name




Part 2:       Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                                                                                                                          Amount of claim
If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

3.47      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         RICK A. ROSS                                                    As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.48      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         RICK HATCHER                                                    As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred 11/01/2018                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.49      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         SHANE A. FROSS                                                  As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred 01/07/2019                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.50      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         SIRIKKA R. LOHOEFENER                                           As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred 03/17/2017                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.51      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         STONE ENERGY CORPORATION                                        As of the petition filing date, the claim is:
         C/O TALOS ENERGY INC.                                           Check all that apply.
         333 CLAY STREET, SUITE 3300
         HOUSTON, TX 77002                                                X
                                                                          X
                                                                          X

                                                                         Basis for the claim: Co-Obligor to Decommission

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 11 of 19
                  Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 47 of 123

Debtor          Whiting Petroleum Corporation                                                  Case number (if known) 20-32021 (DRJ)
                Name




Part 2:       Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                                                                                                                          Amount of claim
If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

3.52      Nonpriority creditor's name and mailing address                                                                                     $186,591,951.00

         THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.                 As of the petition filing date, the claim is:
         CORPORATE TRUST DIVISION - CORPORATE FINANCE UNIT               Check all that apply.
         101 BARCLAY STREET
         NEW YORK, NY 10286



                                                                         Basis for the claim: 1.25% Convertible Senior Notes due April 2020

         Date or dates debt was incurred 03/27/2015                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.53      Nonpriority creditor's name and mailing address                                                                                     $773,811,511.00

         THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.                 As of the petition filing date, the claim is:
         CORPORATE TRUST DIVISION - CORPORATE FINANCE UNIT               Check all that apply.
         101 BARCLAY STREET
         NEW YORK, NY 10286



                                                                         Basis for the claim: 5.75% Senior Notes due March 2021

         Date or dates debt was incurred 09/12/2013                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.54      Nonpriority creditor's name and mailing address                                                                                     $408,296,000.00

         THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.                 As of the petition filing date, the claim is:
         CORPORATE TRUST DIVISION - CORPORATE FINANCE UNIT               Check all that apply.
         101 BARCLAY STREET
         NEW YORK, NY 10286



                                                                         Basis for the claim: 6.25% Senior Notes due April 2023

         Date or dates debt was incurred 03/27/2015                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.55      Nonpriority creditor's name and mailing address                                                                                  $1,000,000,000.00

         THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.                 As of the petition filing date, the claim is:
         CORPORATE TRUST DIVISION - CORPORATE FINANCE UNIT               Check all that apply.
         101 BARCLAY STREET
         NEW YORK, NY 10286



                                                                         Basis for the claim: 6.625% Senior Notes due 2026

         Date or dates debt was incurred 12/27/2017                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.56      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         THE PARISH OF CAMERON                                           As of the petition filing date, the claim is:
         C/O RACHEL MARIE SCARAFIA                                       Check all that apply.
         400 POYDRAS TOWER, 400 POYDRAS ST
         #1812                                                            X
         NEW ORLEANS, LA 70130                                            X
                                                                          X

                                                                         Basis for the claim: Litigation - Case #: 2:16-CV-00536-PM-KK

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 12 of 19
                  Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 48 of 123

Debtor          Whiting Petroleum Corporation                                                  Case number (if known) 20-32021 (DRJ)
                Name




Part 2:       Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                                                                                                                          Amount of claim
If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

3.57      Nonpriority creditor's name and mailing address                                                                                    $ Undetermined

         THE PARISH OF CAMERON                                           As of the petition filing date, the claim is:
         C/O RACHEL MARIE SCARAFIA                                       Check all that apply.
         400 POYDRAS TOWER, 400 POYDRAS ST
         #1812                                                            X
         NEW ORLEANS, LA 70130                                            X
                                                                          X

                                                                         Basis for the claim: Litigation - Case #: 2:18-cv-00690

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.58      Nonpriority creditor's name and mailing address                                                                                    $ Undetermined

         THOMAS L. ALLER                                                 As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred 10/29/2008                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.59      Nonpriority creditor's name and mailing address                                                                                    $ Undetermined

         TIMOTHY M. SULSER                                               As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred 09/04/2018                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.60      Nonpriority creditor's name and mailing address                                                                                    $ Undetermined

         U.S. DEPARTMENT OF LABOR                                        As of the petition filing date, the claim is:
         ATTN: WAGE AND HOUR DIVISION                                    Check all that apply.
         200 CONSTITUTION AVE NW
         WASHINGTON, DC 20210                                             X
                                                                          X
                                                                          X

                                                                         Basis for the claim: FLSA Audit

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.61      Nonpriority creditor's name and mailing address                                                                                    $ Undetermined

         UNITED ENERGY TRADING, LLC                                      As of the petition filing date, the claim is:
         919 SOUTH 7TH STREET                                            Check all that apply.
         SUITE 405
         ATTN: LOREN KOPSENG, PRESIDENT/CEO                               X
         BISMARCK, ND 58504                                               X


                                                                         Basis for the claim: Guarantee dated 10/1/2015

         Date or dates debt was incurred 10/01/2015                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 13 of 19
                  Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 49 of 123

Debtor          Whiting Petroleum Corporation                                                  Case number (if known) 20-32021 (DRJ)
                Name




Part 2:       Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                                                                                                                          Amount of claim
If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

3.62      Nonpriority creditor's name and mailing address                                                                                      $6,484,849.54

         WHITING CANADIAN HOLDING COMPANY ULC                            As of the petition filing date, the claim is:
         1700 LINCOLN STREET                                             Check all that apply.
         SUITE 4700
         DENVER, CO 80203



                                                                         Basis for the claim: Intercompany Payable

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.63      Nonpriority creditor's name and mailing address                                                                                    $101,238,726.46

         WHITING US HOLDING COMPANY                                      As of the petition filing date, the claim is:
         1700 LINCOLN STREET                                             Check all that apply.
         SUITE 4700
         DENVER, CO 80203



                                                                         Basis for the claim: Intercompany Payable

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.64      Nonpriority creditor's name and mailing address                                                                                    $ Undetermined

         WHITNEY BANK                                                    As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X
                                                                          X

                                                                         Basis for the claim: Co-Defendant - Case #: DV 15-15

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.65      Nonpriority creditor's name and mailing address                                                                                    $ Undetermined

         WILLIAM N. HAHNE                                                As of the petition filing date, the claim is:
         ADDRESS ON FILE                                                 Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Indemnification Claim

         Date or dates debt was incurred 10/29/2008                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.66      Nonpriority creditor's name and mailing address                                                                                    $ Undetermined

         WPX ENERGY ROCKY MOUNTAIN, LLC                                  As of the petition filing date, the claim is:
         PO BOX 21810                                                    Check all that apply.
         TULSA, OK 74121
                                                                          X
                                                                          X


                                                                         Basis for the claim: Guarantee dated 2/9/2015

         Date or dates debt was incurred 02/09/2015                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 14 of 19
                  Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 50 of 123

Debtor          Whiting Petroleum Corporation                                                  Case number (if known) 20-32021 (DRJ)
                Name




Part 2:       Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                                                                                                                           Amount of claim
If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

3.67      Nonpriority creditor's name and mailing address                                                                                    $ Undetermined

         WPX ENERGY VAN HOOK GATHERING SERVICES, LLC                     As of the petition filing date, the claim is:
                                                                         Check all that apply.
                                                                          X
                                                                          X


                                                                         Basis for the claim: Guarantee dated 2/9/2015

         Date or dates debt was incurred 02/09/2015                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.68      Nonpriority creditor's name and mailing address                                                                                    $ Undetermined

         WPX ENERGY WILLISTON, LLC                                       As of the petition filing date, the claim is:
         21237 NETWORK PLACE                                             Check all that apply.
         CHICAGO, IL 60673-1212
                                                                          X
                                                                          X


                                                                         Basis for the claim: Guarantee dated 2/9/2015

         Date or dates debt was incurred 02/09/2015                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.69      Nonpriority creditor's name and mailing address                                                                                    $ Undetermined

         WYOMING DEPARTMENT OF ENVIRONMENTAL QUALITY ("WDEQ")            As of the petition filing date, the claim is:
         200 WEST 17TH STREET                                            Check all that apply.
         CHEYENNE, WY 82001
                                                                          X
                                                                          X
                                                                          X

                                                                         Basis for the claim: Potential Regulatory Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 15 of 19
                 Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 51 of 123

Debtor          Whiting Petroleum Corporation                                                           Case number (if known) 20-32021 (DRJ)
               Name




 Part 3:       List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for unsecured creditors.
If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.



      Name and mailing address                                                                 On which line in Part 1 or Part 2 is             Last 4 digits of
                                                                                               the related creditor (if any) listed?            account number, if
                                                                                                                                                any

   1 BEPCO, L.P.                                                                              Line 4
     C/O KELLY ELIZABETH RANSOM
     400 POYDRAS TOWER, 400 POYDRAS ST                                                             Not listed. Explain
     #1812
     NEW ORLEANS, LA 70130



   2 BEPCO, L.P.                                                                              Line 4
     C/O LOULAN JOSEPH PITRE, JR.
     400 POYDRAS TOWER, 400 POYDRAS ST                                                             Not listed. Explain
     #1812
     NEW ORLEANS, LA 70130



   3 BEPCO, L.P.                                                                              Line 4
     C/O KELLY HART PITRE
     400 POYDRAS TOWER, 400 POYDRAS ST                                                             Not listed. Explain
     #1812
     NEW ORLEANS, LA 70130



   4 BEPCO, L.P.                                                                              Line 5
     C/O KELLY ELIZABETH RANSOM
     400 POYDRAS TOWER, 400 POYDRAS ST                                                             Not listed. Explain
     #1812
     NEW ORLEANS, LA 70130



   5 BEPCO, L.P.                                                                              Line 5
     C/O LOULAN JOSEPH PITRE, JR.
     400 POYDRAS TOWER, 400 POYDRAS ST                                                             Not listed. Explain
     #1812
     NEW ORLEANS, LA 70130



   6 BEPCO, L.P.                                                                              Line 5
     C/O KELLY HART PITRE
     400 POYDRAS TOWER, 400 POYDRAS ST                                                             Not listed. Explain
     #1812
     NEW ORLEANS, LA 70130



   7 CONTINENTAL RESOURCES, INC.                                                              Line 15
     GABLE GOTTWALS
     ATTN: STEVEN ADAMS                                                                            Not listed. Explain
     JOHN RUSSELL
     1100 ONEOK PLAZA
     100 WEST FIFTH STREET
     TULSA, OK 87412




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 19
                 Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 52 of 123

Debtor         Whiting Petroleum Corporation                                           Case number (if known) 20-32021 (DRJ)
              Name




Part 3:     Additional Page for Others to Be Notified About Unsecured Claims

     Name and mailing address                                                     On which line in Part 1 or Part 2 is         Last 4 digits of
                                                                                  the related creditor (if any) listed?        account number, if
                                                                                                                               any

   8 DUAL TRUCKING & TRANSPORT, L.L.C                                             Line 20
     MORRISON SHERWOOD WILSON & DEOLA, PLLP
     ATTN: LINDA M. DEOLA                                                              Not listed. Explain
     PO BOX 557
     HELENA, MT 59624



   9 DUAL TRUCKING OF MONTANA, L.L.C.                                             Line 21
     MORRISON SHERWOOD WILSON & DEOLA, PLLP
     ATTN: LINDA M. DEOLA                                                              Not listed. Explain
     PO BOX 557
     HELENA, MT 59624



  10 ENDURANCE AMERICAN SPEACIALTY INS. CO.                                       Line 23
     AXILON LAW GROUP
     ATTN: RICK LANDERS                                                                Not listed. Explain
     895 TECHNOLOGY BLVD.
     # 102
     BOZEMAN, MT 59718

  11 ESTATE OF JUDY DEVNEY, DEC'D                                                 Line 8
     C/O HENNESSY LAW OFFICE, P.C.
     ATTN: GREG HENNESSY                                                               Not listed. Explain
     417 1ST AVE EAST
     WILLISTON, ND 58802



  12 GARTH L. HARMON                                                              Line 25
     C/O JONES GILLASPIA LOYD LLP
     ATTN: LARRY GILLASPIA                                                             Not listed. Explain
     4400 POST OAK PARKWAY
     #2360
     HOUSTON, TX 77027

  13 GARTH L. HARMON                                                              Line 25
     C/O MAHANY LAW, WAUWATOSA, WI
     ATTN: TIM GRANITZ                                                                 Not listed. Explain
     4400 POST OAK PARKWAY
     #2360
     HOUSTON, TX 77027

  14 GARTH L. HARMON                                                              Line 25
     C/O DOAK & ASSOCIATES P.C., BILLINGS, MT
     ATTN: JON E. DOAK                                                                 Not listed. Explain
     4400 POST OAK PARKWAY
     #2360
     HOUSTON, TX 77027

  15 JAMEX MARKETING, LLC                                                         Line 29
     C/O LESLIE CHAGGARIS
     750 N. ST. PAUL STREET                                                            Not listed. Explain
     #600
     DALLAS, TX 75201



  16 JAMEX MARKETING, LLC                                                         Line 29
     C/O REESE MARKETOS
     750 N. ST. PAUL STREET                                                            Not listed. Explain
     #600
     DALLAS, TX 75201



  17 JAMEX MARKETING, LLC                                                         Line 29
     C/O PETE MARKETOS
     750 N. ST. PAUL STREET                                                            Not listed. Explain
     #600
     DALLAS, TX 75201




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 17 of 19
                 Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 53 of 123

Debtor         Whiting Petroleum Corporation                                           Case number (if known) 20-32021 (DRJ)
              Name




Part 3:     Additional Page for Others to Be Notified About Unsecured Claims

     Name and mailing address                                                     On which line in Part 1 or Part 2 is         Last 4 digits of
                                                                                  the related creditor (if any) listed?        account number, if
                                                                                                                               any

  18 JOHN L. DEVNEY                                                               Line 8
     C/O HENNESSY LAW OFFICE, P.C.
     ATTN: GREG HENNESSY                                                               Not listed. Explain
     417 1ST AVE EAST
     WILLISTON, ND 58802



  19 REBEKKA HIGGINS                                                              Line 8
     C/O HENNESSY LAW OFFICE, P.C.
     ATTN: GREG HENNESSY                                                               Not listed. Explain
     417 1ST AVE EAST
     WILLISTON, ND 58802



  20 THE PARISH OF CAMERON                                                        Line 57
     C/O LOULAN JOSEPH PITRE, JR.
     400 POYDRAS TOWER, 400 POYDRAS ST                                                 Not listed. Explain
     #1812
     NEW ORLEANS, LA 70130



  21 THE PARISH OF CAMERON                                                        Line 57
     C/O KELLY HART PITRE
     400 POYDRAS TOWER, 400 POYDRAS ST                                                 Not listed. Explain
     #1812
     NEW ORLEANS, LA 70130



  22 THE PARISH OF CAMERON                                                        Line 56
     C/O KELLY ELIZABETH RANSOM
     400 POYDRAS TOWER, 400 POYDRAS ST                                                 Not listed. Explain
     #1812
     NEW ORLEANS, LA 70130



  23 THE PARISH OF CAMERON                                                        Line 56
     C/O LOULAN JOSEPH PITRE, JR.
     400 POYDRAS TOWER, 400 POYDRAS ST                                                 Not listed. Explain
     #1812
     NEW ORLEANS, LA 70130



  24 THE PARISH OF CAMERON                                                        Line 56
     C/O KELLY HART PITRE
     400 POYDRAS TOWER, 400 POYDRAS ST                                                 Not listed. Explain
     #1812
     NEW ORLEANS, LA 70130



  25 THE PARISH OF CAMERON                                                        Line 57
     C/O KELLY ELIZABETH RANSOM
     400 POYDRAS TOWER, 400 POYDRAS ST                                                 Not listed. Explain
     #1812
     NEW ORLEANS, LA 70130




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 18 of 19
  Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 54 of 123
Whiting Petroleum Corporation                        20-32021 (DRJ)




                                                                                        0.00
                                                                      + undetermined amounts




                                                                          2,476,423,038.00
                                                                      + undetermined amounts




                                                                          2,476,423,038.00
                                                                      + undetermined amounts




                                                                        Page 17 of 19
      Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 55 of 123



    Whiting Petroleum Corporation

                          Southern
                                                              Texas
               20-32021 (DRJ)                                   11




X




                             Contract Labor Provider                      361 SERVICES INC.
                                                                          4700 S. SYRACUSE STREET, SUITE 800
                                                                          DENVER, CO 80237




                             INSURANCE POLICY - DIRECTORS AND             ACE AMERICAN INSURANCE COMPANY (CHUBB)
                             OFFICERS (SIDE A)                            436 WALNUT STREET
                             (INCLUDES 6 YEAR TAIL) - DOX G46883810       PO BOX 1000
                             001                                          PHILADELPHIA, PA 19106-3703




                             Seismic Data License Agreement               ADAM RESOURCES
                                                                          6603 KIRBYVILLE
                                                                          HOUSTON, TX 77033




                             Contract Labor Provider                      ADDISON GROUP
                                                                          125 S. WACKER DR., SUITE 2700
                                                                          CHICAGO, IL 60606




                             Data Subscription License Amendment (Saas)   ADVISOR ENERGY
                                                                          12 GREENWAY PLAZA STE 1100
                                                                          HOUSTON, TX 77046




                                                                                                                   66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 56 of 123

Debtor         Whiting Petroleum Corporation                                                        Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                             State the name and mailing address for all other parties with whom
                                                                                    the debtor has an executory contract or unexpired lease

                                                                                    AIMHIRE LLC
            State what the contract or     Contract Labor Provider
                                                                                    1775 SHERMAN ST., SUITE 1775
            lease is for and the nature
2.6                                                                                 DENVER, CO 80203
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                    ALVAREZ & MARSAL
            State what the contract or     Engagement Letter
                                                                                    700 LOUISIANA STREET
            lease is for and the nature
2.7                                                                                 SUITE 3300
            of the debtor’s interest
                                                                                    HOUSTON, TX 77002


            State the term remaining
            List the contract number of
            any government contract
                                                                                    AMERICAN GEOPHYSICAL CORPORATION
            State what the contract or     Seismic Data License Agreement
                                                                                    63 INVERNESS DRIVE EAST
            lease is for and the nature
2.8                                                                                 SUITE 200
            of the debtor’s interest
                                                                                    ENGLEWOOD, CO 80112


            State the term remaining
            List the contract number of
            any government contract
                                                                                    AMERICAN GEOPHYSICAL CORPORATION
            State what the contract or     Seismic Data License Agreement
                                                                                    63 INVERNESS DRIVE EAST
            lease is for and the nature
2.9                                                                                 SUITE 200
            of the debtor’s interest
                                                                                    ENGLEWOOD, CO 80112


            State the term remaining
            List the contract number of
            any government contract
                                                                                    AMERICAN INTERNATIONAL RELOCATION SOLUTIONS, LLC (AIRES)
            State what the contract or     Relocation Services
                                                                                    6 PENN CENTER WEST, SUITE 200
            lease is for and the nature
2.10                                                                                PITTSBURGH, PA 15276
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                    AMERICAN MECHANICAL SERVICES OF DENVER, LLC
            State what the contract or     HVAC Service for all Field Offices and
                                                                                    6810 SOUTH TUCSON WAY
            lease is for and the nature    Support Buildings at Redtail
2.11                                                                                CENTENNIAL, CO 80112
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                    ANDEAVOR FIELD SERVICES
            State what the contract or     2nd Amendment to Gas Contract
                                                                                    19100 RIDGEWOOD PARKWAY
            lease is for and the nature
2.12                                                                                SAN ANTONIO, TX 78259
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                         Page 2 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 57 of 123

Debtor         Whiting Petroleum Corporation                                                  Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                       State the name and mailing address for all other parties with whom
                                                                              the debtor has an executory contract or unexpired lease

                                                                              ANDEAVOR
            State what the contract or     Fuel Purchase/Gas Sale Agreement
                                                                              ANDEAVOR LOGISTICS ROCKIES
            lease is for and the nature
2.13                                                                          19100 RIDGEWOOD PARKWAY
            of the debtor’s interest
                                                                              SAN ANTONIO, TX 78259


            State the term remaining
            List the contract number of
            any government contract
                                                                              APERGY (DBA THETA OILFIELD SERVICES)
            State what the contract or     Software Subscription Agreement
                                                                              5201 CALIFORNIA AVE
            lease is for and the nature
2.14                                                                          SUITE 370
            of the debtor’s interest
                                                                              BAKERSFIELD, CA 93309


            State the term remaining
            List the contract number of
            any government contract
                                                                              APERGY (DBA THETA OILFIELD SERVICES)
            State what the contract or     Software Maintenance Agreement
                                                                              5201 CALIFORNIA AVE
            lease is for and the nature
2.15                                                                          SUITE 370
            of the debtor’s interest
                                                                              BAKERSFIELD, CA 93309


            State the term remaining
            List the contract number of
            any government contract
                                                                              APERGY (DBA THETA OILFIELD SERVICES)
            State what the contract or     Software Maintenance Agreement
                                                                              5201 CALIFORNIA AVE
            lease is for and the nature
2.16                                                                          SUITE 370
            of the debtor’s interest
                                                                              BAKERSFIELD, CA 93309


            State the term remaining
            List the contract number of
            any government contract
                                                                              APERGY (DBA THETA OILFIELD SERVICES)
            State what the contract or     Software Maintenance Agreement
                                                                              5201 CALIFORNIA AVE
            lease is for and the nature
2.17                                                                          SUITE 370
            of the debtor’s interest
                                                                              BAKERSFIELD, CA 93309


            State the term remaining
            List the contract number of
            any government contract
                                                                              APERGY (DBA THETA OILFIELD SERVICES)
            State what the contract or     Software Maintenance Agreement
                                                                              5201 CALIFORNIA AVE
            lease is for and the nature
2.18                                                                          SUITE 370
            of the debtor’s interest
                                                                              BAKERSFIELD, CA 93309


            State the term remaining
            List the contract number of
            any government contract
                                                                              APEX ANALYTIX
            State what the contract or     Vendor On-Boarding Software
                                                                              1501 HIGHWOODS BLVD STE 200
            lease is for and the nature    Solution (Saas)
2.19                                                                          GREENSBORO, NC 27410
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                   Page 3 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 58 of 123

Debtor         Whiting Petroleum Corporation                                                   Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                        State the name and mailing address for all other parties with whom
                                                                               the debtor has an executory contract or unexpired lease

                                                                               APTEAN
            State what the contract or     Professional Services for TabWare
                                                                               770 PELHAM ROAD
            lease is for and the nature    SOW
2.20                                                                           GREENVILLE, SC 29615
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                               ARB MIDSTREAM
            State what the contract or     Crude Oil Sales Contract
                                                                               1000 LOUISIANA
            lease is for and the nature
2.21                                                                           SUITE 4300
            of the debtor’s interest
                                                                               HOUSTON, TX 77002


            State the term remaining
            List the contract number of
            any government contract
                                                                               ARB MIDSTREAM
            State what the contract or     Oil Sales Contract
                                                                               1000 LOUISIANA
            lease is for and the nature
2.22                                                                           SUITE 4300
            of the debtor’s interest
                                                                               HOUSTON, TX 77002


            State the term remaining
            List the contract number of
            any government contract
                                                                               ASCOT SPECIALTY
            State what the contract or     INSURANCE POLICY - THIRD
                                                                               ASCOT UNDERWRITING INC.
            lease is for and the nature    EXCESS LIABILITY - L19XS4N12708
2.23                                                                           825 TOWN & COUNTRY LANE
            of the debtor’s interest
                                                                               SUITE 500
                                                                               HOUSTON, TX 77024
            State the term remaining
            List the contract number of
            any government contract
                                                                               ASCOT SPECIALTY
            State what the contract or     INSURANCE POLICY - THIRD
                                                                               ASCOT UNDERWRITING INC.
            lease is for and the nature    EXCESS LIABILITY - EL19LT954W3X
2.24                                                                           825 TOWN & COUNTRY LANE
            of the debtor’s interest
                                                                               SUITE 500
                                                                               HOUSTON, TX 77024
            State the term remaining
            List the contract number of
            any government contract
                                                                               ASCOT SPECIALTY
            State what the contract or     INSURANCE POLICY - THIRD
                                                                               ASCOT UNDERWRITING INC.
            lease is for and the nature    EXCESS LIABILITY -
2.25                                                                           825 TOWN & COUNTRY LANE
            of the debtor’s interest       ML2019MEE00110
                                                                               SUITE 500
                                                                               HOUSTON, TX 77024
            State the term remaining
            List the contract number of
            any government contract
                                                                               ASPECT RESOURCES LLC
            State what the contract or     Seismic Data License Agreement
                                                                               511 SIXTEENTH STREET, STE 300
            lease is for and the nature
2.26                                                                           DENVER, CO 80202
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                    Page 4 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 59 of 123

Debtor         Whiting Petroleum Corporation                                                     Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                          State the name and mailing address for all other parties with whom
                                                                                 the debtor has an executory contract or unexpired lease

                                                                                 AT&T MOBILITY
            State what the contract or     Cellular/Phone Agreement
                                                                                 208 S AKARD ST
            lease is for and the nature
2.27                                                                             DALLAS, TX 75202
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 AUCERNA
            State what the contract or     Consulting Services for the Aucerna
                                                                                 250 - 2ND STREET SW
            lease is for and the nature    Portfolio and Planning Space
2.28                                                                             SUITE 800
            of the debtor’s interest       Implementation
                                                                                 CALGARY, AB 2TP 0C1
                                                                                 CANADA
            State the term remaining
            List the contract number of
            any government contract
                                                                                 AUCERNA
            State what the contract or     PlanningSpace Software License
                                                                                 250 - 2ND STREET SW
            lease is for and the nature    (Saas)
2.29                                                                             SUITE 800
            of the debtor’s interest
                                                                                 CALGARY, AB 2TP 0C1
                                                                                 CANADA
            State the term remaining
            List the contract number of
            any government contract
                                                                                 AUDIMATION SERVICES, INC.
            State what the contract or     Software Subscription Agreement
                                                                                 16340 PARK TEN PLACE #335
            lease is for and the nature
2.30                                                                             HOUSTON, TX 77084
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 AUDITBOARD INC.
            State what the contract or     Sox Software Application (Saas)
                                                                                 12800 CENTER COURT DR S
            lease is for and the nature
2.31                                                                             STE 100
            of the debtor’s interest
                                                                                 CERRITOS, CA 90703


            State the term remaining
            List the contract number of
            any government contract
                                                                                 BALLARD SPAHR LLP
            State what the contract or     Engagement Letter
                                                                                 2000 IDS CENTER
            lease is for and the nature
2.32                                                                             80 SOUTH 8TH STREET
            of the debtor’s interest
                                                                                 MINNEAPOLIS, MN 55402-2119


            State the term remaining
            List the contract number of
            any government contract
                                                                                 BARR ENGINEERING CO
            State what the contract or     Proposal for ACTS Support Services
                                                                                 1600 BROADWAY STREET
            lease is for and the nature
2.33                                                                             SUITE 1600
            of the debtor’s interest
                                                                                 DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                      Page 5 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 60 of 123

Debtor         Whiting Petroleum Corporation                                                    Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                         State the name and mailing address for all other parties with whom
                                                                                the debtor has an executory contract or unexpired lease

                                                                                BARR ENGINEERING CO
            State what the contract or     Proposal for LDAR at Ray Gas Plant
                                                                                1600 BROADWAY STREET
            lease is for and the nature
2.34                                                                            SUITE 1600
            of the debtor’s interest
                                                                                DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                                BARR ENGINEERING CO
            State what the contract or     Proposal for LDAR at Redtail Gas
                                                                                1600 BROADWAY STREET
            lease is for and the nature    Plant
2.35                                                                            SUITE 1600
            of the debtor’s interest
                                                                                DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                                BCSP DENVER PROPERTY LLC
            State what the contract or     Building Lease Amendment
                                                                                PO BOX 740495
            lease is for and the nature
2.36                                                                            LOS ANGELES, CA 90074-0495
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                BERKLEY INSURANCE COMPANY
            State what the contract or     INSURANCE POLICY - DIRECTORS
                                                                                475 STEAMBOAT ROAD
            lease is for and the nature    AND OFFICERS (SIDE A)
2.37                                                                            GREENWICH, CT 06830
            of the debtor’s interest       (INCLUDES 6 YEAR TAIL) -
                                           BPRO8044457

            State the term remaining
            List the contract number of
            any government contract
                                                                                BILL BARRETT CORPORATION (NOW HIGH POINT RESOURCES)
            State what the contract or     Seismic Data License Agreement
                                                                                555 17TH STREET, STE. 3700
            lease is for and the nature
2.38                                                                            DENVER, CO 80202
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                BILL L. CADMAN
            State what the contract or     Indemnification Agreement
                                                                                ADDRESS ON FILE
            lease is for and the nature
2.39
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                BIT REFINERY, LLC
            State what the contract or     Data Storage Agreement
                                                                                PO BOX 806
            lease is for and the nature
2.40                                                                            MORRISON, CO 80465
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                     Page 6 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 61 of 123

Debtor         Whiting Petroleum Corporation                                                  Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                       State the name and mailing address for all other parties with whom
                                                                              the debtor has an executory contract or unexpired lease

                                                                              BIT REFINERY, LLC
            State what the contract or     IT Support Agreement
                                                                              PO BOX 806
            lease is for and the nature
2.41                                                                          MORRISON, CO 80465
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              BIT REFINERY, LLC
            State what the contract or     Data Storage Agreement
                                                                              PO BOX 806
            lease is for and the nature
2.42                                                                          MORRISON, CO 80465
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              BIT REFINERY, LLC
            State what the contract or     IT Support Agreement
                                                                              PO BOX 806
            lease is for and the nature
2.43                                                                          MORRISON, CO 80465
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              BLOOMBERG LP
            State what the contract or     Bloomberg Workstations Licensing
                                                                              PO BOX 30244
            lease is for and the nature    Agreement
2.44                                                                          HARTFORD, CT 06150
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              BLOOMBERG
            State what the contract or     BNA Tax Research Subscription
                                                                              1801 SOUTH BELL STREET
            lease is for and the nature
2.45                                                                          ARLINGTON, VA 22202
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              BLUE LIGHTNING
            State what the contract or     Redtail Internet Service
                                                                              PO BOX 206
            lease is for and the nature
2.46                                                                          WIGGINS, CO 80654-0206
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              BLUE MARBLE GEOGRAPHICS
            State what the contract or     Software Subscription Agreement
                                                                              22 CARRIAGE LANE
            lease is for and the nature
2.47                                                                          HALLOWELL, ME 04347
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                   Page 7 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 62 of 123

Debtor         Whiting Petroleum Corporation                                                  Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                       State the name and mailing address for all other parties with whom
                                                                              the debtor has an executory contract or unexpired lease

                                                                              BNN NORTH DAKOTA
            State what the contract or     Amendment to Water Gathering and
                                                                              370 VAN GORDON ST
            lease is for and the nature    Disposal Agreement
2.48                                                                          LAKEWOOD, CO 80228
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              BNN NORTH DAKOTA
            State what the contract or     Settlement and Release Agreement
                                                                              370 VAN GORDON ST
            lease is for and the nature
2.49                                                                          LAKEWOOD, CO 80228
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              BNN NORTH DAKOTA
            State what the contract or     Amendment to Water Gathering and
                                                                              370 VAN GORDON ST
            lease is for and the nature    Disposal Agreement
2.50                                                                          LAKEWOOD, CO 80228
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              BPI-BOH
            State what the contract or     Water Gathering and Disposal
                                                                              2520 HIGHWAY 35, SUITE 2
            lease is for and the nature    Agreement
2.51                                                                          MANASQUAN, NJ 08736-1900
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              BRACEWELL & GIULIANI LLP
            State what the contract or     Engagement Letter
                                                                              2000 K STREET, N.W.
            lease is for and the nature
2.52                                                                          STE. 500
            of the debtor’s interest
                                                                              WASHINGTON, DC 20006-1872


            State the term remaining
            List the contract number of
            any government contract
                                                                              BRADLEY J. HOLLY
            State what the contract or     Executive Employment and
                                                                              ADDRESS ON FILE
            lease is for and the nature    Severance Agreement
2.53
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              BRADLEY J. HOLLY
            State what the contract or     Indemnification Agreement
                                                                              ADDRESS ON FILE
            lease is for and the nature
2.54
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                   Page 8 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 63 of 123

Debtor         Whiting Petroleum Corporation                                                       Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                           State the name and mailing address for all other parties with whom
                                                                                  the debtor has an executory contract or unexpired lease

                                                                                  BRAINSTORM
            State what the contract or     Online Cloud-Based Quickhelp
                                                                                  PO BOX 495
            lease is for and the nature    Software Application (Saas)
2.55                                                                              OREM, UT 84059
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  BROWNSTEIN HYATT FARBER SCHRECK, LLP
            State what the contract or     Engagement Letter
                                                                                  410 SEVENTEENTH STREET
            lease is for and the nature
2.56                                                                              SUITE 2200
            of the debtor’s interest
                                                                                  DENVER, CO 80202-4432


            State the term remaining
            List the contract number of
            any government contract
                                                                                  BRUCE R. DEBOER
            State what the contract or     Indemnification Agreement
                                                                                  ADDRESS ON FILE
            lease is for and the nature
2.57
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  BRUCE R. DEBOER
            State what the contract or     Executive Employment and
                                                                                  ADDRESS ON FILE
            lease is for and the nature    Severance Agreement
2.58
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  BRUKER NANO INC.
            State what the contract or     Service Plan on Previously Purchased
                                                                                  1 LIBERTY PL
            lease is for and the nature    Equipment
2.59                                                                              NEW YORK, NY 10038
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  BUCKHORN
            State what the contract or     Salt Water Disposal Agreement
                                                                                  PO BOX 882
            lease is for and the nature
2.60                                                                              MIDLAND, TX 79702
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  BUTLER, SNOW, O'MARA, STEVENS & CANADA, PLLC
            State what the contract or     Engagement Letter
                                                                                  210 EAST CAPITOL STREET
            lease is for and the nature
2.61                                                                              17TH FLOOR
            of the debtor’s interest
                                                                                  JACKSON, MS 39201


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                        Page 9 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 64 of 123

Debtor         Whiting Petroleum Corporation                                                  Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                       State the name and mailing address for all other parties with whom
                                                                              the debtor has an executory contract or unexpired lease

                                                                              CALIBER NORTH DAKOTA
            State what the contract or     Fresh Water Supply Agreement
                                                                              950 17TH ST STE 1000
            lease is for and the nature
2.62                                                                          DENVER, CO 80202
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              CALIBER NORTH DAKOTA
            State what the contract or     Oil Gathering and Transportation
                                                                              950 17TH ST STE 1000
            lease is for and the nature    Contract
2.63                                                                          DENVER, CO 80202
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              CALIBER NORTH DAKOTA
            State what the contract or     Produced Water Gathering and
                                                                              950 17TH ST STE 1000
            lease is for and the nature    Disposal Contract
2.64                                                                          DENVER, CO 80202
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              CAMWEST EXPLORATION LLC
            State what the contract or     Seismic Data License Agreement
                                                                              1825 LAWRENCE STREET STE. 300
            lease is for and the nature
2.65                                                                          DENVER, CO 80202
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              CARIN S. KNICKEL
            State what the contract or     Indemnification Agreement
                                                                              ADDRESS ON FILE
            lease is for and the nature
2.66
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              CENTURYLINK
            State what the contract or     Circuit Service Contract
                                                                              ACCT NO: 970-407-3000 412B
            lease is for and the nature
2.67                                                                          PO BOX 91155
            of the debtor’s interest
                                                                              SEATTLE, WA 98111-9255


            State the term remaining
            List the contract number of
            any government contract
                                                                              CHARLES J. RIMER
            State what the contract or     Executive Employment and
                                                                              ADDRESS ON FILE
            lease is for and the nature    Severance Agreement
2.68
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                   Page 10 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 65 of 123

Debtor         Whiting Petroleum Corporation                                                Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                     State the name and mailing address for all other parties with whom
                                                                            the debtor has an executory contract or unexpired lease

                                                                            CHARLES J. RIMER
            State what the contract or     Indemnification Agreement
                                                                            ADDRESS ON FILE
            lease is for and the nature
2.69
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                            CHESAPEAKE OPERATING, INC
            State what the contract or     Seismic Data License Agreement
                                                                            P.O. BOX 18496
            lease is for and the nature
2.70                                                                        OK CITY, OK 73154
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                            CHESAPEAKE OPERATING, INC
            State what the contract or     Seismic Data License Agreement
                                                                            P.O. BOX 18496
            lease is for and the nature
2.71                                                                        OK CITY, OK 73154
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                            CHEVRON NORTH AMERICA EXPLORATION AND PRODUCTION COMPANY
            State what the contract or     Seismic Data License Agreement
                                                                            11111SOUTH WILCREST
            lease is for and the nature
2.72                                                                        HOUSTON, TX 77099
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                            CHRISTOPHER L. EDWARDS
            State what the contract or     Executive Employment and
                                                                            ADDRESS ON FILE
            lease is for and the nature    Severance Agreement
2.73
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                            CHRISTOPHER L. EDWARDS
            State what the contract or     Indemnification Agreement
                                                                            ADDRESS ON FILE
            lease is for and the nature
2.74
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                            CISCO SYSTEMS CAPITAL CORPORATION
            State what the contract or     IT Network Support Agreement
                                                                            9850 DOUBLE R BLVD.
            lease is for and the nature
2.75                                                                        1ST FLOOR
            of the debtor’s interest
                                                                            RENO, NV 89521-3859


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                 Page 11 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 66 of 123

Debtor         Whiting Petroleum Corporation                                                   Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                        State the name and mailing address for all other parties with whom
                                                                               the debtor has an executory contract or unexpired lease

                                                                               CISCO SYSTEMS CAPITAL CORPORATION
            State what the contract or     IT Support Agreement
                                                                               9850 DOUBLE R BLVD.
            lease is for and the nature
2.76                                                                           1ST FLOOR
            of the debtor’s interest
                                                                               RENO, NV 89521-3859


            State the term remaining
            List the contract number of
            any government contract
                                                                               COASTAL OIL & GAS CORPORATION
            State what the contract or     Seismic Data License Agreement
                                                                               600 17TH STREET
            lease is for and the nature
2.77                                                                           SUITE 2110-S
            of the debtor’s interest
                                                                               DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                               COASTAL OIL & GAS USA, L.P.
            State what the contract or     Seismic Data License Agreement
                                                                               NINE GREENWAY PLAZA
            lease is for and the nature
2.78                                                                           HOUSTON, TX 77046
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                               COMCAST
            State what the contract or     Internet Connectivity Services
                                                                               PO BOX 37601
            lease is for and the nature
2.79                                                                           PHILIDELPHIA, PA 19101-0601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                               COMPSYCH CORPORATION
            State what the contract or     Employee Assistance Plan
                                                                               455 N. CITYFRONT PLAZA
            lease is for and the nature
2.80                                                                           CHICAGO, IL 60611-5322
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                               CONCORD ENERGY LLC
            State what the contract or     Bakken Trucked Oil Sale Agreement
                                                                               1401 17TH STREET
            lease is for and the nature
2.81                                                                           SUITE 1500
            of the debtor’s interest
                                                                               DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                               CONCORD ENERGY
            State what the contract or     NGL Sales Contract
                                                                               1401 17TH STREET
            lease is for and the nature
2.82                                                                           SUITE 1500
            of the debtor’s interest
                                                                               DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                    Page 12 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 67 of 123

Debtor         Whiting Petroleum Corporation                                                  Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                       State the name and mailing address for all other parties with whom
                                                                              the debtor has an executory contract or unexpired lease

                                                                              CONSOLIDATED COMM NETWORKS INC
            State what the contract or     Phone/Internet Agreement
                                                                              PO BOX 1408
            lease is for and the nature
2.83                                                                          DICKINSON, ND 58602
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              CONTINENTAL RESOURCES
            State what the contract or     Water Disposal Agreement
                                                                              PO BOX 952724
            lease is for and the nature
2.84                                                                          ST LOUIS, MO 63195-2724
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              CORRENE S. LOEFFLER
            State what the contract or     Executive Employment and
                                                                              ADDRESS ON FILE
            lease is for and the nature    Severance Agreement
2.85
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              CORRENE S. LOEFFLER
            State what the contract or     Indemnification Agreement
                                                                              ADDRESS ON FILE
            lease is for and the nature
2.86
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              COVENANT TESTING TECHNOLOGIES. LLC
            State what the contract or     Contract Labor Provider
                                                                              1600 HIGHWAY 6, SUITE 360
            lease is for and the nature
2.87                                                                          SUGARLAND, TX 77478
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              CYPRESS ENERGY
            State what the contract or     Amendment to Water Gathering and
                                                                              MORK SWD LLC
            lease is for and the nature    Disposal Agreement
2.88                                                                          5727 S LEWIS AVE STE 300
            of the debtor’s interest
                                                                              TULSA, OK 74105


            State the term remaining
            List the contract number of
            any government contract
                                                                              CYPRESS ENERGY
            State what the contract or     Water Gathering and Disposal
                                                                              MORK SWD LLC
            lease is for and the nature    Agreement
2.89                                                                          5727 S LEWIS AVE STE 300
            of the debtor’s interest
                                                                              TULSA, OK 74105


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                   Page 13 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 68 of 123

Debtor         Whiting Petroleum Corporation                                              Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           DAKOTA CARRIER NETWORK
            State what the contract or     Network Services Agreement
                                                                           4202 COLEMAN STREET BISMARCK
            lease is for and the nature
2.90                                                                       , ND 58503
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DAKOTA CARRIER NETWORK
            State what the contract or     Network Services Agreement
                                                                           4202 COLEMAN STREET BISMARCK
            lease is for and the nature
2.91                                                                       , ND 58503
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DAKOTA CARRIER NETWORK
            State what the contract or     Network Services Agreement
                                                                           4202 COLEMAN STREET BISMARCK
            lease is for and the nature
2.92                                                                       , ND 58503
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DAKOTA CARRIER NETWORK
            State what the contract or     Network Services Agreement
                                                                           4202 COLEMAN STREET BISMARCK
            lease is for and the nature
2.93                                                                       , ND 58503
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DAKOTA CARRIER NETWORK
            State what the contract or     Network Services Agreement
                                                                           4202 COLEMAN STREET BISMARCK
            lease is for and the nature
2.94                                                                       , ND 58503
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DAKOTA CARRIER NETWORK
            State what the contract or     Network Services Agreement
                                                                           4202 COLEMAN STREET BISMARCK
            lease is for and the nature
2.95                                                                       , ND 58503
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DAKOTA CARRIER NETWORK
            State what the contract or     Network Services Agreement
                                                                           4202 COLEMAN STREET BISMARCK
            lease is for and the nature
2.96                                                                       , ND 58503
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 14 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 69 of 123

Debtor         Whiting Petroleum Corporation                                                 Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                      State the name and mailing address for all other parties with whom
                                                                             the debtor has an executory contract or unexpired lease

                                                                             DARCY PARTNERS
            State what the contract or     Innovation Research Membership
                                                                             WEDGE INTERNATIONAL TOWER
            lease is for and the nature
2.97                                                                         1415 LOUISIANA STREET, SUITE 3460
            of the debtor’s interest
                                                                             HOUSTON, TX 77002


            State the term remaining
            List the contract number of
            any government contract
                                                                             DATA REPRODUCTION SERVICES, INC.
            State what the contract or     Seismic Data License Agreement
                                                                             17 BUCKINGHAM COURT
            lease is for and the nature
2.98                                                                         CARTERSVILLE,, GA 30120
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             DATAIMAGE
            State what the contract or     Kofax Scanning Software SOW for
                                                                             1900 FROST ROAD STE 100
            lease is for and the nature    Certain Services
2.99                                                                         BRISTOL, PA 19007
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             DATATEL, INC.
            State what the contract or     Seismic Data License Agreement
                                                                             6200 HUMPHREY STREET
            lease is for and the nature
2.100                                                                        SUITE I
            of the debtor’s interest
                                                                             HARAHAN, LA 70123


            State the term remaining
            List the contract number of
            any government contract
                                                                             DAVIS GRAHAM & STUBBS LLP
            State what the contract or     Engagement Letter
                                                                             1550 17TH STREET
            lease is for and the nature
2.101                                                                        SUITE 500
            of the debtor’s interest
                                                                             DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                             DAVIS GRAHAM & STUBBS LLP
            State what the contract or     Engagement Letter
                                                                             1550 17TH STREET
            lease is for and the nature
2.102                                                                        SUITE 500
            of the debtor’s interest
                                                                             DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                             DAVIS GRAHAM & STUBBS LLP
            State what the contract or     Engagement Letter
                                                                             1550 17TH STREET
            lease is for and the nature
2.103                                                                        SUITE 500
            of the debtor’s interest
                                                                             DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                  Page 15 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 70 of 123

Debtor         Whiting Petroleum Corporation                                                 Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                      State the name and mailing address for all other parties with whom
                                                                             the debtor has an executory contract or unexpired lease

                                                                             DELOITTE & TOUCHE PRODUCTS COMPANY LLC
            State what the contract or     Software Subscription Agreement
                                                                             695 EAST MAIN STREET
            lease is for and the nature
2.104                                                                        STAMFORD, CT 06901
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             DOUGLAS L. WALTON
            State what the contract or     Indemnification Agreement
                                                                             ADDRESS ON FILE
            lease is for and the nature
2.105
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             DUFFORD & BROWN, P.C.
            State what the contract or     Engagement Letter
                                                                             1700 BROADWAY, SUITE 2100
            lease is for and the nature
2.106                                                                        DENVER, CO 80290-2101
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             EDGE JOINT VENTURE II
            State what the contract or     Seismic Data License Agreement
                                                                             RESEARCHING ADDRESS
            lease is for and the nature
2.107
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             EIGHTY-EIGHT OIL
            State what the contract or     Letter Agreement
                                                                             P.O. DRAWER 2360
            lease is for and the nature
2.108                                                                        CASPER, WY 82602
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             EIGHTY-EIGHT OIL
            State what the contract or     Crude Oil Sales Contract
                                                                             P.O. DRAWER 2360
            lease is for and the nature
2.109                                                                        CASPER, WY 82602
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             EIGHTY-EIGHT OIL
            State what the contract or     Crude Oil Sales Contract
                                                                             P.O. DRAWER 2360
            lease is for and the nature
2.110                                                                        CASPER, WY 82602
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                  Page 16 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 71 of 123

Debtor         Whiting Petroleum Corporation                                                  Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                       State the name and mailing address for all other parties with whom
                                                                              the debtor has an executory contract or unexpired lease

                                                                              EIGHTY-EIGHT OIL
            State what the contract or     Crude Oil Sales Contract
                                                                              P.O. DRAWER 2360
            lease is for and the nature
2.111                                                                         CASPER, WY 82602
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              EIGHTY-EIGHT OIL
            State what the contract or     Crude Oil Sales Contract
                                                                              P.O. DRAWER 2360
            lease is for and the nature
2.112                                                                         CASPER, WY 82602
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              EIGHTY-EIGHT OIL
            State what the contract or     Crude Oil Sales Contract
                                                                              P.O. DRAWER 2360
            lease is for and the nature
2.113                                                                         CASPER, WY 82602
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract

                                           INSURANCE POLICY - DIRECTORS,
                                                                              ENDURANCE AMERICAN INSURANCE COMPANY
            State what the contract or
                                           OFFICERS AND CORPORATE LIABILITY   1221 AVENUE OF THE AMERICAS
            lease is for and the nature
2.114                                      INSURANCE                          NEW YORK, NY 10020
            of the debtor’s interest       (INCLUDES 6 YEAR TAIL) -
                                           DOX30000831501

            State the term remaining
            List the contract number of
            any government contract
                                                                              ENDURING BLOCK
            State what the contract or     Tank Rental Agreement
                                                                              6515 LUSSIER DR
            lease is for and the nature
2.115                                                                         SUGAR LAND, TX 77479
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              ENERFLEX ENERGY SYSTEMS
            State what the contract or     Gas Compression Rental for 2
                                                                              10815 TELGE ROAD
            lease is for and the nature    Compressors
2.116                                                                         HOUSTON, TX 77095
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              ENERFLEX
            State what the contract or     Compressors Agreement
                                                                              18452 E 111TH ST
            lease is for and the nature
2.117                                                                         BROKEN ARROW, OK 74011-9408
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                   Page 17 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 72 of 123

Debtor         Whiting Petroleum Corporation                                                Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                     State the name and mailing address for all other parties with whom
                                                                            the debtor has an executory contract or unexpired lease

                                                                            ENERGY TRANSFER
            State what the contract or     Oil Sales Contract Amendment
                                                                            RESEARCHING ADDRESS
            lease is for and the nature
2.118
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                            ENERGYIQ
            State what the contract or     Data Services Agreement
                                                                            2329 W. MAIN STREET
            lease is for and the nature
2.119                                                                       SUITE 300
            of the debtor’s interest
                                                                            LITTLETON, CO 80120


            State the term remaining
            List the contract number of
            any government contract
                                                                            ENERGYLINK HOLDINGS LLC (DBA REDDOG SYSTEMS INC.)
            State what the contract or     Software Maintenance Agreement
                                                                            PO BOX 675083
            lease is for and the nature
2.120                                                                       DALLAS, TX 75267-5083
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                            ENTRUST INC.
            State what the contract or     General IT Agreement
                                                                            5420 LBJ FREEWAY
            lease is for and the nature
2.121                                                                       SUITE 300
            of the debtor’s interest
                                                                            DALLAS, TX 75240


            State the term remaining
            List the contract number of
            any government contract
                                                                            EQUINOR MARKETING & TRADING
            State what the contract or     Amendment to Crude Oil Sales
                                                                            120 LONG RIDGE ROAD, SUITE 3EO1
            lease is for and the nature    Agreement
2.122                                                                       STAMFORD, CT 06902
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                            ERIC K. HAGEN
            State what the contract or     Indemnification Agreement
                                                                            ADDRESS ON FILE
            lease is for and the nature
2.123
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                            ERIC K. HAGEN
            State what the contract or     Executive Employment and
                                                                            ADDRESS ON FILE
            lease is for and the nature    Severance Agreement
2.124
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                 Page 18 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 73 of 123

Debtor         Whiting Petroleum Corporation                                                      Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                           State the name and mailing address for all other parties with whom
                                                                                  the debtor has an executory contract or unexpired lease

                                                                                  ERNST & YOUNG LLP
            State what the contract or     Sustainability Program Advisor
                                                                                  SUITE 3300
            lease is for and the nature    Agreement
2.125                                                                             370 17TH STREET
            of the debtor’s interest
                                                                                  DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                                  ERNST & YOUNG
            State what the contract or     Sustainability Advisory Services SOW
                                                                                  PNC BANK C/O ERNST & YOUNG US
            lease is for and the nature
2.126                                                                             3712 SOLUTIONS CENTER
            of the debtor’s interest
                                                                                  CHICAGO, IL 60677-3007


            State the term remaining
            List the contract number of
            any government contract
                                                                                  EVANS SERVICES, LLC
            State what the contract or     Patricia Evans Independent
                                                                                  1000 12TH ST.
            lease is for and the nature    Contractor
2.127                                                                             GOLDEN, CO 80401
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  EXPLORATION GEOPHYSICS, INC.
            State what the contract or     Seismic Data License Agreement
                                                                                  310 W. WALL
            lease is for and the nature
2.128                                                                             SUITE 700
            of the debtor’s interest
                                                                                  MIDLAND, TX 79701


            State the term remaining
            List the contract number of
            any government contract
                                                                                  FEDERAL INSURANCE COMPANY (CHUBB)
            State what the contract or     INSURANCE POLICY - PROPERTY -
                                                                                  CHUBB GROUP OF INSURANCE COMPANIES
            lease is for and the nature    3585-75-87 DAL
2.129                                                                             202B HALL'S MILL ROAD
            of the debtor’s interest
                                                                                  WHITEHOUSE STATION, NJ 08889


            State the term remaining
            List the contract number of
            any government contract
                                                                                  FLOW-CAL, INC. (OWNED BY QUORUM BUSINESS SOLUTIONS)
            State what the contract or     IT Support Agreement
                                                                                  PO BOX 58965
            lease is for and the nature
2.130                                                                             HOUSTON, TX 77258-8965
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  FORTINET
            State what the contract or     IT Support Agreement
                                                                                  899 KIFER ROAD
            lease is for and the nature
2.131                                                                             SUNNYVALE, CA 94086
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                       Page 19 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 74 of 123

Debtor         Whiting Petroleum Corporation                                                      Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                           State the name and mailing address for all other parties with whom
                                                                                  the debtor has an executory contract or unexpired lease

                                                                                  FOULSTON SIEFKIN LLP
            State what the contract or     Engagement Letter
                                                                                  9 CORPORATE WOODS
            lease is for and the nature
2.132                                                                             SUITE 450
            of the debtor’s interest
                                                                                  9200 INDIAN CREEK PARKWAY
                                                                                  OVERLAND PARK, KS 66210-2017
            State the term remaining
            List the contract number of
            any government contract
                                                                                  FUGRO AIRBORNE SURVEYS DORP.
            State what the contract or     General License Agreement
                                                                                  2060 WALKLEY ROAD
            lease is for and the nature
2.133                                                                             OTTAWA, ON K1G 3P5
            of the debtor’s interest
                                                                                  CANADA


            State the term remaining
            List the contract number of
            any government contract
                                                                                  GBK
            State what the contract or     Notice for Crude Oil Facility
                                                                                  PO BOX 21468
            lease is for and the nature
2.134                                                                             TULSA, OK 74121-1468
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  GENERAL NETWORKS
            State what the contract or     Software License And Services
                                                                                  3524 OCEANVIEW BLVD
            lease is for and the nature    Agreement
2.135                                                                             GLENDALE, CA 91208
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  GENERAL NETWORKS
            State what the contract or     Four SOW's for Professional Services
                                                                                  3524 OCEANVIEW BLVD
            lease is for and the nature
2.136                                                                             GLENDALE, CA 91208
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  GENSCAPE
            State what the contract or     Newsletter Subscription Services
                                                                                  PO BOX 417749
            lease is for and the nature
2.137                                                                             BOSTON, MA 02241-7749
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  GLOBAL GEOPHYSICAL
            State what the contract or     Seismic Data License Agreement
                                                                                  1900 NORTH LOOP WEST STE. 200
            lease is for and the nature
2.138                                                                             HOUSTON, TX 77018
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                       Page 20 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 75 of 123

Debtor         Whiting Petroleum Corporation                                                  Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                       State the name and mailing address for all other parties with whom
                                                                              the debtor has an executory contract or unexpired lease

                                                                              GLOBAL
            State what the contract or     Crude Oil Sales Contract
                                                                              RESEARCHING ADDRESS
            lease is for and the nature
2.139
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              GORDON ARATA MONTGOMERY BARNETT
            State what the contract or     Engagement Letter
                                                                              ATTN: JOHN Y. PEARCE
            lease is for and the nature
2.140                                                                         201 ST. CHARLES AVENUE
            of the debtor’s interest
                                                                              40TH FLOOR
                                                                              NEW ORLEANS, LA 70170-4000
            State the term remaining
            List the contract number of
            any government contract
                                                                              GOTHAM INSURANCE COMPANY
            State what the contract or     INSURANCE POLICY - THIRD
                                                                              156 WILLIAM ST ROOM 1202
            lease is for and the nature    EXCESS LIABILITY - L19XS4N12708
2.141                                                                         NEW YORK, NY 10038
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              GOTHAM INSURANCE COMPANY
            State what the contract or     INSURANCE POLICY - THIRD
                                                                              156 WILLIAM ST ROOM 1202
            lease is for and the nature    EXCESS LIABILITY - EL19LT954W3X
2.142                                                                         NEW YORK, NY 10038
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              GOTHAM INSURANCE COMPANY
            State what the contract or     INSURANCE POLICY - THIRD
                                                                              156 WILLIAM ST ROOM 1202
            lease is for and the nature    EXCESS LIABILITY -
2.143                                                                         NEW YORK, NY 10038
            of the debtor’s interest       ML2019MEE00110


            State the term remaining
            List the contract number of
            any government contract
                                                                              GR ENERGY SERVICES
            State what the contract or     Horizontal Pumping System Rental
                                                                              2150 TOWN SQ. PL. STE. 410
            lease is for and the nature    Agreement
2.144                                                                         SUGAR LAND, TX 77479
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              GREAT AMERICAN INSURANCE GROUP
            State what the contract or     INSURANCE POLICY - DIRECTORS
                                                                              301 E. FOURTH STREET
            lease is for and the nature    AND OFFICERS (SIDE A)
2.145                                                                         CINCINNATI, OH 45202
            of the debtor’s interest       (INCLUDES 6 YEAR TAIL) -
                                           DFX1491120

            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                   Page 21 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 76 of 123

Debtor         Whiting Petroleum Corporation                                                      Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                           State the name and mailing address for all other parties with whom
                                                                                  the debtor has an executory contract or unexpired lease

                                                                                  GREENBERG TRAURIG
            State what the contract or     Engagement Letter
                                                                                  333 SE 2ND AVENUE
            lease is for and the nature
2.146                                                                             SUITE 4400
            of the debtor’s interest
                                                                                  MIAMI, FL 33131


            State the term remaining
            List the contract number of
            any government contract
                                                                                  GULFMARK ENERGY, INC.
            State what the contract or     Non-Core Trucked Oil Sale Agreement
                                                                                  5 POST OAK PARK
            lease is for and the nature
2.147                                                                             SUITE 2700
            of the debtor’s interest
                                                                                  HOUSTON, TX 77027


            State the term remaining
            List the contract number of
            any government contract
                                                                                  HARTFORD LIFE AND ACCIDENT INSURANCE CO. (THE HARTFORD)
            State what the contract or     Basic Life Insurance Plan
                                                                                  ONE HARTFORD PLAZA
            lease is for and the nature
2.148                                                                             HARTFORD, CT 06155
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  HARTFORD LIFE AND ACCIDENT INSURANCE CO. (THE HARTFORD)
            State what the contract or     Supplemental Life Insurance Plan
                                                                                  ONE HARTFORD PLAZA
            lease is for and the nature
2.149                                                                             HARTFORD, CT 06155
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  HARTFORD LIFE AND ACCIDENT INSURANCE CO. (THE HARTFORD)
            State what the contract or     Long Term Disability Insurance Plan
                                                                                  ONE HARTFORD PLAZA
            lease is for and the nature
2.150                                                                             HARTFORD, CT 06155
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  HEATHER M. DUNCAN
            State what the contract or     Indemnification Agreement
                                                                                  ADDRESS ON FILE
            lease is for and the nature
2.151
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  HEXABYTE CONSULTING
            State what the contract or     Consulting Services for Data Quality
                                                                                  PO BOX 202167
            lease is for and the nature    Management
2.152                                                                             DENVER, CO 80220
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                       Page 22 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 77 of 123

Debtor         Whiting Petroleum Corporation                                                     Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                          State the name and mailing address for all other parties with whom
                                                                                 the debtor has an executory contract or unexpired lease

                                                                                 HIGH TECH FORMS LLC
            State what the contract or     Software Subscription Agreement
                                                                                 9934 WETHERS FIELD CIR
            lease is for and the nature
2.153                                                                            PROVIDENCE VILLAGE, TX 76227-8589
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 HIGH WEST ENERGY, INC.
            State what the contract or     Letter Agreement No. TS-13-0166 for
                                                                                 6270 CO RD 212
            lease is for and the nature    the Keota 345kV Interconnection
2.154                                                                            PINE BLUFFS, WY 82082-0519
            of the debtor’s interest       Project


            State the term remaining
            List the contract number of
            any government contract
                                                                                 HIGHLAND PARTNERS HOLDINGS LLC
            State what the contract or     Gas Sales Contract Amendment
                                                                                 PO BOX 734024
            lease is for and the nature
2.155                                                                            DALLAS, TX 75373-4024
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 HILAND CRUDE
            State what the contract or     Amendment to Crude Oil
                                                                                 PO BOX 734024
            lease is for and the nature    Transportation Agreement
2.156                                                                            DALLAS, TX 75373-4024
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 HILL + KNOWLTON STRATEGIES
            State what the contract or     Media Monitoring Agency Agreement
                                                                                 237 PARK AVENUE
            lease is for and the nature
2.157                                                                            4TH FLOOR
            of the debtor’s interest
                                                                                 NEW YORK, NY 10017


            State the term remaining
            List the contract number of
            any government contract
                                                                                 HIRERIGHT, LLC
            State what the contract or     Background Screening Services
                                                                                 14002 E. 21ST STREET, SUITE 1200
            lease is for and the nature
2.158                                                                            TULSA, OK 74134
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 HYDRA SERVICES LLC
            State what the contract or     Saltwater Disposal Agreement
                                                                                 (AFFILIATE OF KRAKEN OIL AND GAS II LLC)
            lease is for and the nature
2.159                                                                            RESEARCHING ADDRESS
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                      Page 23 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 78 of 123

Debtor         Whiting Petroleum Corporation                                                Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                     State the name and mailing address for all other parties with whom
                                                                            the debtor has an executory contract or unexpired lease

                                                                            IDERA, INC.
            State what the contract or     IT Support Agreement
                                                                            2950 NORTH LOOP FREEWAY WEST
            lease is for and the nature
2.160                                                                       SUITE 700
            of the debtor’s interest
                                                                            HOUSTON, TX 77092


            State the term remaining
            List the contract number of
            any government contract
                                                                            IHS MARKIT
            State what the contract or     Factset Workstations Licensing
                                                                            450 WEST 33RD STREET
            lease is for and the nature    Agreement
2.161                                                                       5TH FLOOR
            of the debtor’s interest
                                                                            NEW YORK, NY 10001


            State the term remaining
            List the contract number of
            any government contract
                                                                            IHS MARKIT
            State what the contract or     BD Corporate and Buyside IQ
                                                                            450 WEST 33RD STREET
            lease is for and the nature    Licensing Agreement
2.162                                                                       5TH FLOOR
            of the debtor’s interest
                                                                            NEW YORK, NY 10001


            State the term remaining
            List the contract number of
            any government contract
                                                                            INDEED
            State what the contract or     External Job Posting Site
                                                                            P.O. BOX 660367
            lease is for and the nature
2.163                                                                       DALLAS, TX 75266
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                            INTRALINKS, INC.
            State what the contract or     Secure Document Sharing and
                                                                            685 THIRD AVENUE, 9TH FLOOR
            lease is for and the nature    Collaboration Agreement
2.164                                                                       NEW YORK, NY 10017
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                            IRONSHORE SPECIALTY INSURANCE COMPANY
            State what the contract or     INSURANCE POLICY -
                                                                            175 BERKELEY STREET
            lease is for and the nature    ENVIRONMENTAL EXCESS
2.165                                                                       BOSTON, MA 02116
            of the debtor’s interest       LIABILITY - 002604904


            State the term remaining
            List the contract number of
            any government contract
                                                                            IRONSHORE SPECIALTY INSURANCE COMPANY
            State what the contract or     INSURANCE POLICY - SITE
                                                                            175 BERKELEY STREET
            lease is for and the nature    POLLUTION INCIDENT LEGAL
2.166                                                                       BOSTON, MA 02116
            of the debtor’s interest       LIABILITY SELECT - 002604704


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                 Page 24 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 79 of 123

Debtor         Whiting Petroleum Corporation                                                Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                     State the name and mailing address for all other parties with whom
                                                                            the debtor has an executory contract or unexpired lease

                                                                            ISSUETRAK
            State what the contract or     Software Maintenance Agreement
                                                                            6160 KEMPSVILLE CIR
            lease is for and the nature
2.167                                                                       SUITE 101B
            of the debtor’s interest
                                                                            NORFOLK, VA 23502


            State the term remaining
            List the contract number of
            any government contract
                                                                            ISSUETRAK
            State what the contract or     Software Maintenance Agreement
                                                                            6160 KEMPSVILLE CIR
            lease is for and the nature
2.168                                                                       SUITE 101B
            of the debtor’s interest
                                                                            NORFOLK, VA 23502


            State the term remaining
            List the contract number of
            any government contract
                                                                            J-W POWER COMPANY
            State what the contract or     Compressors Agreement
                                                                            PO BOX 205856
            lease is for and the nature
2.169                                                                       DALLAS, TX 75320-5856
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                            J. P. MORGAN SECURITIES LLC
            State what the contract or     Engagement
                                                                            ATTN: ANDREW CASTALDO
            lease is for and the nature
2.170
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                            J.P. MORGAN SECURITIES LLC
            State what the contract or     Engagement Letter
                                                                            925 WESTCHESTER AVE STE 405
            lease is for and the nature
2.171                                                                       WEST HARRISON, NY 10604
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                            J.P. MORGAN SECURITIES LLC
            State what the contract or     Engagement Letter
                                                                            925 WESTCHESTER AVE STE 405
            lease is for and the nature
2.172                                                                       WEST HARRISON, NY 10604
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                            J.P. MORGAN
            State what the contract or     Engagement
                                                                            ATTN: ANDREW CASTALDO
            lease is for and the nature
2.173
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                 Page 25 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 80 of 123

Debtor         Whiting Petroleum Corporation                                                 Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                      State the name and mailing address for all other parties with whom
                                                                             the debtor has an executory contract or unexpired lease

                                                                             JACK NADAL INC.
            State what the contract or     Online Company Store Agreement
                                                                             8701 BELLANCA AVE.
            lease is for and the nature
2.174                                                                        LOS ANGELES, CA 90045
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             JACKSON WALKER
            State what the contract or     Engagement Letter
                                                                             1401 MCKINNEY ST.
            lease is for and the nature
2.175                                                                        SUITE 1900
            of the debtor’s interest
                                                                             HOUSTON, TX 77010


            State the term remaining
            List the contract number of
            any government contract
                                                                             JAMES E. CATLIN
            State what the contract or     Indemnification Agreement
                                                                             ADDRESS ON FILE
            lease is for and the nature
2.176
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             JAMES M. DESMOND
            State what the contract or     Indemnification Agreement
                                                                             ADDRESS ON FILE
            lease is for and the nature
2.177
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             JASON FINCH
            State what the contract or     Indemnification Agreement
                                                                             ADDRESS ON FILE
            lease is for and the nature
2.178
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             JEFFERIES LLC
            State what the contract or     Engagement Letter
                                                                             520 MADISON AVENUE
            lease is for and the nature
2.179                                                                        ATTN: GENERAL COUNSEL
            of the debtor’s interest
                                                                             NEW YORK, NY 10022


            State the term remaining
            List the contract number of
            any government contract
                                                                             JEFFERIES LLC
            State what the contract or     Engagement Letter and Amendment
                                                                             520 MADISON AVENUE
            lease is for and the nature    Dated 03/27/2020
2.180                                                                        ATTN: GENERAL COUNSEL
            of the debtor’s interest
                                                                             NEW YORK, NY 10022


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                  Page 26 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 81 of 123

Debtor         Whiting Petroleum Corporation                                                    Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                         State the name and mailing address for all other parties with whom
                                                                                the debtor has an executory contract or unexpired lease

                                                                                JEFFRIES LLC
            State what the contract or     Engagement Amendment
                                                                                ATTN: GUY OLIPHANT
            lease is for and the nature
2.181
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                JEFFRIES LLC
            State what the contract or     Engagement
                                                                                ATTN: GENERAL COUNSEL
            lease is for and the nature
2.182                                                                           520 MADISON AVENUE
            of the debtor’s interest
                                                                                NEW YORK, NY 10022


            State the term remaining
            List the contract number of
            any government contract
                                                                                JEFFRIES LLC
            State what the contract or     Engagement
                                                                                ATTN: GENERAL COUNSEL
            lease is for and the nature
2.183                                                                           520 MADISON AVENUE
            of the debtor’s interest
                                                                                NEW YORK, NY 10022


            State the term remaining
            List the contract number of
            any government contract
                                                                                JOELE FRANK, WILKINSON BRIMMER KATCHER
            State what the contract or     Crisis Communications Agency
                                                                                622 THIRD AVENUE
            lease is for and the nature    Agreement
2.184                                                                           NEW YORK, NY 10017
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                JOHN BRADLEY MARVIN, JR.
            State what the contract or     Indemnification Agreement
                                                                                ADDRESS ON FILE
            lease is for and the nature
2.185
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                JOHN BRADLEY MARVIN, JR.
            State what the contract or     Executive Employment and
                                                                                ADDRESS ON FILE
            lease is for and the nature    Severance Agreement
2.186
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                JPMORGAN CHASE BANK, N.A.
            State what the contract or     Commercial Credit Card Application
                                                                                1125 17TH STREET
            lease is for and the nature    and Agreement
2.187                                                                           FLOOR 3
            of the debtor’s interest
                                                                                ATTN: RYAN FUESSEL
                                                                                DENVER, CO 80802
            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                     Page 27 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 82 of 123

Debtor         Whiting Petroleum Corporation                                                      Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                           State the name and mailing address for all other parties with whom
                                                                                  the debtor has an executory contract or unexpired lease

                                                                                  JW POWER
            State what the contract or     Gas Compression Rental
                                                                                  PO BOX 205856
            lease is for and the nature
2.188                                                                             DALLAS, TX 75320-5856
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  JW POWER
            State what the contract or     Gas Compression Rental
                                                                                  PO BOX 205856
            lease is for and the nature
2.189                                                                             DALLAS, TX 75320-5856
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  K.E. ANDREWS AND COMPANY
            State what the contract or     Professional Ad Valorem Tax Services
                                                                                  ATTN: KYLE FISHER, 1900 DALROCK RD.
            lease is for and the nature
2.190                                                                             ROWLETT, TX 75088
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  KARY DATA, INC.
            State what the contract or     Seismic Data License Agreement
                                                                                  1917 MARKET STREET
            lease is for and the nature
2.191                                                                             STE. B
            of the debtor’s interest
                                                                                  DENVER, CO 80290


            State the term remaining
            List the contract number of
            any government contract
                                                                                  KARY DATA, INC.
            State what the contract or     License Agreement - Effective
                                                                                  1917 MARKET STREET
            lease is for and the nature    03/03/2004
2.192                                                                             STE. B
            of the debtor’s interest
                                                                                  DENVER, CO 80290


            State the term remaining
            List the contract number of
            any government contract
                                                                                  KE ANDREWS
            State what the contract or     Property Tax Filings
                                                                                  1900 DALROCK ROAD
            lease is for and the nature
2.193                                                                             ROWLETT, TX 75088
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  KEVIN A. KELLY
            State what the contract or     Indemnification Agreement
                                                                                  ADDRESS ON FILE
            lease is for and the nature
2.194
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                       Page 28 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 83 of 123

Debtor         Whiting Petroleum Corporation                                                     Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                          State the name and mailing address for all other parties with whom
                                                                                 the debtor has an executory contract or unexpired lease

                                                                                 KEVIN A. KELLY
            State what the contract or     Executive Employment and
                                                                                 ADDRESS ON FILE
            lease is for and the nature    Severance Agreement
2.195
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 KIRKLAND & ELLIS
            State what the contract or     Engagement Letter
                                                                                 609 MAIN STREET
            lease is for and the nature
2.196                                                                            HOUSTON, TX 77002
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 KLEINFELDER
            State what the contract or     Proposal to Provide on-call GHG and
                                                                                 1801 CALIFORNIA ST
            lease is for and the nature    NSPS OOOOa/OOOO Support
2.197                                                                            SUITE 1100
            of the debtor’s interest
                                                                                 DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                                 KLEINFELDER
            State what the contract or     Proposal for On-call Air Support
                                                                                 1801 CALIFORNIA ST
            lease is for and the nature
2.198                                                                            SUITE 1100
            of the debtor’s interest
                                                                                 DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                                 KLEINFELDER
            State what the contract or     Proposal to provide Stormwater
                                                                                 1801 CALIFORNIA ST
            lease is for and the nature    Support Services
2.199                                                                            SUITE 1100
            of the debtor’s interest
                                                                                 DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                                 KLEINFELDER
            State what the contract or     Proposal to Prepare a Record
                                                                                 1801 CALIFORNIA ST
            lease is for and the nature    Retention Program Summary Matrix
2.200                                                                            SUITE 1100
            of the debtor’s interest
                                                                                 DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                                 KPMG
            State what the contract or     NOL 382 Study
                                                                                 1225 17TH STREET, STE 800
            lease is for and the nature
2.201                                                                            DENVER, CO 80202
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                      Page 29 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 84 of 123

Debtor         Whiting Petroleum Corporation                                                      Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                           State the name and mailing address for all other parties with whom
                                                                                  the debtor has an executory contract or unexpired lease

                                                                                  KPMG
            State what the contract or     Federal Tax Return Top-Level Review
                                                                                  1225 17TH STREET, STE 800
            lease is for and the nature
2.202                                                                             DENVER, CO 80202
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  KPMG
            State what the contract or     S&U Tax Lookback Review
                                                                                  1225 17TH STREET, STE 800
            lease is for and the nature
2.203                                                                             DENVER, CO 80202
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  KPMG
            State what the contract or     General Tax Consulting
                                                                                  1225 17TH STREET, STE 800
            lease is for and the nature
2.204                                                                             DENVER, CO 80202
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  KPMG
            State what the contract or     Tax Restructuring Consulting
                                                                                  1225 17TH STREET, STE 800
            lease is for and the nature
2.205                                                                             DENVER, CO 80202
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  KPMG
            State what the contract or     Engagement Letter
                                                                                  1225 17TH STREET, STE 800
            lease is for and the nature
2.206                                                                             DENVER, CO 80202
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  KPMG
            State what the contract or     Professional Tax Services Related to
                                                                                  DEPT 0754
            lease is for and the nature    Section 382
2.207                                                                             PO BOX 120754
            of the debtor’s interest
                                                                                  DALLAS, TX 75312-0754


            State the term remaining
            List the contract number of
            any government contract
                                                                                  KPMG
            State what the contract or     Professional Tax Services
                                                                                  DEPT 0754
            lease is for and the nature
2.208                                                                             PO BOX 120754
            of the debtor’s interest
                                                                                  DALLAS, TX 75312-0754


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                       Page 30 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 85 of 123

Debtor         Whiting Petroleum Corporation                                                     Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                          State the name and mailing address for all other parties with whom
                                                                                 the debtor has an executory contract or unexpired lease

                                                                                 KPMG
            State what the contract or     Professional Tax Services to Review
                                                                                 DEPT 0754
            lease is for and the nature    the 1120 Tax Return
2.209                                                                            PO BOX 120754
            of the debtor’s interest
                                                                                 DALLAS, TX 75312-0754


            State the term remaining
            List the contract number of
            any government contract
                                                                                 KPMG
            State what the contract or     Consulting Services for Unclaimed
                                                                                 DEPT 0754
            lease is for and the nature    Property
2.210                                                                            PO BOX 120754
            of the debtor’s interest
                                                                                 DALLAS, TX 75312-0754


            State the term remaining
            List the contract number of
            any government contract
                                                                                 KRH
            State what the contract or     Contract Labor Provider
                                                                                 3390 WHITEFISH STAGE
            lease is for and the nature
2.211                                                                            KALISPELL, MT 59901
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 LAKESHORE TALENT
            State what the contract or     Staffing, Recruiting and Payrolling
                                                                                 8400 EAST PRENTICE AVE, SUITE 1401
            lease is for and the nature    Services
2.212                                                                            GREENWOOD VILLAGE, CO 80111
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 LAZARD FRERES & CO. LLC
            State what the contract or     Engagement Letter
                                                                                 30 ROCKEFELLER PLAZA
            lease is for and the nature
2.213                                                                            NEW YORK, NY 10112
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 LEWIS, BESS, WILLIAMS & WEESE PC
            State what the contract or     Engagement Letter
                                                                                 1801 CALIFORNIA STREET
            lease is for and the nature
2.214                                                                            SUITE 3400
            of the debtor’s interest
                                                                                 DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                                 LIBERTY MUTUAL FIRE INSURANCE CO. (LIBERTY MUTUAL GROUP)
            State what the contract or     INSURANCE POLICY - WORKERS
                                                                                 175 BERKELEY STREET
            lease is for and the nature    COMPENSATION AND EMPLOYERS
2.215                                                                            BOSTON, MA 02116
            of the debtor’s interest       LIABILITY - WCC-641-05096-039


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                      Page 31 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 86 of 123

Debtor         Whiting Petroleum Corporation                                                      Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                           State the name and mailing address for all other parties with whom
                                                                                  the debtor has an executory contract or unexpired lease

                                                                                  LIBERTY MUTUAL FIRE INSURANCE CO.
            State what the contract or     INSURANCE POLICY - BUSINESS
                                                                                  175 BERKELEY STREET
            lease is for and the nature    AUTOMOBILE - AS2-641-005096-049
2.216                                                                             BOSTON, MA 02116
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  LIBERTY PIPELINE COUNTERPARTIES
            State what the contract or     Assignment, Assumption, Release
                                                                                  (PART OF LIBERTY AGREEMENT PACKAGE)
            lease is for and the nature    and Novation Agreement
2.217                                                                             RESEARCHING ADDRESS
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  LIBERTY PIPELINE COUNTERPARTIES
            State what the contract or     Williston Crude Oil Transportation
                                                                                  (PART OF LIBERTY AGREEMENT PACKAGE)
            lease is for and the nature    Services Agreement ("Williston TSA")
2.218                                                                             RESEARCHING ADDRESS
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  LIBERTY PIPELINE COUNTERPARTIES
            State what the contract or     Williston Crude Oil Transportation
                                                                                  (PART OF LIBERTY AGREEMENT PACKAGE)
            lease is for and the nature    Services Agreement ("Williston TSA")
2.219                                                                             RESEARCHING ADDRESS
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  LIBERTY PIPELINE COUNTERPARTIES
            State what the contract or     Redtail Crude Oil Transportation
                                                                                  (PART OF LIBERTY AGREEMENT PACKAGE)
            lease is for and the nature    Services Agreement ("Redtail TSA")
2.220                                                                             RESEARCHING ADDRESS
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  LIBERTY PIPELINE COUNTERPARTIES
            State what the contract or     Assignment, Assumption, Release
                                                                                  (PART OF LIBERTY AGREEMENT PACKAGE)
            lease is for and the nature    and Novation Agreement
2.221                                                                             RESEARCHING ADDRESS
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  LIBERTY PIPELINE COUNTERPARTIES
            State what the contract or     Financial Assurance Side Letter
                                                                                  (PART OF LIBERTY AGREEMENT PACKAGE)
            lease is for and the nature
2.222                                                                             RESEARCHING ADDRESS
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                       Page 32 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 87 of 123

Debtor         Whiting Petroleum Corporation                                                      Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                           State the name and mailing address for all other parties with whom
                                                                                  the debtor has an executory contract or unexpired lease

                                                                                  LIBERTY PIPELINE COUNTERPARTIES
            State what the contract or     Guaranty Agreement
                                                                                  (PART OF LIBERTY AGREEMENT PACKAGE)
            lease is for and the nature
2.223                                                                             RESEARCHING ADDRESS
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  LIBERTY PIPELINE COUNTERPARTIES
            State what the contract or     Williston Crude Oil Replacement
                                                                                  (PART OF LIBERTY AGREEMENT PACKAGE)
            lease is for and the nature    Transportation Services Agreement
2.224                                                                             RESEARCHING ADDRESS
            of the debtor’s interest       ("Williston Replacement TSA")


            State the term remaining
            List the contract number of
            any government contract
                                                                                  LIBERTY PIPELINE COUNTERPARTIES (PART OF LIBERTY AGREEMENT
            State what the contract or     Williston Crude Oil Transportation
                                                                                  PACKAGE)
            lease is for and the nature    Services Agreement ("Williston TSA")
2.225                                                                             RESEARCHING ADDRESS
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  LIBERTY PIPELINE, BRIDGER PIPELINE, BELLE FOURCHE PIPELINE, BUTTE
            State what the contract or     Precedent Agreements
                                                                                  PIPELINE, RED OAK PIPELINE (COLLECTIVELY "LIBERTY PIPELINE
            lease is for and the nature
2.226                                                                             COUNTERPARTIES")
            of the debtor’s interest
                                                                                  (PART OF LIBERTY AGREEMENT PACKAGE)
                                                                                  RESEARCHING ADDRESS
            State the term remaining
            List the contract number of
            any government contract
                                                                                  LINKEDIN CORPORATION
            State what the contract or     IT Training Agreement
                                                                                  1000 W MAUDE AVE
            lease is for and the nature
2.227                                                                             SUNNYVALE, CA 94085
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  LINKEDIN
            State what the contract or     Talent Insights
                                                                                  1000 WEST MAUDE AVENUE
            lease is for and the nature
2.228                                                                             SUNNYVALE, CA 94085
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  LINKEDIN
            State what the contract or     Career Page, Recruiting Account, Job
                                                                                  1001 WEST MAUDE AVENUE
            lease is for and the nature    Slots
2.229                                                                             SUNNYVALE, CA 94085
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                       Page 33 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 88 of 123

Debtor         Whiting Petroleum Corporation                                                 Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                      State the name and mailing address for all other parties with whom
                                                                             the debtor has an executory contract or unexpired lease

                                                                             LOGMEIN USA, INC.
            State what the contract or     Software Subscription Agreement
                                                                             320 SUMMER STREET
            lease is for and the nature
2.230                                                                        BOSTON, MA 02210
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             LONGNECKER & ASSOCIATES
            State what the contract or     Engagement Letter
                                                                             600 S CHERRY ST
            lease is for and the nature
2.231                                                                        STE 1115
            of the debtor’s interest
                                                                             GLENDALE, CO 80246


            State the term remaining
            List the contract number of
            any government contract
                                                                             LUFKIN INDUSTRIES, LLC (PART OF BAKER HUGHES, A GE COMPANY)
            State what the contract or     Software Subscription Agreement
                                                                             811 WILLOW OAK DRIVE
            lease is for and the nature
2.232                                                                        MISSOURI CITY, TX 77489-2468
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             LYNE B. ANDRICH
            State what the contract or     Indemnification Agreement
                                                                             ADDRESS ON FILE
            lease is for and the nature
2.233
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             MARK AND BENNA MUTH
            State what the contract or     IT Building Lease
                                                                             ADDRESS ON FILE
            lease is for and the nature
2.234
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             MAXUS EERGY
            State what the contract or     Seismic Data License Agreement
                                                                             717 N HARWOOD ST. #3067
            lease is for and the nature
2.235                                                                        DALLAS, TX 75201
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             MCKENZIE ENERGY PARTNERS
            State what the contract or     Water Transportation Agreement
                                                                             C/O GRAVITY OILFIELD SERVICES
            lease is for and the nature
2.236                                                                        PO BOX 734128
            of the debtor’s interest
                                                                             DALLAS, TX 75373-4128


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                  Page 34 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 89 of 123

Debtor         Whiting Petroleum Corporation                                                    Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                         State the name and mailing address for all other parties with whom
                                                                                the debtor has an executory contract or unexpired lease

                                                                                MERCURIA ENERGY TRADING
            State what the contract or     Oil Sales Agreement
                                                                                20 GREENWAY PLAZA
            lease is for and the nature
2.237                                                                           SUITE 650
            of the debtor’s interest
                                                                                HOUSTON, TX 77046


            State the term remaining
            List the contract number of
            any government contract
                                                                                MERITAIN HEALTH
            State what the contract or     Health Benefit Plan
                                                                                PO BOX 853921
            lease is for and the nature
2.238                                                                           RICHARDSON, TX 75085-3921
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                MERITAIN HEALTH
            State what the contract or     Flexible Benefits Plan (FSA)
                                                                                PO BOX 27847
            lease is for and the nature
2.239                                                                           MINNEAPOLIS, MN 55427
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                MERITAIN HEALTH
            State what the contract or     Dental Benefit Plan
                                                                                PO BOX 853921
            lease is for and the nature
2.240                                                                           RICHARDSON, TX 75085-3921
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                MERITAIN HEALTH
            State what the contract or     Short Term Disability Benefit Plan
                                                                                PO BOX 27267
            lease is for and the nature
2.241                                                                           MINNEAPOLIS, MN 55427-0267
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                MERRILL COMMNICATIONS LLC
            State what the contract or     Software Subscription Agreement
                                                                                1 MERRILL CIRCLE
            lease is for and the nature
2.242                                                                           SAINT PAUL, MN 55108
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                METASOURCE, LLC
            State what the contract or     Software Maintenance Agreement
                                                                                1900 FROST ROAD
            lease is for and the nature
2.243                                                                           SUITE 100
            of the debtor’s interest
                                                                                BRISTOL, PA 19007


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                     Page 35 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 90 of 123

Debtor         Whiting Petroleum Corporation                                                Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                     State the name and mailing address for all other parties with whom
                                                                            the debtor has an executory contract or unexpired lease

                                                                            MICHAEL B. WALEN
            State what the contract or     Indemnification Agreement
                                                                            ADDRESS ON FILE
            lease is for and the nature
2.244
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                            MICHAEL G. HUTCHINSON
            State what the contract or     Indemnification Agreement
                                                                            ADDRESS ON FILE
            lease is for and the nature
2.245
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                            MICHAEL J. STEVENS
            State what the contract or     Indemnification Agreement
                                                                            ADDRESS ON FILE
            lease is for and the nature
2.246
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                            MID-RIVERS COMMUNICATIONS
            State what the contract or     IT Network Support Agreement
                                                                            PO BOX 280
            lease is for and the nature
2.247                                                                       904 C AVENUE
            of the debtor’s interest
                                                                            CIRCLE, MT 59215


            State the term remaining
            List the contract number of
            any government contract
                                                                            MIMECAST
            State what the contract or     General IT Agreement
                                                                            1 FINSBURY AVENUE
            lease is for and the nature
2.248                                                                       LONDON EC2M 2PF
            of the debtor’s interest
                                                                            UNITED KINGDOM


            State the term remaining
            List the contract number of
            any government contract
                                                                            MITCHELL, WILLIAMS, SELIG, GATES & WOODYARD, P.L.L.C.
            State what the contract or     Engagement Letter
                                                                            5414 PINNACLE POINT DRIVE
            lease is for and the nature
2.249                                                                       SUITE 500
            of the debtor’s interest
                                                                            ROGERS, AR 72758-8131


            State the term remaining
            List the contract number of
            any government contract
                                                                            MOBIL EXPLORATION & PRODUCING US, INC.
            State what the contract or     Seismic Data License Agreement
                                                                            3000 PEGASUS PARK DRIVE
            lease is for and the nature
2.250                                                                       DALLAS, TX 75247
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                 Page 36 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 91 of 123

Debtor         Whiting Petroleum Corporation                                                     Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                          State the name and mailing address for all other parties with whom
                                                                                 the debtor has an executory contract or unexpired lease

                                                                                 MOELIS
            State what the contract or     Engagement Letter
                                                                                 TWO ALLEN CENTER
            lease is for and the nature
2.251                                                                            1200 SMITH STREET
            of the debtor’s interest
                                                                                 SUITE 1900
                                                                                 HOUSTON, TX 77002
            State the term remaining
            List the contract number of
            any government contract
                                                                                 MORGAN COUNTY RURAL ELECTRIC ASSOCIATION
            State what the contract or     Letter Agreement No. TS-13-0166 for
                                                                                 734 BARLOW RD
            lease is for and the nature    the Keota 345kV Interconnection
2.252                                                                            FT MORGAN, CO 80701
            of the debtor’s interest       Project


            State the term remaining
            List the contract number of
            any government contract
                                                                                 MOUNTAIN STATES IMAGING (MSI)
            State what the contract or     Record Management/Professional
                                                                                 7050 SOUTH YOSEMITE STREET
            lease is for and the nature    Scanning Services
2.253                                                                            CENTENNIAL, CO 80112
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 NET JETS
            State what the contract or     Purchase of 9.375% Interest in
                                                                                 PO BOX 933300
            lease is for and the nature    Citation Sovereign Aircraft
2.254                                                                            ATLANTA, GA 31193-3300
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 NGL SUPPLY CO. LTD.
            State what the contract or     NGL Sales Contract
                                                                                 C/O TX9217U
            lease is for and the nature
2.255                                                                            PO BOX 66900
            of the debtor’s interest
                                                                                 CHICAGO, IL 60666-0900


            State the term remaining
            List the contract number of
            any government contract
                                                                                 NGL SUPPLY CO. LTD.
            State what the contract or     NGL Sales Contract
                                                                                 C/O TX9217U
            lease is for and the nature
2.256                                                                            PO BOX 66900
            of the debtor’s interest
                                                                                 CHICAGO, IL 60666-0900


            State the term remaining
            List the contract number of
            any government contract
                                                                                 NIXON SHEFRIN HENSEN OGBURN, P.C.
            State what the contract or     Engagement Letter
                                                                                 5619 DTC PARKWAY, SUITE1200
            lease is for and the nature
2.257                                                                            GREENWOOD VILLAGE, CO 80111
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                      Page 37 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 92 of 123

Debtor         Whiting Petroleum Corporation                                                      Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                           State the name and mailing address for all other parties with whom
                                                                                  the debtor has an executory contract or unexpired lease

                                                                                  NOBLE ENERGY, INC.
            State what the contract or     Letter Agreement No. TS-13-0166 for
                                                                                  1001 NOBLE ENERGY WAY
            lease is for and the nature    the Keota 345kV Interconnection
2.258                                                                             HOUSTON, TX 77070
            of the debtor’s interest       Project


            State the term remaining
            List the contract number of
            any government contract
                                                                                  O2 GROUP
            State what the contract or     Website Development Agency
                                                                                  150 CAPITAL DRIVE
            lease is for and the nature    Agreement
2.259                                                                             SUITE 100
            of the debtor’s interest
                                                                                  GOLDEN, CO 80401


            State the term remaining
            List the contract number of
            any government contract

                                           INSURANCE POLICY - DIRECTORS,
                                                                                  OLD REPUBLIC PROFESSIONAL LIABILITY, INC.
            State what the contract or
                                           OFFICERS AND CORPORATE LIABILITY       191 NORTH WACKER DRIVE
            lease is for and the nature
2.260                                      INSURANCE                              SUITE 1000
            of the debtor’s interest       (INCLUDES 6 YEAR TAIL) - ORPRO 43568   CHICAGO, IL 60606


            State the term remaining
            List the contract number of
            any government contract
                                                                                  ONEOK FIELD SERVICES COMPANY, L.L.C.
            State what the contract or     Guarantee Agreement
                                                                                  ONEOK, INC.
            lease is for and the nature
2.261                                                                             100 W. 5TH STREET 8-5
            of the debtor’s interest
                                                                                  ATTN: CREDIT DEPT.
                                                                                  TULSA, OK 74103
            State the term remaining
            List the contract number of
            any government contract
                                                                                  ONEOK ROCKIES MIDSTREAM, L.L.C.
            State what the contract or     Guarantee Agreement
                                                                                  ONEOK, INC.
            lease is for and the nature
2.262                                                                             100 W. 5TH STREET 8-5
            of the debtor’s interest
                                                                                  ATTN: CREDIT DEPT.
                                                                                  TULSA, OK 74103
            State the term remaining
            List the contract number of
            any government contract
                                                                                  ONEOK
            State what the contract or     Gas Sales Contract
                                                                                  1000 W. 5TH ST., 17TH FLOOR
            lease is for and the nature
2.263                                                                             TULSA, OK 74103-4298
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  ONEOK
            State what the contract or     Gas Sales Contract
                                                                                  1000 W. 5TH ST., 17TH FLOOR
            lease is for and the nature
2.264                                                                             TULSA, OK 74103-4298
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                       Page 38 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 93 of 123

Debtor         Whiting Petroleum Corporation                                                    Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                         State the name and mailing address for all other parties with whom
                                                                                the debtor has an executory contract or unexpired lease

                                                                                ONSOLVE
            State what the contract or     Crisis Communications Licensing
                                                                                780 W. GRANADA BLVD.
            lease is for and the nature    Agreement
2.265                                                                           ORMOND BEACH, FL 32174
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                ONSOLVE
            State what the contract or     Onsolve Software Renewal (Saas)
                                                                                780 WEST GRANADA BLVD
            lease is for and the nature
2.266                                                                           ORMOND BEACH, FL 32174
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                OPTEAMIX
            State what the contract or     Professional services SOW for
                                                                                9200 E MINERAL AVE STE 330
            lease is for and the nature    UniPath Software
2.267                                                                           CENTENNIAL, CO 80112
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                ORACLE AMERICA, INC.
            State what the contract or     General IT Agreement
                                                                                500 ORACLE PARKWAY
            lease is for and the nature
2.268                                                                           REDWOOD SHORES, CA 94065
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                P.A. WEISS
            State what the contract or     WLL Lead Program (Cohorts 7 and 8)
                                                                                ADDRESS ON FILE
            lease is for and the nature
2.269
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                P2 ENERGY SOLUTIONS
            State what the contract or     IT Support Agreement
                                                                                1670 BROADWAY
            lease is for and the nature
2.270                                                                           SUITE 2800
            of the debtor’s interest
                                                                                DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                                P2 ENERGY SOLUTIONS
            State what the contract or     IT Support Agreement
                                                                                1670 BROADWAY
            lease is for and the nature
2.271                                                                           SUITE 2800
            of the debtor’s interest
                                                                                DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                     Page 39 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 94 of 123

Debtor         Whiting Petroleum Corporation                                              Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           P2 ENERGY SOLUTIONS
            State what the contract or     IT Support Agreement
                                                                           1670 BROADWAY
            lease is for and the nature
2.272                                                                      SUITE 2800
            of the debtor’s interest
                                                                           DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                           P2 ENERGY SOLUTIONS
            State what the contract or     IT Support Agreement
                                                                           1670 BROADWAY
            lease is for and the nature
2.273                                                                      SUITE 2800
            of the debtor’s interest
                                                                           DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                           P2 ENERGY SOLUTIONS
            State what the contract or     IT Support Agreement
                                                                           1670 BROADWAY
            lease is for and the nature
2.274                                                                      SUITE 2800
            of the debtor’s interest
                                                                           DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                           P2 ENERGY SOLUTIONS
            State what the contract or     IT Support Agreement
                                                                           1670 BROADWAY
            lease is for and the nature
2.275                                                                      SUITE 2800
            of the debtor’s interest
                                                                           DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                           P2 ENERGY SOLUTIONS
            State what the contract or     IT Support Agreement
                                                                           1670 BROADWAY
            lease is for and the nature
2.276                                                                      SUITE 2800
            of the debtor’s interest
                                                                           DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                           P2 ENERGY SOLUTIONS
            State what the contract or     IT Support Agreement
                                                                           1670 BROADWAY
            lease is for and the nature
2.277                                                                      SUITE 2800
            of the debtor’s interest
                                                                           DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                           P2 ENERGY SOLUTIONS
            State what the contract or     IT Support Agreement
                                                                           1670 BROADWAY
            lease is for and the nature
2.278                                                                      SUITE 2800
            of the debtor’s interest
                                                                           DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 40 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 95 of 123

Debtor         Whiting Petroleum Corporation                                                    Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                         State the name and mailing address for all other parties with whom
                                                                                the debtor has an executory contract or unexpired lease

                                                                                P2ES HOLDINGS, INC.
            State what the contract or     IT Support Agreement
                                                                                1670 BROADWAY STE 2800
            lease is for and the nature
2.279                                                                           DENVER, CO 80202
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                PALO ALTO NETWORKS
            State what the contract or     IT Network Support Agreement
                                                                                3000 TANNERY WAY
            lease is for and the nature
2.280                                                                           SANTA CLARA, CA 95054
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                PALO ALTO NETWORKS
            State what the contract or     IT Network Support Agreement
                                                                                3000 TANNERY WAY
            lease is for and the nature
2.281                                                                           SANTA CLARA, CA 95054
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                PALO ALTO NETWORKS
            State what the contract or     IT Network Support Agreement
                                                                                3000 TANNERY WAY
            lease is for and the nature
2.282                                                                           SANTA CLARA, CA 95054
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                PATTERSON-UTI DRILLING COMPANY LLC
            State what the contract or     Extension of Term for Rig Contract
                                                                                LLLP
            lease is for and the nature    and Amendment to Daily Operating
2.283                                                                           PO BOX 260111
            of the debtor’s interest       Rate
                                                                                DALLAS, TX 75326-0111


            State the term remaining
            List the contract number of
            any government contract
                                                                                PATTERSON-UTI DRILLING COMPANY LLC
            State what the contract or     Extension of Term for Rig Contract
                                                                                LLLP
            lease is for and the nature    and Amendment to Daily Operating
2.284                                                                           PO BOX 260111
            of the debtor’s interest       Rate
                                                                                DALLAS, TX 75326-0111


            State the term remaining
            List the contract number of
            any government contract
                                                                                PEARCE DURICK PLLC
            State what the contract or     Engagement Letter
                                                                                314 EAST THAYER AVENUE
            lease is for and the nature
2.285                                                                           PO BOX 400
            of the debtor’s interest
                                                                                BISMARCK, ND 58502


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                     Page 41 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 96 of 123

Debtor         Whiting Petroleum Corporation                                                    Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                         State the name and mailing address for all other parties with whom
                                                                                the debtor has an executory contract or unexpired lease

                                                                                PERFORMANCE ENERGY SERVICES LLC
            State what the contract or     Settlement and Release Agreement
                                                                                LLC
            lease is for and the nature
2.286                                                                           2149 E BRIDGE ST
            of the debtor’s interest
                                                                                BRIGHTON, CO 80601


            State the term remaining
            List the contract number of
            any government contract
                                                                                PETER W. HAGIST
            State what the contract or     Indemnification Agreement
                                                                                ADDRESS ON FILE
            lease is for and the nature
2.287
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                PETRO BEACON US INC.
            State what the contract or     Software Subscription Agreement
                                                                                P.O. BOX 271210
            lease is for and the nature
2.288                                                                           FLOWER MOUND, TX 75027-1210
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                PETRO BEACON US INC.
            State what the contract or     IT Support Agreement
                                                                                P.O. BOX 271210
            lease is for and the nature
2.289                                                                           FLOWER MOUND, TX 75027-1210
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                PHILIP E. DOTY
            State what the contract or     Indemnification Agreement
                                                                                ADDRESS ON FILE
            lease is for and the nature
2.290
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                PHILLIPS 66
            State what the contract or     Oil Sales Agreement
                                                                                58 COMMERCE ROAD
            lease is for and the nature
2.291                                                                           STAMFORD, CT 06902
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                PIONEER DRILLING
            State what the contract or     Extension of Term for Rig Contract
                                                                                C/O JARDINE, STEPHENSON, BLEWETT & WEAVER, PC
            lease is for and the nature    and Amendment to Daily Operating
2.292                                                                           ATTN: ROBERT PFENNIGS
            of the debtor’s interest       Rate
                                                                                300 CENTRAL AVE W
                                                                                #700, P.O. BOX 2269
                                                                                GREAT FALLS, MT 59403
            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                     Page 42 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 97 of 123

Debtor         Whiting Petroleum Corporation                                                     Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                          State the name and mailing address for all other parties with whom
                                                                                 the debtor has an executory contract or unexpired lease

                                                                                 PIONEER DRILLING
            State what the contract or     Extension of Term for Rig Contract
                                                                                 C/O JARDINE, STEPHENSON, BLEWETT & WEAVER, PC
            lease is for and the nature    and Amendment to Daily Operating
2.293                                                                            ATTN: ROBERT PFENNIGS
            of the debtor’s interest       Rate
                                                                                 300 CENTRAL AVE W
                                                                                 #700, P.O. BOX 2269
                                                                                 GREAT FALLS, MT 59403
            State the term remaining
            List the contract number of
            any government contract
                                                                                 PIONEER ENERGY
            State what the contract or     Flarecatcher Equipment Rental for 2
                                                                                 220 S TAFT ST
            lease is for and the nature    Units
2.294                                                                            LAKEWOOD, CO 80228
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 PIONEER NATURAL RESOURCES
            State what the contract or     Seismic Data License Agreement
                                                                                 PO BOX 840835
            lease is for and the nature
2.295                                                                            DALLAS, TX 75284-0835
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 PIONEER NATURAL RESOURCES
            State what the contract or     Seismic Data License Agreement
                                                                                 PO BOX 840835
            lease is for and the nature
2.296                                                                            DALLAS, TX 75284-0835
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 PIONEER NATURAL RESOURCES
            State what the contract or     Seismic Data License Agreement
                                                                                 PO BOX 840835
            lease is for and the nature
2.297                                                                            DALLAS, TX 75284-0835
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 PIONEER NATURAL RESOURCES
            State what the contract or     Seismic Data License Agreement
                                                                                 PO BOX 840835
            lease is for and the nature
2.298                                                                            DALLAS, TX 75284-0835
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 PIONEER
            State what the contract or     Amendment for Rate Increase
                                                                                 220 S TAFT ST
            lease is for and the nature
2.299                                                                            LAKEWOOD, CO 80228
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                      Page 43 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 98 of 123

Debtor         Whiting Petroleum Corporation                                                     Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                          State the name and mailing address for all other parties with whom
                                                                                 the debtor has an executory contract or unexpired lease

                                                                                 PIONEER
            State what the contract or     Amendment for Rate Increase
                                                                                 220 S TAFT ST
            lease is for and the nature
2.300                                                                            LAKEWOOD, CO 80228
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 PITNEY BOWES
            State what the contract or     Package Tracking Solution Including
                                                                                 PURCHASE POWER
            lease is for and the nature    Handheld Scanners
2.301                                                                            PO BOX 371874
            of the debtor’s interest
                                                                                 PITTSBURGH, PA 15250-7874


            State the term remaining
            List the contract number of
            any government contract
                                                                                 PITNEY-BOWES GLOBAL FINANCIAL LLC
            State what the contract or     Lease for Postage Equipment
                                                                                 P.O. BOX 371887
            lease is for and the nature
2.302                                                                            PITTSBURGH, PA 15250
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 PITNEY-BOWES GLOBAL FINANCIAL LLC
            State what the contract or     Lease for Postage Scanning
                                                                                 P.O. BOX 371888
            lease is for and the nature    Equipment
2.303                                                                            PITTSBURGH, PA 15250
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 PLAINS MARKETING
            State what the contract or     Balancing Shipper Arrangement on
                                                                                 P O BOX 4346, DEPT 327
            lease is for and the nature    Robinson Lake, ND Pipeline System
2.304                                                                            HOUSTON, TX 77210-4346
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 PLURALSIGHT LLC
            State what the contract or     IT Training Agreement
                                                                                 10355 SOUTH JORDAN GATEWAY
            lease is for and the nature
2.305                                                                            SUITE 160
            of the debtor’s interest
                                                                                 SOUTH JORDAN, UT 84095


            State the term remaining
            List the contract number of
            any government contract
                                                                                 POLAR MIDSTREAM LLC
            State what the contract or     Settlement Agreement and Release
                                                                                 2300 WINDY RIDGE PKWY STE 840N
            lease is for and the nature
2.306                                                                            ATLANTA, GA 30339
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                      Page 44 of 66
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 99 of 123

Debtor         Whiting Petroleum Corporation                                                    Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                         State the name and mailing address for all other parties with whom
                                                                                the debtor has an executory contract or unexpired lease

                                                                                POLAR MIDSTREAM
            State what the contract or     Amendment to Water Gathering
                                                                                2300 WINDY RIDGE PKWY STE 840N
            lease is for and the nature    Agreement
2.307                                                                           ATLANTA, GA 30339
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                PROWARE
            State what the contract or     Tax Depreciation Software
                                                                                3909 SOUTH 147TH STREET
            lease is for and the nature
2.308                                                                           SUITE 134
            of the debtor’s interest
                                                                                OMAHA, NE 68144


            State the term remaining
            List the contract number of
            any government contract
                                                                                PTC INC.
            State what the contract or     IT Services Agreement
                                                                                121 SEAPORT BLVD
            lease is for and the nature
2.309                                                                           SUITE 1700
            of the debtor’s interest
                                                                                BOSTON, MA 02114


            State the term remaining
            List the contract number of
            any government contract
                                                                                PWC
            State what the contract or     General Tax Consulting
                                                                                1900 16TH STREET, SUITE 1600
            lease is for and the nature
2.310                                                                           DENVER, CO 80202
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                PWC
            State what the contract or     Valuation Services for Q1 2019 PSA
                                                                                1900 16TH STREET, SUITE 1600
            lease is for and the nature    Grant
2.311                                                                           DENVER, CO 80202
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                QBE INTERNATIONAL MARKETS
            State what the contract or     INSURANCE POLICY - THIRD
                                                                                601 POYDRAS ST., SUITE 2215
            lease is for and the nature    EXCESS LIABILITY - L19XS4N12708
2.312                                                                           NEW ORLEANS, LA 70130
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                QBE INTERNATIONAL MARKETS
            State what the contract or     INSURANCE POLICY - THIRD
                                                                                601 POYDRAS ST., SUITE 2215
            lease is for and the nature    EXCESS LIABILITY - EL19LT954W3X
2.313                                                                           NEW ORLEANS, LA 70130
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                     Page 45 of 66
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 100 of 123

Debtor         Whiting Petroleum Corporation                                                  Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                       State the name and mailing address for all other parties with whom
                                                                              the debtor has an executory contract or unexpired lease

                                                                              QBE INTERNATIONAL MARKETS
            State what the contract or     INSURANCE POLICY - THIRD
                                                                              601 POYDRAS ST., SUITE 2215
            lease is for and the nature    EXCESS LIABILITY -
2.314                                                                         NEW ORLEANS, LA 70130
            of the debtor’s interest       ML2019MEE00110


            State the term remaining
            List the contract number of
            any government contract
                                                                              QUORUM BUSINESS SOLUTIONS, INC.
            State what the contract or     IT Support Agreement
                                                                              P.O. BOX 58965
            lease is for and the nature
2.315                                                                         HOUSTON, TX 77258-8965
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              RACKSPACE
            State what the contract or     Software Licensing Agreement for
                                                                              5000 WALZEM ROAD
            lease is for and the nature    Whiting.com
2.316                                                                         SAN ANTONIO, TX 78218
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              RAINBOW GAS COMPANY
            State what the contract or     Residue Gas Sales Contract
                                                                              919 S 7TH STREET
            lease is for and the nature
2.317                                                                         SUITE 405
            of the debtor’s interest
                                                                              BISMARCK, ND 58405


            State the term remaining
            List the contract number of
            any government contract
                                                                              RAINBOW GAS COMPANY
            State what the contract or     Residue Gas Sales Agreement
                                                                              919 S 7TH STREET
            lease is for and the nature
2.318                                                                         SUITE 405
            of the debtor’s interest
                                                                              BISMARCK, ND 58405


            State the term remaining
            List the contract number of
            any government contract
                                                                              RAINBOW
            State what the contract or     Gas Sales Agreement
                                                                              260 LINCOLN TOWER BLDG
            lease is for and the nature
2.319                                                                         DENVER, CO 80203
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              RAINBOW
            State what the contract or     Gas Sales Agreement
                                                                              260 LINCOLN TOWER BLDG
            lease is for and the nature
2.320                                                                         DENVER, CO 80203
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                   Page 46 of 66
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 101 of 123

Debtor         Whiting Petroleum Corporation                                                    Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                         State the name and mailing address for all other parties with whom
                                                                                the debtor has an executory contract or unexpired lease

                                                                                RAPID7, LLC
            State what the contract or     Software Subscription Agreement
                                                                                120 CAUSEWAY STREET
            lease is for and the nature
2.321                                                                           SUITE 400
            of the debtor’s interest
                                                                                BOSTON, MA 02114


            State the term remaining
            List the contract number of
            any government contract
                                                                                RAPID7, LLC
            State what the contract or     General IT Agreement
                                                                                120 CAUSEWAY STREET
            lease is for and the nature
2.322                                                                           SUITE 400
            of the debtor’s interest
                                                                                BOSTON, MA 02114


            State the term remaining
            List the contract number of
            any government contract
                                                                                RED ROCK
            State what the contract or     Gas Gathering, Processing and Sale
                                                                                RESEARCHING ADDRESS
            lease is for and the nature    Agreement
2.323
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                REGUS MANAGEMENT GROUP, LLC
            State what the contract or     Office Lease
                                                                                700 MILAM
            lease is for and the nature
2.324                                                                           SUITE 1300
            of the debtor’s interest
                                                                                HOUSTON, TX 77002


            State the term remaining
            List the contract number of
            any government contract
                                                                                RICK A. ROSS
            State what the contract or     Indemnification Agreement
                                                                                ADDRESS ON FILE
            lease is for and the nature
2.325
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                RICK HATCHER
            State what the contract or     Executive Employment and
                                                                                ADDRESS ON FILE
            lease is for and the nature    Severance Agreement
2.326
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                RICK HATCHER
            State what the contract or     Indemnification Agreement
                                                                                ADDRESS ON FILE
            lease is for and the nature
2.327
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                     Page 47 of 66
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 102 of 123

Debtor         Whiting Petroleum Corporation                                                    Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                         State the name and mailing address for all other parties with whom
                                                                                the debtor has an executory contract or unexpired lease

                                                                                RIMROCK
            State what the contract or     Flir Camera Lease
                                                                                5445 DTC PKWY STE 1250
            lease is for and the nature
2.328                                                                           GREENWOOD VILLAGE, CO 80111
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                ROGII INC.
            State what the contract or     Rogii Software License and Service
                                                                                11750 KATY FREEWAY STE 1010
            lease is for and the nature    Agreement
2.329                                                                           HOUSTON, TX 77079
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                ROGII INC
            State what the contract or     Software Subscription Agreement
                                                                                11750 KATY FREEWAY
            lease is for and the nature
2.330                                                                           SUITE 1010
            of the debtor’s interest
                                                                                HOUSTON, TX 77079


            State the term remaining
            List the contract number of
            any government contract
                                                                                ROGII INC
            State what the contract or     Software Subscription Agreement
                                                                                11750 KATY FREEWAY
            lease is for and the nature
2.331                                                                           SUITE 1010
            of the debtor’s interest
                                                                                HOUSTON, TX 77079


            State the term remaining
            List the contract number of
            any government contract
                                                                                ROGII INC
            State what the contract or     Software Subscription Agreement
                                                                                11750 KATY FREEWAY
            lease is for and the nature
2.332                                                                           SUITE 1010
            of the debtor’s interest
                                                                                HOUSTON, TX 77079


            State the term remaining
            List the contract number of
            any government contract
                                                                                RS ENERGY GROUP
            State what the contract or     Information Services Subscription
                                                                                600 TRAVIS ST STE 750
            lease is for and the nature    Agreement
2.333                                                                           HOUSTON, TX 77002
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                RTC
            State what the contract or     Surveillance Equipment Lease
                                                                                105 RTC DR.
            lease is for and the nature
2.334                                                                           RESERVE, LA 70084
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                     Page 48 of 66
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 103 of 123

Debtor         Whiting Petroleum Corporation                                                 Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                      State the name and mailing address for all other parties with whom
                                                                             the debtor has an executory contract or unexpired lease

                                                                             RYAN & CO.
            State what the contract or     Property Tax Filings
                                                                             THREE GALLERIA TOWER
            lease is for and the nature
2.335                                                                        13155 NOEL ROAD
            of the debtor’s interest
                                                                             SUITE 100
                                                                             DALLAS, TX 75240
            State the term remaining
            List the contract number of
            any government contract
                                                                             RYAN, LLC
            State what the contract or     Professional Tax Services
                                                                             PO BOX 848351
            lease is for and the nature
2.336                                                                        DALLAS, TX 75284-8351
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             SAFE SOFTWARE INC.
            State what the contract or     Software Subscription Agreement
                                                                             9639 137A STREET
            lease is for and the nature
2.337                                                                        SUITE 1200
            of the debtor’s interest
                                                                             SURREY, BC V3T 0M1
                                                                             CANADA
            State the term remaining
            List the contract number of
            any government contract
                                                                             SAS INSTITUTE INC.
            State what the contract or     Software Subscription Agreement
                                                                             SAS CAMPUS DRIVE
            lease is for and the nature
2.338                                                                        CARY, NC 27513
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             SCHLUMBERGER TECHNOLOGY CORP
            State what the contract or     Agreement for Licensing of Non-
                                                                             P O BOX 732149
            lease is for and the nature    Exclusive Seismic Data and
2.339                                                                        DALLAS, TX 75373-2149
            of the debtor’s interest       Geological Report - Effective
                                           04/30/1999

            State the term remaining
            List the contract number of
            any government contract
                                                                             SCHLUMBERGER TECHNOLOGY CORP
            State what the contract or     Supplemental Data Agreement -
                                                                             P O BOX 732149
            lease is for and the nature    Effective 04/28/1999
2.340                                                                        DALLAS, TX 75373-2149
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             SEISMIC MICRO-TECHNOLOGY, INC
            State what the contract or     Single User License Agreement -
                                                                             8584 KATY FREEWAY SUITE 400
            lease is for and the nature    Effective 10/22/1999
2.341                                                                        HOUSTON, TX 77024
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                  Page 49 of 66
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 104 of 123

Debtor         Whiting Petroleum Corporation                                                 Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                      State the name and mailing address for all other parties with whom
                                                                             the debtor has an executory contract or unexpired lease

                                                                             SEISPRO, LLC
            State what the contract or     Seismic Data License Agreement
                                                                             1776 YORKTOWN
            lease is for and the nature
2.342                                                                        SUITE 500
            of the debtor’s interest
                                                                             HOUSTON, TX 77056


            State the term remaining
            List the contract number of
            any government contract
                                                                             SENTINELONE
            State what the contract or     Software Subscription Agreement
                                                                             605 FAIRCHILD DR.
            lease is for and the nature
2.343                                                                        MOUNTAIN VIEW, CA 94043
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             SEVEN LAKES ENTERPRISES, INC.
            State what the contract or     IT Support Agreement
                                                                             2555 TOWNSGATE ROAD
            lease is for and the nature
2.344                                                                        SULITE 105
            of the debtor’s interest
                                                                             WESTLAKE VILLAGE, CA 91361


            State the term remaining
            List the contract number of
            any government contract
                                                                             SEVEN LAKES ENTERPRISES, INC.
            State what the contract or     IT Support Agreement
                                                                             2555 TOWNSGATE ROAD
            lease is for and the nature
2.345                                                                        SULITE 105
            of the debtor’s interest
                                                                             WESTLAKE VILLAGE, CA 91361


            State the term remaining
            List the contract number of
            any government contract
                                                                             SHANE A. FROSS
            State what the contract or     Indemnification Agreement
                                                                             ADDRESS ON FILE
            lease is for and the nature
2.346
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             SHANE A. FROSS
            State what the contract or     Executive Employment and
                                                                             ADDRESS ON FILE
            lease is for and the nature    Severance Agreement
2.347
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             SHELL TRADING COMPANY
            State what the contract or     Oil Sales Contract
                                                                             1000 MAIN, LEVEL 12
            lease is for and the nature
2.348                                                                        ATTN: TINA JONES
            of the debtor’s interest
                                                                             HOUSTON, TX 77002


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                  Page 50 of 66
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 105 of 123

Debtor         Whiting Petroleum Corporation                                                   Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                        State the name and mailing address for all other parties with whom
                                                                               the debtor has an executory contract or unexpired lease

                                                                               SHELL WESTERN E&P INC.
            State what the contract or     Seismic Data License Agreement
                                                                               PO BOX 576
            lease is for and the nature
2.349                                                                          HOUSTON, TX 77001
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                               SHERMAN & HOWARD, LLC
            State what the contract or     Engagement Letter
                                                                               633 SEVENTEENTH STREET
            lease is for and the nature
2.350                                                                          SUITE 3000
            of the debtor’s interest
                                                                               DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                               SIEGFRIED GROUP LLP
            State what the contract or     Contract Labor Provider
                                                                               1201 N. MARKET ST., SUITE 700
            lease is for and the nature
2.351                                                                          WILMINGTON, DE 19801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                               SIEMENS ENERGY, INC.
            State what the contract or     Software Maintenance Agreement
                                                                               10730 TELGE ROAD
            lease is for and the nature
2.352                                                                          HOUSTON, TX 77095
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                               SIRIKKA R. LOHOEFENER
            State what the contract or     Indemnification Agreement
                                                                               ADDRESS ON FILE
            lease is for and the nature
2.353
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                               SIRIKKA R. LOHOEFENER
            State what the contract or     Executive Employment and
                                                                               ADDRESS ON FILE
            lease is for and the nature    Severance Agreement
2.354
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                               SLIPSTREAM ENVIRONMENTAL SERVICES
            State what the contract or     Proposal for 2020 Quad J Portable
                                                                               772 AIRFIELD LANE
            lease is for and the nature    Analyzer Testing
2.355                                                                          SHERIDAN, WY 82801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                    Page 51 of 66
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 106 of 123

Debtor         Whiting Petroleum Corporation                                              Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           SOLARWINDS ITSM US INC
            State what the contract or     IT Support Agreement
                                                                           PO BOX 730720
            lease is for and the nature
2.356                                                                      DALLAS, TX 75373
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SOLARWINDS ITSM US INC
            State what the contract or     IT Support Agreement
                                                                           PO BOX 730720
            lease is for and the nature
2.357                                                                      DALLAS, TX 75373
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SOLARWINDS ITSM US INC
            State what the contract or     IT Support Agreement
                                                                           PO BOX 730720
            lease is for and the nature
2.358                                                                      DALLAS, TX 75373
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SOLARWINDS ITSM US INC
            State what the contract or     IT Support Agreement
                                                                           PO BOX 730720
            lease is for and the nature
2.359                                                                      DALLAS, TX 75373
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SOLARWINDS ITSM US INC
            State what the contract or     IT Support Agreement
                                                                           PO BOX 730720
            lease is for and the nature
2.360                                                                      DALLAS, TX 75373
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SOLARWINDS ITSM US INC
            State what the contract or     General IT Agreement
                                                                           PO BOX 730720
            lease is for and the nature
2.361                                                                      DALLAS, TX 75373
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SOLARWINDS ITSM US INC
            State what the contract or     IT Support Agreement
                                                                           PO BOX 730720
            lease is for and the nature
2.362                                                                      DALLAS, TX 75373
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 52 of 66
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 107 of 123

Debtor         Whiting Petroleum Corporation                                                  Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                       State the name and mailing address for all other parties with whom
                                                                              the debtor has an executory contract or unexpired lease

                                                                              SOLARWINDS ITSM US INC
            State what the contract or     IT Support Agreement
                                                                              PO BOX 730720
            lease is for and the nature
2.363                                                                         DALLAS, TX 75373
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              SOLARWINDS ITSM US INC
            State what the contract or     IT Support Agreement
                                                                              PO BOX 730720
            lease is for and the nature
2.364                                                                         DALLAS, TX 75373
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              SOUTHER SOLUTIONS, INC.
            State what the contract or     Shelbi Souther Independent
                                                                              12337W 6TH PL.
            lease is for and the nature    Contractor
2.365                                                                         GOLDEN, CO 80401
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              SQL SENTRY, LLC, D/B/A SENTRYONE
            State what the contract or     Software Subscription Agreement
                                                                              4001B YANCEY RD
            lease is for and the nature
2.366                                                                         CHARLOTTE, NC 28217
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              ST. PAUL FIRE AND MARINE INSURANCE COMPANY (TRAVELER'S)
            State what the contract or     INSURANCE POLICY -
                                                                              ONE TOWER SQUARE
            lease is for and the nature    COMMERCIAL GENERAL LIABILITY
2.367                                                                         HARTFORD, CT 06183
            of the debtor’s interest       AND UMBRELLA - ZLP-12P16408-19-
                                           N4

            State the term remaining
            List the contract number of
            any government contract
                                                                              STADIUM MANAGEMENT COMPANY, LLC
            State what the contract or     Denver Broncos Club Seat License
                                                                              ATTN: DENVER BRONCOS TICKET OFFICE
            lease is for and the nature    Agreement
2.368                                                                         C/O SPORTS AUTHORITY FIELD AT MILE HIGH
            of the debtor’s interest
                                                                              1701 BRYANT STREET
                                                                              SUITE 100
                                                                              DENVER, CO 80204
            State the term remaining
            List the contract number of
            any government contract
                                                                              STADIUM MANAGEMENT COMPANY, LLC
            State what the contract or     License Agreement for Executive
                                                                              13655 BRONCOS PARKWAY
            lease is for and the nature    Suite
2.369                                                                         ENGLEWOOD, CO 80112
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                   Page 53 of 66
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 108 of 123

Debtor         Whiting Petroleum Corporation                                                 Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                      State the name and mailing address for all other parties with whom
                                                                             the debtor has an executory contract or unexpired lease

                                                                             STADIUM MANAGEMENT COMPANY, LLC
            State what the contract or     License Agreement for Executive
                                                                             ATTN: GENERAL COUNSEL
            lease is for and the nature    Suite Broncos
2.370                                                                        13655 BRONCOS PARKWAY
            of the debtor’s interest
                                                                             ENGLEWOOD, CO 80112


            State the term remaining
            List the contract number of
            any government contract
                                                                             STADIUM MANAGEMENT COMPANY, LLC
            State what the contract or     Club Seat License Agreement
                                                                             ATTN: DENVER BRONCOS TICKET OFFICE
            lease is for and the nature    Broncos
2.371                                                                        1701 BRYANT STREET
            of the debtor’s interest
                                                                             SUITE 100
                                                                             DENVER, CO 80204
            State the term remaining
            List the contract number of
            any government contract
                                                                             STANDARD AUTOMATION AND CONTROL /DBA: WONDERWARE WEST
            State what the contract or     IT Support Agreement
                                                                             601 TRAVIS STREET
            lease is for and the nature
2.372                                                                        SUITE 1850
            of the debtor’s interest
                                                                             HOUSTON, TX 77002


            State the term remaining
            List the contract number of
            any government contract
                                                                             STANDARD AUTOMATION AND CONTROL /DBA: WONDERWARE WEST
            State what the contract or     IT Support Agreement
                                                                             601 TRAVIS STREET
            lease is for and the nature
2.373                                                                        SUITE 1850
            of the debtor’s interest
                                                                             HOUSTON, TX 77002


            State the term remaining
            List the contract number of
            any government contract
                                                                             STANDARD AUTOMATION AND CONTROL /DBA: WONDERWARE WEST
            State what the contract or     IT Support Agreement
                                                                             601 TRAVIS STREET
            lease is for and the nature
2.374                                                                        SUITE 1850
            of the debtor’s interest
                                                                             HOUSTON, TX 77002


            State the term remaining
            List the contract number of
            any government contract
                                                                             STANDARD AUTOMATION AND CONTROL /DBA: WONDERWARE WEST
            State what the contract or     IT Support Agreement
                                                                             601 TRAVIS STREET
            lease is for and the nature
2.375                                                                        SUITE 1850
            of the debtor’s interest
                                                                             HOUSTON, TX 77002


            State the term remaining
            List the contract number of
            any government contract
                                                                             STARSTONE SPECIALTY INSURANCE COMPANY
            State what the contract or     INSURANCE POLICY - SECOND
                                                                             STARSTONE US MARINE GROUP
            lease is for and the nature    EXCESS LIABILITY - AJ8205A19MAA
2.376                                                                        411 FIFTH AVENUE
            of the debtor’s interest
                                                                             FIFTH FLOOR
                                                                             NEW YORK, NY 10016
            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                  Page 54 of 66
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 109 of 123

Debtor         Whiting Petroleum Corporation                                                    Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                         State the name and mailing address for all other parties with whom
                                                                                the debtor has an executory contract or unexpired lease

                                                                                STARSTONE SPECIALTY INSURANCE COMPANY
            State what the contract or     INSURANCE POLICY - SECOND
                                                                                STARSTONE US MARINE GROUP
            lease is for and the nature    EXCESS LIABILITY - CRF250841C19
2.377                                                                           411 FIFTH AVENUE
            of the debtor’s interest
                                                                                FIFTH FLOOR
                                                                                NEW YORK, NY 10016
            State the term remaining
            List the contract number of
            any government contract
                                                                                STATOIL
            State what the contract or     Crude Oil Sales Agreement
                                                                                5555 DTC PARKWAY
            lease is for and the nature
2.378                                                                           SUITE 310
            of the debtor’s interest
                                                                                GREENWOOD VILLAGE, CO 80111


            State the term remaining
            List the contract number of
            any government contract
                                                                                STEAKLEY, WETSEL & CARMICHAEL, L.L.P.
            State what the contract or     Engagement Letter
                                                                                THE NEWMAN BUILDING
            lease is for and the nature
2.379                                                                           207 OAK STREET
            of the debtor’s interest
                                                                                STREETWATER, TX 79556


            State the term remaining
            List the contract number of
            any government contract
                                                                                STEIN ADVISORS LLC
            State what the contract or     Engagement Letter
                                                                                ADDRESS ON FILE
            lease is for and the nature
2.380
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                STIKEMAN ELLIOTT
            State what the contract or     Engagement Letter
                                                                                ADDRESS ON FILE
            lease is for and the nature
2.381
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                STORMWIND LLC
            State what the contract or     IT Training Agreement
                                                                                14646 N. KIERLAND BLVD.
            lease is for and the nature
2.382                                                                           SUITE 120
            of the debtor’s interest
                                                                                SCOTTSDALE, AZ 85254


            State the term remaining
            List the contract number of
            any government contract
                                                                                STRATUM RESERVOIR, LLC.
            State what the contract or     Core, Cuttings and Samples Storage
                                                                                16161 TABLE MOUNTAIN PKWY
            lease is for and the nature
2.383                                                                           GOLDEN, CO 80403
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                     Page 55 of 66
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 110 of 123

Debtor         Whiting Petroleum Corporation                                                         Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                           State the name and mailing address for all other parties with whom
                                                                                  the debtor has an executory contract or unexpired lease

                                                                                  STRATUM RESERVOIR, LLC.
            State what the contract or     Core, Cuttings and Samples Storage
                                                                                  7409 W. INDUSTRIAL AVE.
            lease is for and the nature
2.384                                                                             MIDLAND, TX 79706
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  STRETTO
            State what the contract or     Engagement Letter
                                                                                  410 EXCHANGE
            lease is for and the nature
2.385                                                                             STE. 100
            of the debtor’s interest
                                                                                  IRVINE, CA 92602


            State the term remaining
            List the contract number of
            any government contract
                                                                                  SUEMAR EXPLORATION & PRODUCTION, LLC
            State what the contract or     3-D License Agreement - Effective
                                                                                  802 N. CARANCAHUA
            lease is for and the nature    12/17/2003
2.386                                                                             SUITE 1000
            of the debtor’s interest
                                                                                  FROST BANK PLAZA
                                                                                  CORPUS CHRISTI, TX 78470-0400
            State the term remaining
            List the contract number of
            any government contract
                                                                                  SUEMAUR EXPLORATION & PRODUCTION, LLC
            State what the contract or     Seismic Data License Agreement
                                                                                  802 N. CARANCAHUA
            lease is for and the nature
2.387                                                                             SUITE 1000
            of the debtor’s interest
                                                                                  FROST BANK PLAZA
                                                                                  CORPUS CHRISTI, TX 78470-0400
            State the term remaining
            List the contract number of
            any government contract
                                                                                  SUEMAUR EXPLORATION & PRODUCTION, LLC
            State what the contract or     Seismic Data License Agreement
                                                                                  802 N. CARANCAHUA
            lease is for and the nature
2.388                                                                             SUITE 1000
            of the debtor’s interest
                                                                                  FROST BANK PLAZA
                                                                                  CORPUS CHRISTI, TX 78470-0400
            State the term remaining
            List the contract number of
            any government contract
                                                                                  SUMMIT MIDSTREAM PARTNERS, LLC
            State what the contract or     Fourth Amendment to Salt Water
                                                                                  910 LOUISIANA STREET, SUITE 4200
            lease is for and the nature    Gathering and Disposal Agreement for
2.389                                                                             HOUSTON, TX 77002
            of the debtor’s interest       Construction of an Interconnect


            State the term remaining
            List the contract number of
            any government contract
                                                                                  SUMMIT MIDSTREAM
            State what the contract or     Gas Sales Agreement
                                                                                  910 LOUISIANA STREET, SUITE 4200
            lease is for and the nature
2.390                                                                             HOUSTON, TX 77002
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                          Page 56 of 66
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 111 of 123

Debtor         Whiting Petroleum Corporation                                                     Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                          State the name and mailing address for all other parties with whom
                                                                                 the debtor has an executory contract or unexpired lease

                                                                                 SUMMIT MIDSTREAM
            State what the contract or     Suspension Agreement
                                                                                 910 LOUISIANA STREET, SUITE 4200
            lease is for and the nature
2.391                                                                            HOUSTON, TX 77002
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 SUSMAN GODFREY LLP
            State what the contract or     Engagement Letter
                                                                                 1000 LOUISIANA STREET
            lease is for and the nature
2.392                                                                            SUITE 5100
            of the debtor’s interest
                                                                                 HOUSTON, TX 77002


            State the term remaining
            List the contract number of
            any government contract
                                                                                 SYNDICATE TRV 5000 AT LLOYD'S
            State what the contract or     INSURANCE POLICY - FIRST
                                                                                 TRAVELERS SYNDICATE MANAGEMENT LIMITED
            lease is for and the nature    EXCESS LIABILITY -
2.393                                                                            ONE CREECHURCH PLACE
            of the debtor’s interest       B0702GL308160n
                                                                                 LONDON EC3A 5AF
                                                                                 UNITED KINGDOM
            State the term remaining
            List the contract number of
            any government contract
                                                                                 TAB PRODUCTS CO LLC
            State what the contract or     Near Site Records Storage Agreement
                                                                                 12330 E 46TH AVENUE
            lease is for and the nature
2.394                                                                            SUITE 500
            of the debtor’s interest
                                                                                 BUILDING 1
                                                                                 DENVER, CO 80239
            State the term remaining
            List the contract number of
            any government contract
                                                                                 TARGA
            State what the contract or     Amendment to Gas Sales Agreement
                                                                                 23613 NETWORK PLACE
            lease is for and the nature
2.395                                                                            CHICAGO, IL 60673-1236
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 TELERIK INC. (DBA PROGRESS SOFTWARE CORPORATION)
            State what the contract or     Software Subscription Agreement
                                                                                 14 OAK PARK DRIVE
            lease is for and the nature
2.396                                                                            BEDFORD, MA 01730
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 TESORO REFINING AND MARKETING
            State what the contract or     4th Amendment to Hidden Bench
                                                                                 19100 RIDGEWOOD PKWY
            lease is for and the nature    Gathering Agreement
2.397                                                                            SAN ANTONIO, TX 78259
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                      Page 57 of 66
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 112 of 123

Debtor         Whiting Petroleum Corporation                                                 Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                      State the name and mailing address for all other parties with whom
                                                                             the debtor has an executory contract or unexpired lease

                                                                             TESORO
            State what the contract or     Oil Gathering Agreement
                                                                             19100 RIDGEWOOD PARKWAY
            lease is for and the nature
2.398                                                                        SAN ANTONIO, TX 78529
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             TESORO
            State what the contract or     Oil Sales Contract
                                                                             19100 RIDGEWOOD PARKWAY
            lease is for and the nature
2.399                                                                        SAN ANTONIO, TX 78529
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             THE BUREAU OF NATIONAL AFFAIRS, INC. (BLOOMBERG BNA)
            State what the contract or     Software Subscription Agreement
                                                                             BLOOMBERG TAX
            lease is for and the nature
2.400                                                                        1801 SOUTH BELL STREET
            of the debtor’s interest
                                                                             ARLINGTON, VA 22202


            State the term remaining
            List the contract number of
            any government contract
                                                                             THISTLE, INC.
            State what the contract or     Seismic Data License Agreement
                                                                             5211 SOUTH QUEBEC STREET
            lease is for and the nature
2.401                                                                        GREENWOOD VILLAGE, CO 80111
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             THISTLE, INC.
            State what the contract or     Seismic Data License Agreement
                                                                             5211 SOUTH QUEBEC STREET
            lease is for and the nature
2.402                                                                        GREENWOOD VILLAGE, CO 80111
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             THISTLE, INC.
            State what the contract or     Seismic Data License Agreement
                                                                             5211 SOUTH QUEBEC STREET
            lease is for and the nature
2.403                                                                        GREENWOOD VILLAGE, CO 80111
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             THOMAS L. ALLER
            State what the contract or     Indemnification Agreement
                                                                             ADDRESS ON FILE
            lease is for and the nature
2.404
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                  Page 58 of 66
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 113 of 123

Debtor         Whiting Petroleum Corporation                                                     Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                          State the name and mailing address for all other parties with whom
                                                                                 the debtor has an executory contract or unexpired lease

                                                                                 THOMPSON REUTERS
            State what the contract or     Tax Return Prep Software
                                                                                 2395 MIDWAY ROAD
            lease is for and the nature
2.405                                                                            2395 MIDWAY ROAD
            of the debtor’s interest
                                                                                 CARROLLTON, TX 75006


            State the term remaining
            List the contract number of
            any government contract
                                                                                 THOMPSON REUTERS
            State what the contract or     Tax Provision Software
                                                                                 2395 MIDWAY ROAD
            lease is for and the nature
2.406                                                                            2395 MIDWAY ROAD
            of the debtor’s interest
                                                                                 CARROLLTON, TX 75006


            State the term remaining
            List the contract number of
            any government contract
                                                                                 THOMSON REUTERS (TAX & ACCOUNTING), INC.
            State what the contract or     General IT Agreement
                                                                                 ATTN: CS&S CONTRACT ADMINISTRATION
            lease is for and the nature
2.407                                                                            2395 MIDWAY ROAD
            of the debtor’s interest
                                                                                 BLDG. 1, M/S 175
                                                                                 CARROLLTON, TX 75006-9769
            State the term remaining
            List the contract number of
            any government contract
                                                                                 TIMOTHY M. SULSER
            State what the contract or     Indemnification Agreement
                                                                                 ADDRESS ON FILE
            lease is for and the nature
2.408
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 TOTAL DOCUMENT SOLUTIONS, INC.
            State what the contract or     Offsite Document Storage
                                                                                 12330 E. 46TH AVENUE, STE 500
            lease is for and the nature
2.409                                                                            DENVER, CO 80239
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                 TOTAL DOCUMENT SOLUTIONS, INC.
            State what the contract or     Near Site Records Storage Agreement
                                                                                 12330 E 46TH AVENUE
            lease is for and the nature    Assignment
2.410                                                                            SUITE 500
            of the debtor’s interest
                                                                                 DENVER, CO 80239


            State the term remaining
            List the contract number of
            any government contract
                                                                                 TR ROBEL SERVICES
            State what the contract or     Contract Labor Provider
                                                                                 300 E 16TH ST #216
            lease is for and the nature
2.411                                                                            GREELEY, CO 80631
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                      Page 59 of 66
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 114 of 123

Debtor         Whiting Petroleum Corporation                                                     Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                          State the name and mailing address for all other parties with whom
                                                                                 the debtor has an executory contract or unexpired lease

                                                                                 TRI-STATE GENERATION AND TRANSMISSION ASSOCIATIONS, INC.
            State what the contract or     Letter Agreement No. TS-13-0166 for
                                                                                 P O BOX 33695
            lease is for and the nature    the Keota 345kV Interconnection
2.412                                                                            DENVER, CO 80233
            of the debtor’s interest       Project


            State the term remaining
            List the contract number of
            any government contract
                                                                                 TRINITY CONSULTANTS
            State what the contract or     Proposal for RY2019 Greenhouse
                                                                                 1391 N SPEER BOULEVARD
            lease is for and the nature    Gas Reporting
2.413                                                                            SUITE 350
            of the debtor’s interest
                                                                                 DENVER, CO 80204


            State the term remaining
            List the contract number of
            any government contract
                                                                                 TWIN CITY FIRE INSURANCE CO.
            State what the contract or     INSURANCE POLICY - DIRECTORS
                                                                                 ONE COLLEGE PARK
            lease is for and the nature    AND OFFICERS (SIDE A)
2.414                                                                            INDIANAPOLIS, IN 46268-0930
            of the debtor’s interest       (INCLUDES 6 YEAR TAIL) - 34 DA
                                           0298856 19

            State the term remaining
            List the contract number of
            any government contract
                                                                                 TWIN CITY FIRE INSURANCE CO.
            State what the contract or     INSURANCE POLICY -
                                                                                 ONE COLLEGE PARK
            lease is for and the nature    EMPLOYMENT PRACTICES
2.415                                                                            INDIANAPOLIS, IN 46268-0930
            of the debtor’s interest       LIABILITY - 34 GT 0299510-19


            State the term remaining
            List the contract number of
            any government contract
                                                                                 TWIN CITY FIRE INSURANCE CO.
            State what the contract or     INSURANCE POLICY - PENSION
                                                                                 ONE COLLEGE PARK
            lease is for and the nature    AND BENEFIT PLAN FIDUCIARY
2.416                                                                            INDIANAPOLIS, IN 46268-0930
            of the debtor’s interest       LIABILITY - 34 IA 0299513-19


            State the term remaining
            List the contract number of
            any government contract

                                           INSURANCE POLICY - DIRECTORS,
                                                                                 U.S. SPECIALTY INSURANCE COMPANY
            State what the contract or
                                           OFFICERS AND CORPORATE LIABILITY      TOKIO MARINE HCC - D&O GROUP
            lease is for and the nature
2.417                                      INSURANCE                             8 FOREST PARK DRIVE
            of the debtor’s interest       (INCLUDES 6 YEAR TAIL) - 14-MGU-19-   FARMINGTON, CT 06032
                                           A48183

            State the term remaining
            List the contract number of
            any government contract
                                                                                 UET
            State what the contract or     Gas Sales Agreement
                                                                                 225 UNION BOULEVARD
            lease is for and the nature
2.418                                                                            SUITE 200
            of the debtor’s interest
                                                                                 LAKEWOOD, CO 80228


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                      Page 60 of 66
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 115 of 123

Debtor         Whiting Petroleum Corporation                                               Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                    State the name and mailing address for all other parties with whom
                                                                           the debtor has an executory contract or unexpired lease

                                                                           UET
            State what the contract or     Residue Gas Sales Contract
                                                                           225 UNION BOULEVARD
            lease is for and the nature
2.419                                                                      SUITE 200
            of the debtor’s interest
                                                                           LAKEWOOD, CO 80228


            State the term remaining
            List the contract number of
            any government contract
                                                                           UET
            State what the contract or     Residue Gas Sales Agreement
                                                                           225 UNION BOULEVARD
            lease is for and the nature
2.420                                                                      SUITE 200
            of the debtor’s interest
                                                                           LAKEWOOD, CO 80228


            State the term remaining
            List the contract number of
            any government contract
                                                                           UIPATH
            State what the contract or     UiPath Software License
                                                                           90 PARK AVE 20TH FLOOR
            lease is for and the nature
2.421                                                                      NEW YORK, NY 10016
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           UNCOMMON SOLUTIONS
            State what the contract or     Project Management Consulting
                                                                           6530 S YOSEMITE ST STE 204
            lease is for and the nature    Services
2.422                                                                      GREENWOOD VILLAGE, CO 80111
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           UNDERWRITERS AT LLOYD'S LONDON & COMPANIES
            State what the contract or     INSURANCE POLICY - ENERGY
                                                                           LLOYD'S AMERICA, INC.
            lease is for and the nature    PACKAGE - 11009
2.423                                                                      ATTN: LEGAL DEPARTMENT
            of the debtor’s interest
                                                                           280 PARK AVENUE
                                                                           EAST TOWER, 25TH FLOOR
                                                                           NEW YORK, NY 10017
            State the term remaining
            List the contract number of
            any government contract
                                                                           UNDERWRITERS AT LLOYD'S LONDON & COMPANIES
            State what the contract or     INSURANCE POLICY - ENERGY
                                                                           LLOYD'S AMERICA, INC.
            lease is for and the nature    PACKAGE - ME1900937
2.424                                                                      ATTN: LEGAL DEPARTMENT
            of the debtor’s interest
                                                                           280 PARK AVENUE
                                                                           EAST TOWER, 25TH FLOOR
                                                                           NEW YORK, NY 10017
            State the term remaining
            List the contract number of
            any government contract
                                                                           UNDERWRITERS AT LLOYD'S LONDON & COMPANIES
            State what the contract or     INSURANCE POLICY - ENERGY
                                                                           LLOYD'S AMERICA, INC.
            lease is for and the nature    PACKAGE - ME1900937A
2.425                                                                      ATTN: LEGAL DEPARTMENT
            of the debtor’s interest
                                                                           280 PARK AVENUE
                                                                           EAST TOWER, 25TH FLOOR
                                                                           NEW YORK, NY 10017
            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                Page 61 of 66
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 116 of 123

Debtor         Whiting Petroleum Corporation                                                   Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                        State the name and mailing address for all other parties with whom
                                                                               the debtor has an executory contract or unexpired lease

                                                                               UNDERWRITERS AT LLOYD'S LONDON & COMPANIES
            State what the contract or     INSURANCE POLICY - TERRORISM
                                                                               LLOYD'S AMERICA, INC.
            lease is for and the nature    - ME1902152
2.426                                                                          ATTN: LEGAL DEPARTMENT
            of the debtor’s interest
                                                                               280 PARK AVENUE
                                                                               EAST TOWER, 25TH FLOOR
                                                                               NEW YORK, NY 10017
            State the term remaining
            List the contract number of
            any government contract
                                                                               UNION PACIFIC RESOURCE COMPANY
            State what the contract or     Seismic Data License Agreement
                                                                               P.O. BOX 7, MS 3504
            lease is for and the nature
2.427                                                                          FORT WORTH, TX 76101-0007
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                               UNIT DRILLING COMPANY
            State what the contract or     2 Month Extension of Rig Contract
                                                                               DEPARTMENT 247
            lease is for and the nature
2.428                                                                          TULSA, OK 74182
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                               UNIT DRILLING COMPANY
            State what the contract or     1 Year Extension of Rig Contract
                                                                               DEPARTMENT 247
            lease is for and the nature
2.429                                                                          TULSA, OK 74182
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                               UNITED ENERGY TRADING, LLC
            State what the contract or     Guarantee Agreement
                                                                               919 SOUTH 7TH STREET
            lease is for and the nature
2.430                                                                          SUITE 405
            of the debtor’s interest
                                                                               ATTN: LOREN KOPSENG, PRESIDENT/CEO
                                                                               BISMARCK, ND 58504
            State the term remaining
            List the contract number of
            any government contract
                                                                               US OIL & REFINING CO
            State what the contract or     Oil Sales Contract
                                                                               3001 MARSHALL AVE
            lease is for and the nature
2.431                                                                          TACOMA, WA 98421
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                               VALIANT ARTIFICIAL LIST SOLUTIONS
            State what the contract or     ESP Rental Agreement
                                                                               SOLUTIONS LLC
            lease is for and the nature
2.432                                                                          ONE LEADERSHIP SQUARE
            of the debtor’s interest
                                                                               NORTH TOWER
                                                                               211 N ROBINSON AVE STE 1301
                                                                               OKLAHOMA CITY, OK 73102
            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                    Page 62 of 66
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 117 of 123

Debtor         Whiting Petroleum Corporation                                                 Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                      State the name and mailing address for all other parties with whom
                                                                             the debtor has an executory contract or unexpired lease

                                                                             VALIDUS SPECIALTY INSURANCE ON BEHALF OF LLOYD'S SYNDICATE
            State what the contract or     INSURANCE POLICY - SECOND
                                                                             VALIDUS SPECIALTY UNDERWRITING SERVICES, INC.
            lease is for and the nature    EXCESS LIABILITY - AJ8205A19MAA
2.433                                                                        4 WORLD TRACE CENTER
            of the debtor’s interest
                                                                             150 GREENWICH STREET
                                                                             47TH FLOOR
                                                                             NEW YORK, NY 10007
            State the term remaining
            List the contract number of
            any government contract
                                                                             VALIDUS SPECIALTY INSURANCE ON BEHALF OF LLOYD'S SYNDICATE
            State what the contract or     INSURANCE POLICY - SECOND
                                                                             VALIDUS SPECIALTY UNDERWRITING SERVICES, INC.
            lease is for and the nature    EXCESS LIABILITY - CRF250841C19
2.434                                                                        4 WORLD TRACE CENTER
            of the debtor’s interest
                                                                             150 GREENWICH STREET
                                                                             47TH FLOOR
                                                                             NEW YORK, NY 10007
            State the term remaining
            List the contract number of
            any government contract
                                                                             VASTAR
            State what the contract or     Seismic Data License Agreement
                                                                             1560 BROADWAY, SUITE 2092
            lease is for and the nature
2.435                                                                        DENVER, CO 80202
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             VEEAM PAYMENT SOLUTIONS
            State what the contract or     IT Support Agreement
                                                                             2330 INTERSTATE 30
            lease is for and the nature
2.436                                                                        MESQUITE, TX 75150
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             VERIZON WIRELESS
            State what the contract or     Cellular/Phone Agreement
                                                                             BANKRUPTCY ADMINISTRATION, 500 TECHNOLOGY DRIVE, SUITE 550
            lease is for and the nature
2.437                                                                        WELDON SPRING, MO 63304
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             VERIZON WIRELESS
            State what the contract or     Cellular/Phone Agreement
                                                                             BANKRUPTCY ADMINISTRATION, 500 TECHNOLOGY DRIVE, SUITE 550
            lease is for and the nature
2.438                                                                        WELDON SPRING, MO 63304
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             VISION SERVICE PLAN INSURANCE CO. (VSP)
            State what the contract or     Vision Benefit Plan
                                                                             3333 QUALITY DRIVE
            lease is for and the nature
2.439                                                                        RANCHO CORDOVA, CA 95670
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                  Page 63 of 66
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 118 of 123

Debtor         Whiting Petroleum Corporation                                                      Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                           State the name and mailing address for all other parties with whom
                                                                                  the debtor has an executory contract or unexpired lease

                                                                                  WATERLOGIC
            State what the contract or     Water Filter Lease Agreement
                                                                                  PO BOX 677867
            lease is for and the nature    Amendment
2.440                                                                             DALLAS, TX 75267-7867
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                  WATERLOGIC
            State what the contract or     Lease for 8 Water Filtration Systems
                                                                                  8 TWO MILE ROAD
            lease is for and the nature
2.441                                                                             SUITE 202
            of the debtor’s interest
                                                                                  FARMINGTON, CT 06032


            State the term remaining
            List the contract number of
            any government contract
                                                                                  WESTERN AREA WATER SUPPLY AUTHORITY (WAWSA)
            State what the contract or     Fresh Water Supply Agreements
                                                                                  AUTHORITY
            lease is for and the nature
2.442                                                                             PO BOX 2343
            of the debtor’s interest
                                                                                  WILLISTON, ND 85502-2343


            State the term remaining
            List the contract number of
            any government contract
                                                                                  WESTERN AREA WATER SUPPLY AUTHORITY
            State what the contract or     Water Purchase Agreement
                                                                                  AUTHORITY
            lease is for and the nature
2.443                                                                             PO BOX 2343
            of the debtor’s interest
                                                                                  WILLISTON, ND 85502-2343


            State the term remaining
            List the contract number of
            any government contract
                                                                                  WESTERN AREA WATER SUPPLY
            State what the contract or     Amendment to Water Purchase
                                                                                  AUTHORITY
            lease is for and the nature    Agreement to Include a Service
2.444                                                                             PO BOX 2343
            of the debtor’s interest       Location
                                                                                  WILLISTON, ND 85502-2343


            State the term remaining
            List the contract number of
            any government contract
                                                                                  WHITING USA TRUST II
            State what the contract or     Registration Rights Agreement
                                                                                  C/O THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.
            lease is for and the nature
2.445                                                                             919 CONGRESS AVENUE
            of the debtor’s interest
                                                                                  SUITE 500
                                                                                  ATTN: MICHAEL J. ULRICH
                                                                                  AUSTIN, TX 78701
            State the term remaining
            List the contract number of
            any government contract
                                                                                  WILLIAM N. HAHNE
            State what the contract or     Indemnification Agreement
                                                                                  ADDRESS ON FILE
            lease is for and the nature
2.446
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                       Page 64 of 66
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 119 of 123

Debtor         Whiting Petroleum Corporation                                                 Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                      State the name and mailing address for all other parties with whom
                                                                             the debtor has an executory contract or unexpired lease

                                                                             WINDSTREAM ENTERPRISE
            State what the contract or     Cellular/Phone Agreement
                                                                             1720 GALLERIA BLVD
            lease is for and the nature
2.447                                                                        CHARLOTTE, NC 28270
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             WINDSTREAM ENTERPRISE
            State what the contract or     Cellular/Phone Agreement
                                                                             1720 GALLERIA BLVD
            lease is for and the nature
2.448                                                                        CHARLOTTE, NC 28270
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             WOLTERS KLUWER
            State what the contract or     ARM/CCH Subscription
                                                                             ADDRESS ON FILE
            lease is for and the nature
2.449
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             WOLTERS KLUWER
            State what the contract or     Accounting Research Manager
                                                                             ADDRESS ON FILE
            lease is for and the nature    Subscription (SAAS)
2.450
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             WORKDAY
            State what the contract or     Consulting Services Agreement
                                                                             PO BOX 396106
            lease is for and the nature
2.451                                                                        SAN FRANCISCO, CA 94139-6106
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             WORKSHARE TECHNOLOGY INC.
            State what the contract or     Software Subscription Agreement
                                                                             650 CALIFORNIA STREET
            lease is for and the nature
2.452                                                                        FLOOR 7
            of the debtor’s interest
                                                                             SAN FRANCISCO, CA 94108


            State the term remaining
            List the contract number of
            any government contract
                                                                             WPX ENERGY ROCKY MOUNTAIN, LLC
            State what the contract or     Guarantee Agreement
                                                                             PO BOX 21810
            lease is for and the nature
2.453                                                                        TULSA, OK 74121
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                  Page 65 of 66
               Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 120 of 123

Debtor         Whiting Petroleum Corporation                                                       Case number (if known) 20-32021 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                            State the name and mailing address for all other parties with whom
                                                                                   the debtor has an executory contract or unexpired lease

                                                                                   WPX ENERGY VAN HOOK GATHERING SERVICES, LLC
            State what the contract or     Guarantee Agreement
                                                                                   RESEARCHING ADDRESS
            lease is for and the nature
2.454
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                   WPX ENERGY WILLISTON, LLC
            State what the contract or     Guarantee Agreement
                                                                                   21237 NETWORK PLACE
            lease is for and the nature
2.455                                                                              CHICAGO, IL 60673-1212
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                   XCEL SEISMIC, INC.
            State what the contract or     Seismic Data License Agreement
                                                                                   2218 WINDMILL DRIVE
            lease is for and the nature
2.456                                                                              RICHMOND, TX 77469
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                                   XEROX CORPORATION
            State what the contract or     IT Printer/Copier Agreement
                                                                                   PO BOX 660501
            lease is for and the nature
2.457                                                                              DALLAS, TX 75266-0501
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract

                                           INSURANCE POLICY - DIRECTORS,
                                                                                   XL SPECIALTY INSURANCE COMPANY
            State what the contract or
                                           OFFICERS AND CORPORATE LIABILITY        70 SEAVIEW AVENUE
            lease is for and the nature
2.458                                      INSURANCE                               STAMFORD, CT 06902-6040
            of the debtor’s interest       (INCLUDES 6 YEAR TAIL) - ELU164885-19


            State the term remaining
            List the contract number of
            any government contract
                                                                                   ZURICH AMERICAN INSURANCE COMPANY
            State what the contract or     INSURANCE POLICY -
                                                                                   1299 ZURICH WAY
            lease is for and the nature    COMMERCIAL CRIME POLICY - FID
2.459                                                                              SCHAUMBURG, IL 60196-1056
            of the debtor’s interest       6010702-01


            State the term remaining
            List the contract number of
            any government contract

                                           INSURANCE POLICY - DIRECTORS,
                                                                                   ZURICH AMERICAN INSURANCE COMPANY
            State what the contract or
                                           OFFICERS AND CORPORATE LIABILITY        1299 ZURICH WAY
            lease is for and the nature
2.460                                      INSURANCE                               SCHAUMBURG, IL 60196-1056
            of the debtor’s interest       (INCLUDES 6 YEAR TAIL) - DOC 0139691-
                                           05

            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                        Page 66 of 66
        Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 121 of 123



         Whiting Petroleum Corporation

                                Southern                                 Texas

                      20-32021 (DRJ)




X




Whiting Oil and Gas          1700 Lincoln, Suite 4700 Denver, CO 80203           JPMORGAN CHASE BANK,
Corporation                                                                      N.A., MID-CORP LOAN     X
                                                                                 ADMINISTRATION




Whiting Oil and Gas          1700 Lincoln, Suite 4700 Denver, CO 80203           THE BANK OF NEW YORK
Corporation                                                                      MELLON TRUST COMPANY,
                                                                                 N.A.                    X




Whiting US Holding           1700 Lincoln, Suite 4700 Denver, CO 80203           JPMORGAN CHASE BANK,
Company                                                                          N.A., MID-CORP LOAN     X
                                                                                 ADMINISTRATION




Whiting US Holding           1700 Lincoln, Suite 4700 Denver, CO 80203           THE BANK OF NEW YORK
Company                                                                          MELLON TRUST COMPANY,
                                                                                 N.A.                    X




Whiting Canadian Holding     1700 Lincoln, Suite 4700 Denver, CO 80203           JPMORGAN CHASE BANK,
Company ULC                                                                      N.A., MID-CORP LOAN
                                                                                                         X
                                                                                 ADMINISTRATION




Whiting Canadian Holding     1700 Lincoln, Suite 4700 Denver, CO 80203           THE BANK OF NEW YORK
Company ULC                                                                      MELLON TRUST COMPANY,
                                                                                 N.A.                    X




                                                                                                             2
                Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 122 of 123

Debtor         Whiting Petroleum Corporation                                           Case number (if known) 20-32021 (DRJ)
              Name




            Additional Page if Debtor Has More Codebtors


          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                    Column 2: Creditor


           Name                         Mailing address                                           Name                          Check all schedules
                                                                                                                                that apply:

2.7   Whiting Resources            1700 Lincoln, Suite 4700 Denver, CO 80203                  JPMORGAN CHASE BANK,
      Corporation                                                                             N.A., MID-CORP LOAN
                                                                                              ADMINISTRATION                     X D
                                                                                                                                   E/F
                                                                                                                                   G

2.8   Whiting Resources            1700 Lincoln, Suite 4700 Denver, CO 80203                  THE BANK OF NEW YORK
      Corporation                                                                             MELLON TRUST COMPANY,
                                                                                              N.A.                                 D
                                                                                                                                 X E/F
                                                                                                                                   G




Official Form 206H                                             Schedule H: Codebtors                                           Page 2 of 2
    Case 20-32021 Document 280 Filed in TXSB on 05/06/20 Page 123 of 123




    Whiting Petroleum Corporation

                            Southern               Texas

              20-32021 (DRJ)




                                                                           12/15




                                                                             in




X

X

X

X

X

X




            5/6/2020




                                       Correne S. Loeffler


                                       Chief Financial Officer
